Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19

Barry I. Levy (BL 2190)

Max Gershenoff (MG 4648)

Joshua D, Smith (JIS 3989)

RIVKIN RADLER LLP

926 RXR Plaza

Uniondale, New York 11556

(516) 357-3000

Counsel for Plaintiffs Government Employees Insurance
Company, GEICO Indemnity Company, GEICO General
Insurance Company and GEICO Casualty Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY, GEICO
GENERAL INSURANCE COMPANY, and GEICO
CASUALTY COMPANY,

Plaintiffs,
~against-

ALFORD SMITH, M.D., STRATEGIC MEDICAL
INTIATIVES P.C. a/k/a STRATEGIC MEDICAL
INITIATIVES P.C., ALFORD A. SMITH M.D., P.C.,
MARIA BUSLON, P.T. a/k/a MARIA MASIGLA, MSB
PHYSICAL THERAPY, P.C., M BUSLON PHYSICAL
THERAPY, P.C., DARREN T, MOLLO, D.C., ACH
CHIROPRACTIC, P.C., ENERGY CHIROPRACTIC, P.C.,
CHARLES DENG, L.Ac., KINGS REHAB
ACUPUNCTURE P.C., ZHONG QING ZHOU, L.Ac.,
CYNTHIA JEAN-BAPTISTE, N.P., EBERE ETUFUGH-
NWANKPA, N.P., NKIRUKA OKOYECHIRA, N.P.,
ELIZABETH ALINA JEN, P.A., TATIANA RYBAK,
SUSAN TUANO, WILMA TANGLAO, and JOHN DOE
DEFENDANTS 1-10,

Defendants.

Page 1 of 163 PagelD #: 1

Docket No.: ( )

Plaintiff Demands a Trial by
Jury
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 2 of 163 PagelD #: 2

COMPLAINT

Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company, and GEICO Casualty Company (collectively “GEICO” or
Plaintiffs”), as and for their Complaint against the Defendants, hereby allege as follows:

NATURE OF THE ACTION

1. This action seeks to recover more than $340,000.00 that the Defendants
wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of
fraudulent no-fault insurance charges relating to medically unnecessary, illusory, and otherwise
non-reimbursable healthcare services, including purported examinations, “dry needling”
injections, physical therapy, chiropractic, and acupuncture (collectively the “Fraudulent
Services”) allegedly provided to New York automobile accident victims (“Insureds’”’).

2. The Fraudulent Services were provided, to the extent that they were provided at
all, pursuant to the dictates of unlicensed non-physicians that illegally owned and controlled a
medical clinic located at 1786 Flatbush Avenue, Brooklyn, New York (the “Flatbush Clinic’), as
well as the purported healthcare practices operating therefrom, including Defendants Strategic
Medical Intiatives P.C. a/k/a Strategic Medical Initiatives P.C. (‘Strategic Medical”), Alford A. .
Smith M.D., P.C. (“Alford Smith P.C”, MSB Physical Therapy, P.C. (‘MSB PT”), M Buslon
Physical Therapy, P.C. (“M Buslon PT”), ACH Chiropractic, P.C. (‘ACH Chiro”), Energy
Chiropractic, P.C. (“Energy Chiro”), Kings Rehab Acupuncture P.C. (“Kings Acupuncture”),
and unincorporated acupuncture practice operating under Defendant Zhong Qing Zhou, L.Ac.’s
professional license (“Zhou Acupuncture”).

3. In addition, GEICO seeks a declaration that it is not legally obligated to pay

reimbursement of more than $1,000.000.00 in pending no-fault insurance claims that have been
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 3 of 163 PagelD #: 3

submitted by or on behalf of Strategic Medical, Alford Smith P.C., MSB PT, M Buslon PT, ACH
Chiro, Energy Chiro, Kings Acupuncture, and Zhou Acupuncture (collectively the “Provider
Defendants”) because:

(i) the Fraudulent Services were not medically necessary and were provided — to the
extent that they were provided at all — pursuant to predetermined fraudulent
protocols designed solely to financially enrich the Defendants, rather than to treat
or otherwise benefit the Insureds who purportedly were subjected to them;

(i1) in many cases, the Fraudulent Services never were provided in the first instance;

(iii) the billing codes used for the Fraudulent Services misrepresented and exaggerated
the level of services that purportedly were provided in order to inflate the charges
submitted to GEICO;

(iv) in many cases, the Fraudulent Services — to the extent that they were provided at
all — were provided by independent contractors, rather than by the Provider
Defendants or their employees;

(v) Strategic Medical, Alford Smith P.C.. MSB PT, M Buslon PT, ACH Chiro,
Energy Chiro, Kings Acupuncture, and Zhou Acupuncture were fraudulently and
unlawfully incorporated, owned, and/or controlled by unlicensed individuals and
entities, unlawfully split fees with unlicensed individuals and entities, and,
therefore, were ineligible to bill for or to collect no-fault benefits;

(vi) in many cases, the Fraudulent Services billed through Strategic Medical and
Alford Smith P.C. were provided pursuant to illegal kickback arrangements
between the Defendants and the owners and controllers of purported multi-
disciplinary healthcare clinics (the “Clinics”) throughout the New York
metropolitan area where Alford Smith, M.D., Strategic Medical, and Alford Smith
P.C. purported to provide the Fraudulent Services.

4. The Defendants fall into the following categories:

(i) Strategic Medical, Alford Smith P.C.. MSB PT, M Buslon PT, ACH Chiro,
Energy Chiro, Kings Acupuncture, and Zhou Acupuncture (collectively the
“Provider Defendants”) are fraudulently incorporated, owned, and/or controlled
professional corporations (or, in the case of Zhou Acupuncture, an unincorporated
acupuncture practice) through which the Fraudulent Services purportedly were
performed and billed to insurance companies, including GEICO.

(ii) Defendants Alford Smith, M.D. (“Smith”), Maria Buslon, P.T. a/k/a Maria
Masigla (“Buslon”), Darren T. Mollo, D.C. (‘Mollo”), Charles Deng, L.Ac.
(“Deng”), and Zhong Qing Zhou (“Zhou”) (collectively the “Nominal Owner
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 4 of 163 PagelD #: 4

Defendants”) are licensed medical professionals that falsely purported to own and
control the Provider Defendants, and purported to perform many of the Fraudulent
Services,

(iii) Defendants Cynthia Jean-Baptiste, N.P. (“Jean-Baptiste”), Ebere Etufugh-
Nwankpa, N.P. (“Etufugh-Nwankpa”), and Elizabeth Alina Jen, P.A. (“Jen”) are
two nurse practitioners and a physician assistant, respectively, who were
associated with Strategic Medical and Alford Smith P.C. as independent
contractors, and purported to perform many of the Fraudulent Services at
Strategic Medical and Alford Smith P.C.

(iv) Defendant Nkiruka Okoyechira, N.P. (““Okoyechira”) is a nurse practitioner who
was associated with Strategic Medical as an independent contractor, and
purported to perform many of the Fraudulent Services at Strategic Medical.

(v) Defendants Tatiana Rybak (““Rybak”), Susan Tuano, (“Tuano”), Wilma Tanglao
(“Tanglao”), and John Doe Defendants 1-10 (collectively the “Management
Defendants”) are not and never have been licensed healthcare professionals, yet
nonetheless secretly and unlawfully owned, controlled, and derived economic
benefit from the Provider Defendants’ healthcare practices in contravention of
New York law.

5, As discussed below, Defendants at all relevant times have known that:

(i) the Fraudulent Services were not medically necessary and were provided — to the
extent that they were provided at all — pursuant to predetermined fraudulent
protocols designed solely to financially enrich the Defendants, rather than to treat
or otherwise benefit the Insureds who purportedly were subjected to them;

(ii) in many cases, the Fraudulent Services never were provided in the first instance;

(iii) the billing codes used for the Fraudulent Services misrepresented and exaggerated
the level of services that purportedly were provided in order to inflate the charges
submitted to GEICO;

(iv) in many cases, the Fraudulent Services — to the extent that they were provided at
all — were provided by independent contractors, rather than by the Provider
Defendants or their employees;

(v) Strategic Medical, Alford Smith P.C.. MSB PT, M Buslon PT, ACH Chiro,
Energy Chiro, Kings Acupuncture, and Zhou Acupuncture were fraudulently
incorporated, owned, and/or controlled by unlicensed individuals and entities,
unlawfully split fees with unlicensed individuals and entities and, therefore, were
ineligible to bill for or to collect no-fault benefits;
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 5 of 163 PagelD #: 5

(vi) in many cases, the Fraudulent Services billed through Strategic Medical and
Alford Smith P.C. were provided pursuant to illegal kickback arrangements
between the Defendants and the owners and controllers of purported multi-
disciplinary healthcare clinics (the “Clinics”’) through the New York metropolitan
area where Smith, Strategic Medical, and Alford Smith P.C. purported to provide
the Fraudulent Services.

6. As such, the Defendants do not now have — and never had — any right to be
compensated for the Fraudulent Services that have been billed to GEICO through the Provider
Defendants,

7. The charts annexed hereto as Exhibits “1” — “8” set forth a representative sample
of the fraudulent claims that have been identified to-date that the Defendants have submitted, or
caused to be submitted, to GEICO.

8. The Defendants’ fraudulent scheme began as early as 2015 and has continued
uninterrupted through the present day.

9. As a result of the Defendants’ scheme, GEICO has incurred damages of more
than $340,000.00.

THE PARTIES
I, Plaintiffs

10. Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO
General Insurance Company and GEICO Casualty Co. are Maryland corporations with their
principal places of business in Chevy Chase, Maryland. GEICO is authorized to conduct business
and to issue automobile insurance policies in New York.

11. Defendant Smith resides in and is a citizen of New York. Smith was licensed to
practice medicine in New York on October 17, 1983, falsely purported to own and control

Defendants Strategic Medical and Alford Smith P.C., and purported to provide many of the

Fraudulent Services.
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 6 of 163 PagelD #: 6

12. Defendant Strategic Medical is a fraudulently and unlawfully owned and
controlled New York medical professional corporation with its principal place of business in
New York, through which many of the Fraudulent Services purportedly were provided and billed
to insurance companies, including GEICO.

13. Strategic Medical was incorporated on March 14, 2005, is nominally owned on
paper by Smith, but in actuality has been owned and controlled by unlicensed non-physicians
since at least June 2018, in contravention of New York law.

14. Strategic Medical was dissolved by proclamation on April 27, 2011 and its
authority to do business in New York annulled by the New York Secretary of State.

15, At all relevant times discussed herein, Strategic Medical was not authorized by
the New York State Education Department to operate as a medical practice in New York State.

16. Defendant Alford Smith P.C. is a fraudulently and unlawfully owned and
controlled New York medical professional corporation with its principal place of business in
New York, through which many of the Fraudulent Services purportedly were provided and billed
to insurance companies, including GEICO.

17. Alford Smith P.C. was incorporated on December 8, 1992, is nominally owned on
paper by Smith, but in actuality has been owned and controlled by unlicensed non-physicians
since at least June 2018, in contravention of New York law.

18. Defendant Buslon resides in and is a citizen of Florida. Buslon was licensed to
practice physical therapy in New York on March 24, 1999, falsely purported to own and control
Defendants MSB PT and M Buslon PT.

19, Defendant MSB PT is a fraudulently incorporated New York physical therapy

professional corporation with its principal place of business in New York, through which many
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 7 of 163 PagelD #: 7

of the Fraudulent Services purportedly were provided and billed to insurance companies,
including GEICO.

20. | MSB PT was fraudulently incorporated on April 1, 2016, is nominally owned on
paper by Buslon, but in actuality has always been owned and controlled by unlicensed, non-
physical therapists in contravention of New York law.

21. Defendant M Buslon PT is a fraudulently incorporated New York physical
therapy professional corporation with its principal place of business in New York, through which
many of the Fraudulent Services purportedly were provided and billed to insurance companies,
including GEICO.

22, M Buslon PT was fraudulently incorporated on May 7, 2018, is nominally owned
on paper by Buslon, but in actuality has always been owned and controlled by unlicensed, non-
physical therapists in contravention of New York law.

23. Defendant Mollo resides in and is a citizen of New York. Mollo was licensed to
practice chiropractic in New York on September 23, 1999, falsely purported to own and control
Defendants ACH Chiro and Energy Chiro, and purported to provide many of the Fraudulent
Services.

24. Energy Chiro is a fraudulently incorporated New York chiropractic professional
corporation with its principal place of business in New York, through which many of the
Fraudulent Services purportedly were provided and billed to insurance companies, including
GEICO.

25. Energy Chiro was fraudulently incorporated on October 21, 2016, is nominally
owned on paper by Mollo, but in actuality has always been owned and controlled by unlicensed,

non-chiropractors in contravention of New York law.
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 8 of 163 PagelD #: 8

26. Atall relevant times discussed herein, Energy Chiro was not licensed by the New
York State Education Department to operate as a chiropractic practice in New York State.

27. | ACH Chiro is a fraudulently incorporated New York chiropractic professional
corporation with its principal place of business in New York, through which many of the
Fraudulent Services purportedly were provided and billed to insurance companies, including
GEICO.

28. ACH Chiro was fraudulently incorporated on September 28, 2015, is nominally
owned on paper by Mollo, but in actuality has always been owned and controlled by unlicensed,
non-chiropractors in contravention of New York law.

29. Defendant Deng resides in and is a citizen of New York. Deng was licensed to
practice acupuncture in New York on January 3, 1994, falsely purported to own and control
Defendant Kings Acupuncture, and purported to provide many of the Fraudulent Services.

30. Kings Acupuncture is a fraudulently incorporated New York acupuncture
professional corporation with its principal place of business in New York, through which many
of the Fraudulent Services purportedly were provided and billed to insurance companies,
including GEICO.

31. Kings Acupuncture was fraudulently incorporated on May 31, 2017, is nominally
owned on paper by Deng, but in actuality has always been owned and controlled by unlicensed,
non-acupuncturists in contravention of New York law.

32. Defendant Qing resides in and is a citizen of New York. Qing was licensed to
practice acupuncture in New York on October 6, 2016, falsely purported to own and control

Zhou Acupuncture, and purported to provide many of the Fraudulent Services.
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 9 of 163 PagelD #: 9

33. Zhou Acupuncture is an unincorporated acupuncture practice that is purportedly
owned by Zhou, but in actuality has been owned and controlled by unlicensed, non-
acupuncturists since at least 2018.

34. Defendant Jean-Baptiste resides in and is a citizen of New York. Jean-Baptiste
was licensed as a nurse practitioner in New York on April 9, 2018, and purported to provide
many of the Fraudulent Services.

35, Defendant Etufugh-Nwankpa resides in and is a citizen of New York. Etufugh-
Nwankpa was licensed as a nurse practitioner in New York on March 8, 2012, and purported to
provide many of the Fraudulent Services.

36. Defendant Okoyechira resides in and is a citizen of New York. Okoyechira was
licensed as a nurse practitioner in New York on July 12, 2016, and purported to provide many of
the Fraudulent Services.

37. Defendant Jen resides in and is a citizen of New York. Jen was licensed as a
physician assistant in New York on July 13, 2017, and purported to provide many of the
Fraudulent Services.

38. | Defendant Rybak resides in and is a citizen of Florida. Rybak has never been a
licensed healthcare professional, yet has owned, controlled, and derived economic benefit from
the Provider Defendants in contravention of New York law.

39. Defendant Tuano resides in and is a citizen of New York. Tuano has never been a
licensed healthcare professional, yet has owned, controlled, and derived economic benefit from

the Provider Defendants in contravention of New York law.
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 10 of 163 PagelD #: 10

40. Defendant Tanglao resides in and is a citizen of New York. Tanglao has never
been a licensed healthcare professional, yet has owned, controlled, and derived economic benefit
from the Provider Defendants in contravention of New York law.

41, Upon information and belief, John Doe Defendants 1 — 10 reside in and are
citizens of New York. John Doe Defendants 1 — 10 are individuals and entities, presently not
identifiable, who are not and never have been licensed healthcare professionals, yet — together
with Rybak, Tuano, and Tanglao — have owned, controlled, and derived economic benefit from
the Provider Defendants in contravention of New York law.

JURISDICTION AND VENUE

42. This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§ 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interest and costs, and is between citizens of different states.

43. Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims
brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations
(“RICO”) Act) because they arise under the laws of the United States.

44, In addition, this Court has supplemental jurisdiction over the subject matter of the
claims asserted in this action pursuant to 28 U.S.C. § 1367.

45. Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern
District of New York is the District where one or more of the Defendants reside and because this
is the District where a substantial amount of the activities forming the basis of the Complaint

occurred,

10
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 11 of 163 PagelD #: 11

ALLEGATIONS COMMON TO ALL CLAIMS
L An Overview of the No-Fault Laws and Licensing Statutes

46. GEICO underwrites automobile insurance in New York.

47. New York’s no-fault laws are designed to ensure that injured victims of motor
vehicle accidents have an efficient mechanism to pay for and receive the health care services that
they need. Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act (N.Y.
Ins. Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R. §§ 65,
et seq.) (collectively referred to as the “No-Fault Laws”), automobile insurers are required to
provide Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.

48, No-Fault Benefits include up to $50,000.00 per Insured for necessary expenses that
are incurred for healthcare goods and services, including physician services, physical therapy
services, and acupuncture services.

49. An Insured can assign his/her right to No-Fault Benefits to health care goods and
services providers in exchange for those services. Pursuant to a duly executed assignment, a health
care provider may submit claims directly to an insurance company and receive payment for
medically necessary services, using the claim form required by the New York State Department of
Insurance (known as “Verification of Treatment by Attending Physician or Other Provider of
Health Service” or, more commonly, as an “NF-3’’). In the alternative, a healthcare provider may
submit claims using the Health Care Financing Administration insurance claim form (known as the
‘“HCFA-1500 form”).

50. Pursuant to the No-Fault Laws, professional corporations are not eligible to bill for
or to collect No-Fault Benefits if they are unlawfully incorporated or fail to meet any New York

State or local licensing requirements necessary to provide the underlying services.

11
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 12 of 163 PagelD #: 12

51, The implementing regulation adopted by the Superintendent of Insurance, 11
N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

A provider of health care services is not eligible for reimbursement under section

5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New York

State or local licensing requirement necessary to perform such service in New York ... .

52, In New York, only a licensed healthcare professional may: (i) practice the pertinent
healthcare profession; (ii) own and control a professional corporation authorized to operate a
professional healthcare practice; (iii) employ and supervise other healthcare professionals; and (iv)
absent statutory exceptions not applicable in this case, derive economic benefit from healthcare
professional services. Unlicensed individuals may not: (i) practice the pertinent healthcare
profession; (ii) own or control a professional corporation authorized to operate a professional
healthcare practice; (iii) employ or supervise healthcare professionals; or (iv) absent statutory
exceptions not applicable in this case, derive economic benefit from professional healthcare
services.

53. New York law prohibits licensed healthcare providers from paying or accepting
kickbacks in exchange for patient referrals. See, e.g., New York Education Law §§ 6509-a; 6531.

54, Additionally, New York law requires the shareholders of a professional corporation
to be engaged in the practice of their profession through the professional corporation in order for it
to be lawfully licensed. See, e.g., N.Y. Business Corporation Law § 1507.

55. Therefore, under the No-Fault Laws, a healthcare provider is not eligible to receive
No-Fault Benefits if it is fraudulently incorporated, fraudulently licensed, if it engages in unlawful
fee-splitting with unlicensed non-professionals, if it pays or receives unlawful kickbacks in

exchange for patient referrals, or if its record owner does not practice his or her profession through

the professional corporation.

12.
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 13 of 163 PagelD #: 13

56. In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New
York Court of Appeals confirmed that healthcare providers that fail to comply with licensing
requirements are ineligible to collect No-Fault Benefits, and that insurers may look beyond a
facially-valid license to determine whether there was a failure to abide by state and local law.

57. Pursuant to the No-Fault Laws, only healthcare services providers in possession of
a direct assignment of benefits are entitled to bill for and collect No-Fault Benefits. There is both a
statutory and regulatory prohibition against payment of No-Fault Benefits to anyone other than the
patient or his/her healthcare services provider. The implementing regulation adopted by the
Superintendent of Insurance, 11 N.Y.C.R.R. § 65-3.11, states — in pertinent part — as follows:

An insurer shall pay benefits for any element of loss ... directly to the applicant or ... upon

assignment by the applicant ... shall pay benefits directly to providers of healthcare services

as covered under section five thousand one hundred two (a)(1) of the Insurance Law ...

58. Accordingly, for a healthcare provider to be eligible to bill for and to collect
charges from an insurer for healthcare services pursuant to Insurance Law § 5102(a), it must be the
actual provider of the services. Under the No-Fault Laws, a professional corporation is not eligible
to bill for services, or to collect for those services from an insurer, where the services were
rendered by persons who were not employees of the professional corporation, such as independent
contractors.

59, In New York, claims for PIP Benefits are governed by the New York Workers’
Compensation Fee Schedule (the “Fee Schedule’’)

60. When a healthcare services provider submits a claim for PIP Benefits using the
current procedural terminology (“CPT”) codes set forth in the Fee Schedule, it represents that: (i)
the service described by the specific CPT code that is used was performed in a competent

manner in accordance with applicable laws and regulations; (ii) the service described by the

13
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 14 of 163 PagelD #: 14

specific CPT code that is used was reasonable and medically necessary; and (iii) the service and
the attendant fee were not excessive.

61. Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 Forms
submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be
verified by the health care provider subject to the following warning:

Any person who knowingly and with intent to defraud any insurance company or other

person files an application for insurance or statement of claim containing any materially

false information, or conceals for the purpose of misleading, information concerning any
fact material thereto, commits a fraudulent insurance act, which is a crime.
Il. Prior Litigation and the Antecedents of the Defendants’ Fraudulent Scheme

62. Several of the Defendants have a history of operating fraudulent healthcare
practices and using them as vehicles to submit large-scale, fraudulent no-fault insurance billing
to GEICO and other insurers.

A. The First Parisien Action
63. For example, in February 2016, GEICO sued Buslon, Mollo, Deng, Tuano, and

Tanglao, among others, in an action entitled Government Employees Insurance Co., etal. v.

Parisien, et_al., ED.N.Y. Case No. 1:16-cv-00818-RRM-RER (the “First Parisien Action”).

 

64. In the First Parisien Action—much as in the present case—GEICO alleged,
among other things, that Buslon, Mollo, Deng, as well as two physicians named Jules Parisien
a/k/a Jules Francois Parisien, M.D. (“Parisien”) and Francis J. Lacina, D.O. (“Lacina”), falsely
posed as the nominal or “paper” owners of healthcare practices that secretly and unlawfully were
owned and controlled behind the scenes by Tuano and Tanglao, among others, who used them as
vehicles to submit a large amount of fraudulent no-fault insurance billing to GEICO and other

insurers.

14
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 15 of 163 PagelD #: 15

65. In the First Parisien Action—much as in the present case—the healthcare
practices that nominally were owned on paper by Parisien and Lacina, but actually were
unlawfully owned and controlled by Tuano and Tanglao, among others, operated from, among
other places, the Flatbush Clinic.

66. Shortly after discovery commenced in the First Parisien Action, GEICO served
subpoenas on Parisien, Lacina, Buslon, Mollo, and Deng’s banks, seeking bank records from the
period when the events giving rise to the First Parisien Action occurred.

67. Parisien, Lacina, Buslon, Mollo, and Deng moved to quash or modify GEICO’s
bank subpoenas, contending—in substance—that the subpoenas were overly broad.

68. GEICO opposed the motion to quash, noting, among other things, that Parisien,
Lacina, Buslon, Mollo, and Deng’s bank records were highly relevant to prove GEICO’s
allegations that their professional practices were secretly and unlawfully owned and controlled
by unlicensed non-physicians, including Tuano and Tanglao.

69, Ultimately, the Court in the First Parisien Action denied Parisien, Lacina, Buslon,
Mollo, and Deng’s motion to quash in its entirety, based on a determination that the bank records
sought by the subpoenas were relevant to GEICO’s claims.

70, Parisien, Lacina, Buslon, Mollo, Deng, Tuano, and Tanglao were very concerned
that disclosure of the bank records would tend to prove GEICO’s allegations that Parisien,
Lacina, Buslon, Mollo, and Deng’s professional healthcare practices were secretly and
unlawfully owned and controlled by individuals who were not licensed healthcare providers,

including Tuano and Tanglao.

15
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 16 of 163 PagelD #: 16

71. Accordingly, shortly after the Court in the First Parisien Action denied the motion
to quash GEICO’s bank subpoenas, Parisien, Lacina, Buslon, Mollo, Deng, Tuano, and Tanglao
entered into a settlement with GEICO in the First Parisien Action.

72. Pursuant to the settlement agreement in the First Parisien Action, Mollo warranted
and represented that, other than entities called Island Life Chiropractic Pain Care, P.L.L.C. and
Mollo Chiropractic P.L.L.C., he owned no other professional entities, regardless of form, that
had submitted any billing of any kind to GEICO that remained outstanding and unpaid.

73, However, on August 24, 2016, the date when Mollo executed the settlement
agreement in the First Parisien Action, Mollo purported to be the owner of record of ACH Chiro.

74. What is more, on August 24, 2016, the date when Mollo executed the settlement
agreement in the First Parisien Action, ACH Chiro had thousands of dollars in outstanding
billing to GEICO,

75. The reason why Mollo gave a warranty to the effect that he did not own ACH
Chiro, despite the fact that Mollo was listed as the record owner of ACH Chiro, was that Mollo
was never actually the true owner of ACH Chiro. Rather, and as set forth below, at all relevant
times ACH Chiro secretly and unlawfully was owned and controlled by unlicensed non-
chiropractors, including Rybak, Tuano, and Tanglao.

B. The Second Parisien Action

76. Following the settlement in the First Parisien Action, Tuano and Tanglao, among

others, continued to unlawfully own and control multiple healthcare practices and used them to

submit a large amount of fraudulent no-fault insurance billing to GEICO and other insurers.

16
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 17 of 163 PagelD #: 17

77. Accordingly, in April 2018, GEICO once again sued Tuano, Tanglao, Parisien,

and Lacina, among others, in an action entitled Government Employees Insurance Co., et_al. v.

 

Parisien, et al., E.D.N.Y. Case No. 1:18-cv-02176-ARR-RER (the “Second Parisien Action”).

78. In the Second Parisien Action—much as in the present case and the First Parisien
Action—GEICO alleged, among other things, that Parisien, Lacina, and Harry Keith Monroe,
M.D. (“Monroe”), an additional physician that was also willing to sell the use of his professional
license, falsely posed as the nominal or “paper” owners of medical practices that secretly and
unlawfully were owned and controlled behind the scenes by Tuano and Tanglao, among others,
who used them as vehicles to submit a large amount of fraudulent no-fault insurance billing to
GEICO and other insurers.

79. In the Second Parisien Action—much as in the present case and the First Parisien
Action—the medical practices that were nominally owned by Parisien, Lacina, and Monroe, but
actually were owned and controlled by Tuano and Tanglao, among others, operated from, among
other places, the Flatbush Clinic.

80. The Complaint in the Second Parisien Action alleged that two licensed nurse
practitioners, Renee Ann Denobrega (“Denobrega”) and Shaneeza O’Brian (“O’Brian”),
purported to perform many of the fraudulent services—including examinations and dry-
needling—that were billed through Parisien’s medical practices to GEICO.

81. Shortly after filing the Complaint in the Second Parisien Action, GEICO obtained
sworn statements from both Denobrega and O’ Brian.

82.  Denobrega and O’Brian stated that they were contacted by a recruiter named
“Nikki” who ultimately arranged for them to interview with someone named “Barbara” at the

Flatbush Clinic.

17
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 18 of 163 PagelD #: 18

83. “Barbara” is a pseudonym used by Defendant Rybak to disguise her involvement
with the fraudulent activities at the Flatbush Clinic and other New York area no-fault clinics.

84, Both Denobrega and O’Brian stated that they were ultimately hired by “Barbara”
to work for Parisien’s medical practices at the Flatbush Clinic, among other locations.

85. | Both Denobrega and O’Brian stated that “Barbara” controlled the Flatbush Clinic,
and that they reported to her.

86. Denobrega and O’Brian reported directly to “Barbara” and stated that “Barbara”
and other laypersons working under “Barbara” pressured them to perform specific healthcare
services at the Flatbush Clinic.

87. Both Denobrega and O’Brian stated that they were not supervised by Parisien or
any other healthcare professional during their time at the Flatbush Clinic.

88. In keeping with the fact that “Barbara” (i.e., Rybak) controlled the Flatbush Clinic
and the healthcare practices operating therefrom, O’Brian did not meet Parisien until she had
already been working at the Flatbush Clinic for a month. O’Brian further stated that Parisien was
not regularly present at the Flatbush Clinic and she only saw him twice during the few months
she worked at the clinic.

89, Despite purportedly working for Parisien and his supposed medical practices,
Denobrega never met or spoke with Parisien during her time at the Flatbush Clinic.

90. Both Denobrega and O’Brian stated that they were paid, at least in part, as 1099
independent contractors.

91. O’Brian stated that a doctor named Ksenia Pavlova Rybak (“K. Rybak’”) also
worked at the Flatbush Clinic and that “Barbara” was K. Rybak’s mother-in-law.

92.  Atall relevant times herein, K. Rybak’s mother-in-law was Tatiana Rybak.

18
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 19 of 163 PagelD #: 19

93. Oleg Rybak, (“O. Rybak”), Tatianna Rybak’s son and K. Rybak’s husband,
served as a collection attorney for many of the fraudulent healthcare practices operating from the
Flatbush Clinic.

94. In June 2018, shortly after GEICO obtained Denobrega and O’Brian’s sworn
statements, and before GEICO could conduct any substantial discovery in the Second Parisien
Action, Parisien, Lacina, Tuano, and Tanglao entered into a setthement with GEICO of the
Second Parisien Action.

Ill. The Defendants’ Fraudulent Scheme
A. The Fraudulent Incorporation and Operation of the Provider Defendants

1, The Fraudulent Ownership and Operation of Strategic Medical and Alford Smith
P.C.

95. As the result of the First Parisien Action and Second Parisien Action, the
Management Defendants knew that they could not longer use Parisien, Lacina, or Monroe as the
nominal or “paper” owners of healthcare practices under their unlawful ownership and control.

96. Accordingly, in or about June 2018, the Management Defendants approached
Smith, a different licensed physician who owned two dormant medical practices, namely
Strategic Medical and Alford Smith P.C. In exchange for compensation from the Management
Defendants, Smith agreed to sell true beneficial ownership and control over Strategic Medical
and Alford Smith P.C. to the Management Defendants, and to remain listed as the nominal or
“paper” owner of Strategic Medical and Alford Smith P.C. in order to conceal the Management
Defendants’ unlawful ownership and control over those professional corporations.

97, In exchange for compensation from the Management Defendants, and to induce
the New York State Education Department (the “Education Department”) to continue to authorize

Alford Smith P.C. to operate as a medical practice, Smith also agreed to falsely represent in

19
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 20 of 163 PagelD #: 20

corporate filings with New York State that he was, and remained, the true and sole shareholder,
director, and officer of Alford Smith P.C. and that he truly owned, controlled, and practiced
through the professional corporation.

98. Similarly, Smith agreed to falsely represent in corporate filings with New York
State, that he was, and remained, the true and sole shareholder, director, and officer of Strategic
Medical and that he truly owned, controlled, and practiced through the professional corporation.

99, However, with respect to Strategic Medical, the Management Defendants never
actually bothered to confirm that the professional corporation was still authorized to do business in
New York and to operate as a medical practice in New York. In fact, Strategic Medical has not
been authorized to do business in New York or to operate as a medical practice in New York since
at least April 27, 2011.

100. Thereafter, the Management Defendants caused Strategic Medical and Alford
Smith P.C. to begin operating at the Flatbush Clinic, as replacements for the previous medical
practices that supposedly had been owned by Parisien, Lacina, and Monroe, but which — like
Strategic Medical and Alford Smith P.C. — actually had been secretly and illegally owned and
controlled by the Management Defendants.

101. The Management Defendants also caused Strategic Medical and Alford Smith P.C.
to commence operations on a transient basis from other New York area clinics, by paying
kickbacks to the owners of the clinics in exchange for patient referrals to Strategic Medical and
Alford Smith P.C.

102. Once Smith entered into the secret scheme with the Management Defendants in or
about June 2018, Smith ceded true beneficial ownership and control over the professional

corporations to the Management Defendants.

20
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 21 of 163 PagelD #: 21

103. The Management Defendants—rather than Smith—provided all start-up costs and
investment in the previously dormant entities. Smith did not incur any costs to reestablish Strategic
Medical or Alford Smith P.C.’s practices, nor did he invest any money to reestablish the dormant
professional corporations he purportedly owned.

104. Since at least June 2018, Smith has not been the true or sole shareholder, director,
or officer of Strategic Medical or Alford Smith P.C., and has not had any true ownership interest in
or control over the professional corporations.

105. Since at least June 2018, true ownership and control over Strategic Medical and
Alford Smith P.C. has rested with the Management Defendants, who used the facade of the
professional corporations to do indirectly what they were forbidden from doing directly, namely:
(i) employ healthcare professionals; (ii) control their practices; and (iii) charge for and derive an
economic benefit from their services.

106. Since at least June 2018, Smith exercised absolutely no control over or ownership
interest in Strategic Medical or Alford Smith P.C. All decision-making authority relating to the
operation and management of Strategic Medical and Alford Smith P.C. was vested entirely with
the Management Defendants. In addition, Smith never controlled or maintained any of Strategic
Medical or Alford Smith P.C.’s books or records, including their bank accounts; never selected,
directed, and/or controlled any of the individuals or entities responsible for handling any aspect of
the professional corporations’ financial affairs; never hired or supervised any of professional
corporations’ employees or independent contractors; and was completely unaware of the most
fundamental aspects of how Strategic Medical and Alford Smith P.C, operated.

107. In reality, Smith was nothing more than the Management Defendants’ de facto

employee at Strategic Medical and Alford Smith P.C.

21
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 22 of 163 PagelD #: 22

108. To conceal their true ownership of and control over Smith’s professional
corporations, while simultaneously effectuating pervasive, total control over the operation and
management of them, the Management Defendants arranged to have Smith, Strategic Medical,
and Alford Smith P.C. enter into a series of “management”, “billing”, “marketing”, “consulting”,
and “lease” agreements with themselves. These agreements called for exorbitant payments from
Strategic Medical and Alford Smith P.C. to the Management Defendants, for office space and the
alleged performance of certain designated services including management, marketing, billing,
and collections, regardless of: (i) the volume of the professional corporations’ business; or (ii)
the income generated by the professional corporations.

109. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own Strategic Medical and Alford Smith P.C.; and (ii) to siphon all of the profits that
were generated by the billings submitted to GEICO and other insurers through Strategic Medical
and Alford Smith P.C..,

110, The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Smith, Strategic Medical, Alford Smith P.C., and the Management
Defendants was to maintain Strategic Medical and Alford Smith P.C. in a constant state of debt
to the Management Defendants, thereby enabling the Management Defendants to maintain total

control over the professional corporations, their accounts receivable, and any revenues that might

be generated therefrom.

22
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 23 of 163 PagelD #: 23

2. The Fraudulent Incorporation of MSB PT and M Buslon PT

111. After GEICO commenced the First Parisien Action, the Management Defendants
realized that GEICO knew they unlawfully owned and controlled the existing physical therapy
practices that were fraudulently incorporated under Buslon’s license. As a result, the
Management Defendants knew that their ability to continue submitting fraudulent no-fault billing
through those practices would be limited.

112. Accordingly, the Management Defendants once again approached Buslon, and
once again offered to purchase the use of her physical therapy license so that they could
fraudulently incorporate MSB PT, a new physical therapy professional corporation, with a new
tax identification number, that was not yet known to GEICO and other insurers, and that would
permit the Management Defendants and Buslon to continue their fraudulent and unlawful
scheme.

113. In order to circumvent New York law and to induce the State Education
Department to issue a certificate of authority authorizing MSB PT to operate as a physical therapy
practice, the Management Defendants once again entered into a secret scheme with Buslon. In
exchange for a designated salary or other form of compensation, in mid-2016 Buslon agreed to
falsely represent in the certificate of incorporation filed with the Department of Education, and the
triennial statements filed thereafter, that she was the true shareholder, director and officer of MSB
PT and that she truly owned and controlled the professional corporation.

114. As she had done in the past with other physical therapy practices that she falsely
purported to own, once MSB PT was fraudulently incorporated on April 1, 2016, Buslon ceded
true beneficial ownership and control over the professional corporation to the Management

Defendants.

23
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 24 of 163 PagelD #: 24

115. The Management Defendants — rather than Buslon — provided all start-up costs and
investment in MSB PT, Buslon did not incur any costs to establish MSB PT’s practice, nor did she
invest any money in the professional corporation she purportedly owned.

116. Thereafter, the Management Defendants caused MSB PT to commence operations
at the Flatbush Clinic, alongside the other fraudulently incorporated healthcare practices that they
secretly and unlawfully owned and controlled.

117. Buslon never was the true shareholder, director, or officer of MSB PT, and never
had any true ownership interest in or control over the professional corporation, True ownership and
control over MSB PT always rested entirely with the Management Defendants, who used the
facade of MSB PT to do indirectly what they were forbidden from doing directly, namely: (i)
employ healthcare professionals; (ii) control their practices; and (iii) charge for and derive an
economic benefit from their services.

118. Buslon exercised absolutely no control over or ownership interest in MSB PT. All
decision-making authority relating to the operation and management of MSB PT was vested
entirely with the Management Defendants. In addition, Buslon never controlled or maintained any
of MSB PT’s books or records, including its bank account; never selected, directed, and/or
controlled any of the individuals or entities responsible for handling any aspect of MSB PT’s
financial affairs; never hired or supervised any of MSB PT’s employees or independent
contractors; and was completely unaware of the most fundamental aspects of how MSB PT
operated.

119. In reality, Buslon was nothing more than the Management Defendants’ de facto

employee at MSB PT.

24
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 25 of 163 PagelD #: 25

120. To conceal their true ownership of and control over MSB PT, while
simultaneously effectuating pervasive, total control over the operation and management of MSB
PT, the Management Defendants arranged to have Buslon and MSB PT enter into a series of
“management”, “billing”, “marketing”, “consulting”, and “lease” agreements with themselves.
These agreements called for exorbitant payments from MSB PT to the Management Defendants,
for office space and the alleged performance of certain designated services including
management, marketing, billing, and collections, regardless of: (i) the volume of MSB PT’s
business; or (ii) the income generated by MSB PT.

121. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own MSB PT; and (ii) to siphon all of the profits that were generated by the billings
submitted to GEICO and other insurers through MSB PT.

122. The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Buslon, MSB PT, and the Management Defendants was to maintain MSB
PT in a constant state of debt to the Management Defendants, thereby enabling the Management
Defendants to maintain total control over the professional corporation, its accounts receivable,
and any revenues that might be generated therefrom.

123. Once GEICO began to suspect that MSB PT was engaged in fraudulent billing
and treatment activities, GEICO requested that the provider submit additional verification of its

no-fault insurance claims, including but not limited to, examinations under oath to determine

whether the charges submitted through MSB PT were legitimate.
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 26 of 163 PagelD #: 26

124. Concerned that GEICO would discover their fraudulent scheme, in mid-2018 the
Management Defendants once again approached Buslon, and once again offered to purchase the
use of her physical therapy license so that they could fraudulently incorporate M Buslon PT.

125. There was no legitimate reason why Buslon would need to operate two separate
physical therapy professional corporations, providing the same types of physical therapy
services, at the same location, at the same time or in rapid succession.

126. The only reason why the Management Defendants and Buslon fraudulently
incorporated both MSB PT and M Buslon PT in rapid succession — despite the fact that they
provided the same types of services, at the same location, and were both under the nominal
“ownership” of Buslon — was to reduce the volume of fraudulent no-fault insurance billing
submitted through either one of the two entities, in order to avoid detection and perpetuate their
fraudulent scheme.

127. In order to circumvent New York law and to induce the State Education
Department to issue a certificate of authority authorizing M Buslon PT to operate a medical
practice, the Management Defendants once again entered into a secret scheme with Buslon. In
exchange for a designated salary or other form of compensation, in mid-2018 Buslon agreed to
falsely represent in the certificate of incorporation filed with the Department of Education, and the
triennial statements filed thereafter, that she was the true shareholder, director and officer of M
Buslon PT and that she truly owned and controlled the professional corporation.

128. As she had done in the past with other physical therapy practices that she falsely
purported to own, once M Buslon PT was fraudulently incorporated on May 7, 2018, Buslon
ceded true beneficial ownership and control over the professional corporation to the Management

Defendants.

26
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 27 of 163 PagelD #: 27

129. The Management Defendants — rather than Buslon — provided all start-up costs and
investment in M Buslon PT. Buslon did not incur any costs to establish M Buslon PT’s practice,
nor did she invest any money in the professional corporation she purportedly owned.

130. Thereafter, the Management Defendants caused M Buslon PT to commence
operations at the Flatbush Clinic.

131. Buslon never was the true shareholder, director, or officer of M Buslon PT, and
never had any true ownership interest in or control over the professional corporation. True
ownership and control over M Buslon PT always rested entirely with the Management Defendants,
who used the facade of M Buslon PT to do indirectly what they were forbidden from doing
directly, namely: (i) employ healthcare professionals; (ii) control their practices; and (iii) charge for
and derive an economic benefit from their services.

132. Buslon exercised absolutely no control over or ownership interest in M Buslon PT.
All decision-making authority relating to the operation and management of M Buslon PT was
vested entirely with the Management Defendants. In addition, Buslon never controlled or
maintained any of M Buslon PT’s books or records, including its bank account; never selected,
directed, and/or controlled any of the individuals or entities responsible for handling any aspect of
M Buslon PT’s financial affairs; never hired or supervised any of M Buslon PT’s employees or
independent contractors; and was completely unaware of the most fundamental aspects of how M
Buslon PT operated.

133. In reality, Buslon was nothing more than the Management Defendants’ de facto
employee at M Buslon PT.

134. To conceal their true ownership of and control over M Buslon PT, while

simultaneously effectuating pervasive, total control over the operation and management of M

27
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 28 of 163 PagelD #: 28

Buslon PT, the Management Defendants arranged to have Buslon and M Buslon PT enter into a
series of “management”, “billing”, “marketing”, “consulting”, and “lease” agreements with
themselves. These agreements called for exorbitant payments from M Buslon PT to the
Management Defendants, for office space and the alleged performance of certain designated
services including management, marketing, billing, and collections, regardless of: (i) the volume
of M Buslon PT’s business; or (ii) the income generated by M Buslon PT.

135. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own M Buslon PT; and (ii) to siphon all of the profits that were generated by the billings
submitted to GEICO and other insurers through M Buslon PT.

136. The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Buslon, M Buslon PT, and the Management Defendants was to maintain M
Buslon PT in a constant state of debt to the Management Defendants, thereby enabling the
Management Defendants to maintain total control over the professional corporation, its accounts
receivable, and any revenues that might be generated therefrom.

137. In keeping with the fact that Buslon never had any legitimate ownership interest
in or control over MSB PT or M Buslon PT, Buslon never even practiced physical therapy
through MSB PT or M Buslon PT.

138. For example, during the same periods when she was falsely purporting to serve as

the owner of MSB PT and M Buslon PT in New York, and to practice physical therapy through

MSB PT and M Buslon PT in New York, Buslon was living full-time in Miramar, Florida.

28
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 29 of 163 PagelD #: 29

139. Moreover, Buslon did not personally sign any of the bills that were submitted
through MSB PT and M Buslon PT to GEICO, in keeping with the fact that she did not truly own
either entity.

3. The Fraudulent Incorporation of Energy Chiro and ACH Chiro

140. As part of their unlawful control over the Flatbush Clinic and the professional
corporations operating therefrom, in mid-2015 the Management Defendants approached Mollo
and offered to purchase the use of his chiropractic license so that they could fraudulently
incorporate ACH Chiro.

141. In order to circumvent New York law and to induce the State Education
Department to issue a certificate of authority authorizing ACH Chiro to operate as a chiropractic
practice, the Management Defendants once again entered into a secret scheme with Mollo. In
exchange for a designated salary or other form of compensation, in mid-2015 Mollo agreed to
falsely represent in the certificate of incorporation filed with the Department of Education, and the
triennial statements filed thereafter, that he was the true shareholder, director and officer of ACH
Chiro and that he truly owned and controlled the professional corporation.

142. As he had done in the past with other chiropractic practices that he falsely
purported to own, once ACH Chiro was fraudulently incorporated on September 28, 2015, Mollo
ceded true beneficial ownership and control over the professional corporation to the Management
Defendants.

143. The Management Defendants — rather than Mollo — provided all start-up costs and
investment in ACH Chiro. Mollo did not incur any costs to establish ACH Chiro’s practice, nor did

he invest any money in the professional corporation he purportedly owned.

29
Case 1:19-cv-04882-DLI-RML ‘Document 1 Filed 08/26/19 Page 30 of 163 PagelD #: 30

144, Thereafter, the Management Defendants caused ACH Chiro to commence
operations at the Flatbush Clinic.

145. Mollo never was the true shareholder, director, or officer of ACH Chiro, and never
had any true ownership interest in or control over the professional corporation. True ownership and
control over ACH Chiro always rested entirely with the Management Defendants, who used the
facade of ACH Chiro to do indirectly what they were forbidden from doing directly, namely: (1)
employ healthcare professionals; (ii) control their practices; and (iii) charge for and derive an
economic benefit from their services.

146. Mollo exercised absolutely no control over or ownership interest in ACH Chiro. All
decision-making authority relating to the operation and management of ACH Chiro was vested
entirely with the Management Defendants. In addition, Mollo never controlled or maintained any
of ACH Chiro’s books or records, including its bank account; never selected, directed, and/or
controlled any of the individuals or entities responsible for handling any aspect of ACH Chiro’s
financial affairs; never hired or supervised any of ACH Chiro’s employees or independent
contractors; and was completely unaware of the most fundamental aspects of how ACH Chiro
operated.

147. In reality, Mollo was nothing more than the Management Defendants’ de facto
employee at ACH Chiro.

148. To conceal their true ownership of and control over ACH Chiro, while
simultaneously effectuating pervasive, total control over the operation and management of ACH
Chiro, the Management Defendants arranged to have Mollo and ACH Chiro enter into a series of

“management”, “billing”, “marketing”, “consulting”, and “lease” agreements with themselves.

These agreements called for exorbitant payments from Energy Chiro to the Management

30
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 31 of 163 PagelD #: 31

Defendants, for office space and the alleged performance of certain designated services including
management, marketing, billing, and collections, regardless of: (i) the volume of ACH Chiro’s
business; or (ii) the income generated by ACH Chiro.

149. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own ACH Chiro; and (ii) to siphon all of the profits that were generated by the billings
submitted to GEICO and other insurers through ACH Chiro.

150. The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Mollo, ACH Chiro, and the Management Defendants was to maintain ACH
Chiro in a constant state of debt to the Management Defendants, thereby enabling the
Management Defendants to maintain total control over the professional corporation, its accounts
receivable, and any revenues that might be generated therefrom.

151. In fact, and as set forth above, as part of the settlement in the First Parisien
Action, Mollo represented and warranted that he did not own any entities, other than Island Life
Chiropractic Pain Care, P.L.L.C. and Mollo Chiropractic P.L.L.C., that had submitted any
outstanding billing to GEICO. This, despite the fact that — at the time - ACH Chiro had a
substantial amount of outstanding billing to GEICO. Mollo gave these false representations and
warranties because he did not, in fact, own or control ACH Chiro, and was completely unaware
of the most basic facts regarding its operations.

152. Once GEICO began to suspect that ACH Chiro was engaged in fraudulent billing

and treatment activities, GEICO requested that the provider submit additional verification of its

31
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 32 of 163 PagelD #: 32

no-fault insurance claims, including but not limited to, examinations under oath to determine
whether the charges submitted through ACH Chiro were legitimate.

153. Concerned that GEICO would discover their fraudulent scheme, in late 2016 the
Management Defendants once again approached Mollo, and once again offered to purchase the
use of his chiropractic license so that they could fraudulently incorporate Energy Chiro.

154. There was no legitimate reason why Mollo would need to operate two separate
chiropractic professional corporations, providing the same types of chiropractic services, at the
same location, at the same time or in rapid succession.

155. The only reason why the Management Defendants and Mollo fraudulently
incorporated both ACH Chiro and Energy Chiro in rapid succession — despite the fact that they
provided the same types of services, at the same location, and were both under the nominal
“ownership” of Mollo — was to reduce the volume of fraudulent no-fault insurance billing
submitted through either one of the two entities, in order to avoid detection and perpetuate their
fraudulent scheme.

156, In order to circumvent New York law and to induce the State Education
Department to issue a certificate of authority authorizing Energy Chiro to operate as a chiropractic
practice, the Management Defendants once again entered into a secret scheme with Mollo. In
exchange for a designated salary or other form of compensation, in mid-2016 Mollo agreed to
falsely represent in the certificate of incorporation filed with the Department of Education, and the
triennial statements filed thereafter, that he was the true shareholder, director and officer of Energy
Chiro and that he truly owned and controlled the professional corporation.

157. As he had done in the past with other chiropractic practices that he falsely

purported to own, once Energy Chiro was fraudulently incorporated on October 21, 2016, Mollo

32
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 33 of 163 PagelD #: 33

ceded true beneficial ownership and control over the professional corporation to the Management
Defendants.

158. The Management Defendants — rather than Mollo — provided all start-up costs and
investment in Energy Chiro. Mollo did not incur any costs to establish Energy Chiro’s practice, nor
did he invest any money in the professional corporation he purportedly owned.

159. Thereafter, the Management Defendants caused Energy Chiro to commence
operations at the Flatbush Clinic.

160. Mollo never was the true shareholder, director, or officer of Energy Chiro, and
never had any true ownership interest in or control over the professional corporation. True
ownership and control over Energy Chiro always rested entirely with the Management Defendants,
who used the facade of Energy Chiro to do indirectly what they were forbidden from doing
directly, namely: (i) employ healthcare professionals; (ii) control their practices; and (iii) charge for
and derive an economic benefit from their services.

161. Mollo exercised absolutely no control over or ownership interest in Energy Chiro.
All decision-making authority relating to the operation and management of Energy Chiro was
vested entirely with the Management Defendants. In addition, Mollo never controlled or
maintained any of Energy Chiro’s books or records, including its bank account; never selected,
directed, and/or controlled any of the individuals or entities responsible for handling any aspect of
Energy Chiro’s financial affairs; never hired or supervised any of Energy Chiro’s employees or
independent contractors; and was completely unaware of the most fundamental aspects of how
Energy Chiro operated.

162. In reality, Mollo was nothing more than the Management Defendants’ de facto

employee at Energy Chiro.

33
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 34 of 163 PagelD #: 34

163. To conceal their true ownership of and control over Energy Chiro, while
simultaneously effectuating pervasive, total control over the operation and management of
Energy Chiro, the Management Defendants arranged to have Mollo and Energy Chiro enter into
a series of “management”, “billing”, “marketing”, “consulting”, and “lease” agreements with
themselves. These agreements called for exorbitant payments from Energy Chiro to the
Management Defendants, for office space and the alleged performance of certain designated
services including management, marketing, billing, and collections, regardless of: (i) the volume
of Energy Chiro’s business; or (ii) the income generated by Energy Chiro.

164. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own Energy Chiro; and (ii) to siphon all of the profits that were gencrated by the
billings submitted to GEICO and other insurers through Energy Chiro.

165. The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Mollo, Energy Chiro, and the Management Defendants was to maintain
Energy Chiro in a constant state of debt to the Management Defendants, thereby enabling the
Management Defendants to maintain total control over the professional corporation, its accounts
receivable, and any revenues that might be generated therefrom.

4, The Fraudulent Incorporation of Kings Acupuncture
166. In early 2017, shortly after the conclusion of the First Parisien Action, the

Management Defendants realized that GEICO knew they unlawfully owned and controlled the

existing acupuncture practice that was fraudulently incorporated under Deng’s license. As a

34
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 35 of 163 PagelD #: 35

result, the Management Defendants knew that their ability to continue submitting fraudulent no-
fault billing through that practice would be limited.

167. Accordingly, the Management Defendants once again approached Deng, and once
again offered to purchase the use of his acupuncture license so that they could fraudulently
incorporate Kings Acupuncture, a new acupuncture professional corporation, with a new tax
identification number, that was not yet known to GEICO and other insurers, and that would
permit the Management Defendants and Deng to continue their fraudulent and unlawful scheme.

168. In order to circumvent New York law and to induce the State Education
Department to issue a certificate of authority authorizing Kings Acupuncture to operate as an
acupuncturepractice, the Management Defendants once again entered into a secret scheme with
Deng. In exchange for a designated salary or other form of compensation, in early 2017 Deng
agreed to falsely represent in the certificate of incorporation filed with the Department of
Education, and the triennial statements filed thereafter, that he was the true shareholder, director
and officer of Kings Acupuncture and that he truly owned and controlled the professional
corporation.

169, As he had done in the past with other acupuncture practices that he falsely
purported to own, once Kings Acupuncture was fraudulently incorporated on May 31, 2017,
Deng ceded true beneficial ownership and control over the professional corporation to the
Management Defendants.

170. The Management Defendants — rather than Deng — provided all start-up costs and
investment in Kings Acupuncture. Deng did not incur any costs to establish Kings Acupuncture’s

practice, nor did he invest any money in the professional corporation he purportedly owned.

35
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 36 of 163 PagelD #: 36

171. Thereafter, the Management Defendants caused Kings Acupuncture to commence
operations at the Flatbush Clinic, alongside the other fraudulently incorporated healthcare practices
that they secretly and unlawfully owned and controlled.

172. Deng never was the true shareholder, director, or officer of Kings Acupuncture, and
never had any true ownership interest in or control over the professional corporation. True
ownership and control over Kings Acupuncture always rested entirely with the Management
Defendants, who used the facade of Kings Acupuncture to do indirectly what they were forbidden
from doing directly, namely: (i) employ healthcare professionals; (ii) control their practices; and
(iii) charge for and derive an economic benefit from their services.

173. Deng exercised absolutely no control over or ownership interest in Kings
Acupuncture. All decision-making authority relating to the operation and management of Kings
Acupuncture was vested entirely with the Management Defendants. In addition, Deng never
controlled or maintained any of Kings Acupuncture’s books or records, including its bank account;
never selected, directed, and/or controlled any of the individuals or entities responsible for
handling any aspect of Kings Acupuncture’s financial affairs; never hired or supervised any of
Kings Acupuncture’s employees or independent contractors; and was completely unaware of the
most fundamental aspects of how Kings Acupuncture operated.

174. In reality, Deng was nothing more than the Management Defendants’ de facto
employee at Kings Acupuncture.

175. To conceal their true ownership of and control over Kings Acupuncture, while
simultaneously effectuating pervasive, total control over the operation and management of Kings
Acupuncture, the Management Defendants arranged to have Deng and Kings Acupuncture enter

99 66. 99 Ge

into a series of “management”, “billing”, “marketing”, “consulting”, and “lease” agreements

36
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 37 of 163 PagelD #: 37

with themselves. These agreements called for exorbitant payments from Kings Acupuncture to
the Management Defendants, for office space and the alleged performance of certain designated
services including management, marketing, billing, and collections, regardless of: (i) the volume
of Kings Acupuncture’s business; or (ii) the income generated by Kings Acupuncture.

| 176. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own Kings Acupuncture; and (ii) to siphon all of the profits that were generated by the
billings submitted to GEICO and other insurers through Kings Acupuncture.

177. The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Deng, Kings Acupuncture, and the Management Defendants was to
maintain Kings Acupuncture in a constant state of debt to the Management Defendants, thereby
enabling the Management Defendants to maintain total control over the professional corporation,
its accounts receivable, and any revenues that might be generated therefrom.

5. The Fraudulent Ownership and Operation of Zhou Acupuncture

178. Inor around early 2018, Deng stopped working for the Management Defendants.

179. Accordingly, in early 2018, the Management Defendants commenced a search for
yet another pliable acupuncturist who would be willing to sell the use of his acupuncture license
to them so that they could unlawfully own and control an acupuncture practice.

180. Thereafter, in January 2018, the Management Defendants recruited Zhou into
their scheme. Like Deng before him, Zhou—in exchange for a designated salary or other form of

compensation from the Management Defendants—agreed to serve as the nominal or “paper”

37
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 38 of 163 PagelD #: 38

owner of Zhou Acupuncture, which ostensibly was an unincorporated sole proprietorship
acupuncture practice, but actually was secretly and unlawfully owned and controlled by the
Management Defendants.

181. As with Kings Acupuncture, the Management Defendants provided all start-up
costs and investment in Zhou Acupuncture. Zhou did not incur any costs to establish Zhou
Acupuncture’s practice, nor did he invest any money in the acupuncture practice he purportedly
owned.

182. Thereafter, the Management Defendants caused Zhou Acupuncture to commence
operations at the Flatbush Clinic, alongside the other fraudulently organized healthcare practices
that they secretly and unlawfully owned and controlled.

183. Zhou never was the true owner of Zhou Acupuncture, and never had any true
ownership interest in or control over the medical practice. True ownership and control over Zhou
Acupuncture always rested entirely with the Management Defendants, who used the facade of
Zhou Acupuncture to do indirectly what they were forbidden from doing directly, namely: (i)
employ healthcare professional; (ii) control their practices; and (iii) charge for and derive an
economic benefit from their services.

184. Zhou exercised absolutely no control over or ownership interest in Zhou
Acupuncture. All decision-making authority relating to the operation and management of Zhou
Acupuncture was vested entirely with the Management Defendants. In addition, Zhou never
controlled or maintained any of Zhou Acupuncture’s books or records, including its bank account;
never selected, directed, and/or controlled any of the individuals or entities responsible for

handling any aspect of Zhou Acupuncture’s financial affairs, never hired or supervised any of

38
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 39 of 163 PagelD #: 39

Zhou Acupuncture’s employees or independent contractors; and was completely unaware of the
most fundamental aspects of how Zhou Acupuncture operated.

185. In reality, Zhou was nothing more than the Management Defendants’ de facto
employee at Zhou Acupuncture.

186. To conceal their true ownership of and control over Zhou Acupuncture, while
simultaneously effectuating pervasive, total control over the operation and management of Zhou
Acupuncture, the Management Defendants arranged to have Zhou enter into a series of
“management”, “billing”, “marketing”, “consulting”, and “lease” agreements with themselves.
These agreements called for exorbitant payments from Zhou Acupuncture to the Management
Defendants, for office space and the alleged performance of certain designated services including
management, marketing, billing, and collections, regardless of: (i) the volume of Zhou
Acupuncture’s business; or (ii) the income generated by Zhou Acupuncture.

187. While these agreements ostensibly were created to permit the Management
Defendants to provide “management”, “billing”, “consulting”, and “marketing” services, or
facility space and equipment, they actually were used solely as a tool to permit the Management
Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
illegally own Zhou Acupuncture; and (ii) to siphon all of the profits that have been generated by
the billings submitted to GEICO and other insurers through Zhou Acupuncture.

188. The net effect of these “management”, “billing”, “marketing”, and “lease”
agreements between Zhou, Zhou Acupuncture, and the Management Defendants was to maintain
Zhou Acupuncture in a constant state of debt to the Management Defendants, thereby enabling

the Management Defendants to maintain total control over the professional corporation, its

accounts receivable, and any revenues that might be generated therefrom.

39
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 40 of 163 PagelD #: 40

C. The Multi-Disciplinary Clinics and Kickbacks

189. In keeping with the fact that the Provider Defendants at the Flatbush Clinic were
not truly owned or controlled by the Nominal Owner Defendants, the Nominal Owner
Defendants did not advertise or market their services at the Flatbush Clinic to the general public,
and did not engage in any other legitimate efforts to obtain patient referrals at the Flatbush
Clinic.

190, Instead, the Flatbush Clinic obtained virtually all of its patients through one of
two means: referrals from personal injury attorneys or through a network of individuals (the
“Runners”) who were paid by the Management Defendants for each Insured that they delivered
to the Flatbush Clinic for the medically-unnecessary Fraudulent Services.

191. The personal injury attorneys referred Insureds to the Flatbush Avenue Clinic, and
the Defendants accepted the referrals, without regard for the Insureds’ individual presentation,
symptoms, or — in many cases — the total absence of any legitimate injuries arising from any
automobile accidents.

192. Rather, the personal injury attorneys made the referrals, and the Defendants
accepted the referrals, in order to generate income for themselves, not to benefit the Insureds
who supposedly were subjected to the Fraudulent Services.

193. The personal injury attorneys benefitted from the referrals and the Defendants’
subsequent purported provision of the Fraudulent Services because the Defendants’ phony
treatment records falsely represented that the Insureds sustained serious injuries in automobile
accidents, and thereby supported the Insureds’ personal injury claims.

194, The Defendants derived significant financial benefit from the relationships with

the personal injury attorneys because without the access to the Insureds provided by the referring

40
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 41 of 163 PagelD #: 41

personal injury attorneys, the Defendants would not have the ability to implement their
fraudulent treatment and billing protocol, bill automobile insurers including GEICO, or generate
income from insurance claim payments.

195. Once an Insured was delivered to the Flatbush Clinic, either by the Runners or
pursuant to a referral from a personal injury attorney, either Smith or one of the physician
assistants or nurse practitioners associated with Strategic Medical or Alford Smith P.C. virtually
always would purport to conduct an initial examination of the Insured.

196. Then, at the direction of the Management Defendants — and in exchange for
compensation by the Management Defendants, their de facto employers — either Smith or the
physician assistant or nurse practitioner performing the initial examination would refer the
Insureds on to Mollo, Energy Chiro, ACH Chiro, Deng, King Acupuncture, Zhou, Zhou
Acupuncture, Buslon, MSB PT, and/or M Buslon PT for medically unnecessary chiropractic,
acupuncture, and physical therapy services, without regard for the Insureds’ individual
symptoms or presentation.

197. The amount of compensation that the Management Defendants paid to Smith
generally was based on the volume of Insureds that Smith and the licensed professionals
purportedly working under him referred to Mollo, Energy Chiro, ACH Chiro, Deng, King
Acupuncture, Zhou, Zhou Acupuncture, Buslon, MSB PT, and M Buslon PT, as well as on the
volume of Fraudulent Services that Smith and the licensed professionals purportedly working
under him purported to provide to the Insureds,

198. Smith and the other licensed professional associated with Strategic Medical and
Alford Smith P.C. referred Insureds to Mollo, Energy Chiro, ACH Chiro, Deng, King

Acupuncture, Zhou, Zhou Acupuncture, Buslon, MSB PT, and M Buslon PT, and they accepted

Al
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 42 of 163 PagelD #: 42

the referrals, despite their actual knowledge that the Fraudulent Services played no genuine role
in the treatment or care of the Insureds.

199. In addition to treatment they purportedly provided at the Flatbush Clinic, Strategic
Medical and Alford Smith P.C. also operated on an itinerant basis from various Clinics

throughout the New York area, which were situated at, among other places, the following

locations:
(i) 1552 Ralph Avenue, Brooklyn, New York;
(ii) 172-17 Jamaica Avenue, Jamaica, New York;
(iii) 1786 Flatbush Avenue, Brooklyn, New York;
(iv) 2184 Flatbush Avenue, Brooklyn, New York;
(v) 2363 Ralph Avenue, Brooklyn, New York;
(vi) 3041 Avenue U, Brooklyn, New York;
(vii) 552 East 180th Street, Bronx, New York;

(vill) 9025 Rockaway Boulevard, Ozone Park, New York;

(ix) 941 Burke Avenue, Bronx, New York; and

(x) 95 East Merrick Road, Valley Stream, New York.

200. In keeping with Smith’s general lack of awareness regarding the operations of
professional corporations he falsely purported to own, Smith testified at a January 2019
examination under oath that he was unaware that Strategic Medical was providing services at
various of the above-referenced Clinics.

201. Though ostensibly organized to provide a range of healthcare services to Insureds
at individual locations, these Clinics in actuality were organized to supply convenient, one-stop

shops for no-fault insurance fraud.

42
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 43 of 163 PagelD #: 43

202. The Management Defendants obtained access to the Clinics for the Provider
Defendants by paying kickbacks to the individuals and entities that owned and controlled the
Clinics.

203. The kickbacks were disguised as ostensibly legitimate fees to “lease” space or
personnel from the Clinics. In fact, these were “pay-to-play” arrangements that caused the
Clinics and their owners to provide access to Insureds and to refer the Insureds to Strategic
Medical or Alford Smith P.C. for the Fraudulent Services without regard for the medical
necessity of any of the Fraudulent Services.

204. In exchange for these kickbacks, when an Insured visited one of the Clinics, he or
she automatically was referred to Strategic Medical or Alford Smith P.C. for medically
unnecessary treatment, regardless of individual symptoms or presentation by the patient.

205. The referrals typically were made by a receptionist or some other non-medical
personnel at the Clinics who simply directed or “steered” the Insureds to whichever Provider
Defendant was active during that time period and present at that particular Clinic on that day.

D. The Defendants’ Fraudulent Treatment and Billing Protocol

206. Virtually all of the Insureds in the claims identified in Exhibits “1” — “8” whom
the Defendants purported to treat were involved in relatively minor, “fender-bender” accidents,
to the extent that they were involved in any actual accidents at all. Concomitantly, almost none
of the Insureds whom the Defendants purported to treat suffered from any significant injuries or
health problems as a result of the relatively minor accidents they experienced or purported to
experience.

207. Even so, the Defendants purported to subject virtually every Insured to a

medically unnecessary course of “treatment” that was provided pursuant to a predetermined,

43
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 44 of 163 PagelD #: 44

fraudulent protocol designed to maximize the billing that they could submit through the Provider
Defendants to insurers, including GEICO, rather than to treat or otherwise benefit the Insureds
who purportedly were subjected to it.

208. The Defendants purported to provide their predetermined fraudulent treatment
protocol to Insureds without regard for the Insureds’ individual symptoms or presentation, or — in
most cases — the total absence of any actual medical problems arising from any actual
automobile accidents.

209. Each step in the Defendants’ fraudulent treatment protocol was designed to
falsely reinforce the rationale for the previous step and provide a false justification for the
subsequent step, and thereby permit the Defendants to generate and falsely justify the maximum
amount of fraudulent no-fault billing for each Insured.

210. No legitimate licensed healthcare provider would permit the fraudulent treatment
and billing protocol described below to proceed under his or her auspices.

211. The Defendants permitted the fraudulent treatment and billing protocol described
below to proceed under their auspices because they sought to profit from the fraudulent scheme,
and because the Provider Defendants were not truly owned or controlled by the Nominal Owner
Defendants, or any other licensed healthcare providers.

212. Rather, the Provider Defendants were illegally owned and controlled by the
Management Defendants, who were not licensed in any healthcare professions and whose focus
was profit, not patient care.

1. The Fraudulent Charges for Initial Examinations at Strategic Medical and Alford
Smith P.C.

213. Asa first step in the Defendants’ fraudulent treatment and billing protocol, the

Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic

44
Case 1:19-cv-04882-DLI-RML -Document 1 Filed 08/26/19 Page 45 of 163 PagelD #: 45

Medical, and Alford Smith P.C. purported to provide virtually every Insured in the claims
identified in Exhibits “1” and “2” with an initial examination, which purportedly was provided at
either the Flatbush Clinic or one of the other Clinics pursuant to the kickbacks that the
Management Defendants paid to the individuals and entities that owned and controlled those
Clinics,

214. The initial examinations were performed as a “gateway” in order to provide
Insureds with pre-determined, phony “diagnoses” to allow the Defendants to then provide the
additional Fraudulent Services, including follow-up examinations, pain management injections,
dry-needling, physical therapy services, chiropractic, and acupuncture.

215. Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, or Okoyechira purported to
personally perform virtually all of the initial examinations in the claims identified in Exhibits “1”
and “2”,

216. The Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen,
Okoyechira, Strategic Medical, and Alford Smith P.C. then virtually always billed the initial
examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99203,
typically resulting in a charge of $105.63 for each initial examination they purported to perform
and/or provide.

217. The charges for the initial examinations were fraudulent in that they
misrepresented Strategic Medical and Alford Smith P.C.’s eligibility to bill for or to collect No-
Fault Benefits in the first instance. In fact, Strategic Medical and Alford Smith P.C. never were
eligible to bill for or to collect No-Fault Benefits, because they were unlawfully owned and

controlled by the Management Defendants in contravention of New York law.

45
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 46 of 163 PagelD #: 46

218. The charges for the initial examinations also were fraudulent in that the initial
examinations were medically unnecessary and were performed—to the extent that they were
performed at all—pursuant to predetermined fraudulent treatment protocols and the Defendants’
illegal kickback scheme, not to treat or otherwise benefit the Insureds.

219. Furthermore, the charges for the initial examinations were fraudulent in that they
misrepresented the extent, nature, and results of the initial examinations.

a. The Fraudulent Misrepresentations of the Time Spent on the Initial Examinations

220. Pursuant to the Fee Schedule, the use of CPT code 99203 to bill for a patient
examination typically represents that the physician, nurse practitioner, or physician assistant who
performed the examination spent at least 30 minutes of face-to-face time with the Insured or the
Insured’s family during the examination.

221. Though the Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa,
Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. virtually always billed for their
putative initial examinations in the claims identified in Exhibits “1” and “2” under CPT code
99203, neither Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, nor any other
physician, physician assistant, or nurse practitioner associated with Strategic Medical or Alford
Smith P.C., ever spent 30 minutes of face-to-face time with the Insureds or their families during
the initial examinations. Rather, the initial examinations rarely lasted more than 10-15 minutes,
to the extent that they were conducted at all.

222. Inkeeping with the fact that the initial examinations rarely lasted more than 10-15
minutes, to the extent that they were conducted at all, Smith, Jean-Baptiste, Etufugh-Nwankpa,
Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. used boilerplate checklist forms in

documenting the initial examinations, setting forth a very limited range of potential patient

46
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 47 of 163 PagelD #: 47

complaints, examination/diagnostic testing options, potential diagnoses, and treatment
recommendations.

223. All that was required to complete the boilerplate forms was a brief patient
interview and a brief physical examination of the Insureds, consisting of a check of some of the
Insureds’ vital signs, basic range of motion and muscle strength testing, and basic neurological
testing.

224. These interviews and examinations did not require any physician, physician
assistant, or nurse practitioner associated with Strategic Medical or Alford Smith P.C. to spend
more than 10-15 minutes of face-to-face time with the Insureds, let alone 30 minutes.

225. What is more — and in keeping with the fact that Strategic Medical and Alford
Smith P.C. were unlawfully owned and controlled by the Management Defendants —Smith, Jean-
Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. utilized
the same boilerplate checklist examination forms that were used by Parisien, Lacina, and Monroe
at the previous fraudulently-incorporated medical practices that had operated from the Flatbush
Clinic under the control of the Management Defendants.

226. In the claims for initial examinations identified in Exhibits “1” and “2”, the
Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic
Medical, and Alford Smith P.C. routinely falsely represented that the examinations involved 30
minutes of face-to-face time between the examining healthcare providers and the Insureds or the
Insureds’ families in order to create a false basis to bill for the examinations under CPT codes
99203, because examinations billable under CPT codes 99203 are reimbursable at higher rates

than examinations that require less time to perform.

47
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 48 of 163 PagelD #: 48

b. The Fraudulent Misrepresentations Regarding the Performance of “Detailed”
Physical Examinations

227. In addition, pursuant to the Fee Schedule, when the Management Defendants,
Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical, and Alford Smith
P.C. submitted their charges for initial examinations under CPT code 99203, or caused them to
be submitted, they falsely represented that a physician, nurse practitioner, or physician assistant
associated with Strategic Medical or Alford Smith P.C. conducted a “detailed” physical
examination.

228. Pursuant to the Fee Schedule, a “detailed” physical examination requires — among
other things — that the examining physician conduct an extended examination of the affected
body areas and other symptomatic or related organ systems.

229. To the extent that the Insureds in the claims identified in Exhibits “1” and “2” had
any actual complaints at all as the result of their generally minor automobile accidents, the
complaints were limited to minor musculoskeletal complaints.

230. Pursuant to the American Medical Association’s CPT Assistant, which is
incorporated by reference into the Fee Schedule, in the context of patient examinations, a
physician, physician assistant, or nurse practitioner has not conducted a detailed examination of a
patient’s musculoskeletal organ system unless the physician, physician assistant, or nurse
practitioner has documented findings with respect to the following:

(i) measurement of any three of the following seven vital signs: (a) sitting or

standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
(d) respiration; (e) temperature; (f) height; (g) weight,

(ii) general appearance of patient (e.g. development, nutrition, body habitus,
deformities, attention to grooming),

(iii) examination of peripheral vascular system by observation (e.g., swelling,
varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

48
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 49 of 163 PagelD #: 49

(iv) palpation of lymph nodes in neck, axillae, groin and/or other location;

(v) brief assessment of mental status;

(vi) examination of gait and station;

(vii) inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
extremity; and (f) left lower extremity;

(viii) coordination;

(ix) examination of deep tendon reflexes and/or nerve stretch test with notation of
pathological reflexes; and

(x) examination of sensation.

231. In the claims identified in Exhibits “1” and “2”, when the Management
Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical, and
Alford Smith P.C. billed for the initial examinations under CPT code 99203, they falsely
represented that they provided “detailed” physical examinations to the Insureds they purported to
treat during the initial examinations.

232, In fact, with respect to the claims for initial examinations under CPT code 99203
that are identified in Exhibits “1” and “2”, neither Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen,
Okoyechira, nor any other physician, physician assistant, or nurse practitioner associated with
Strategic Medical or Alford Smith P.C., ever conducted an extended examination of the
Insureds’ musculoskeletal systems.

233. Specifically, in the claims for initial examinations identified in Exhibits “1” and
“2” neither Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, nor any other physician,
physician assistant, or nurse practitioner associated with Strategic Medical or Alford Smith P.C.,

ever documented findings with respect to:

49
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 50 of 163 PagelD #: 50

(i) measurement of any three of the following seven vital signs: (a) sitting or
standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
(d) respiration; (e) temperature; (f) height; (g) weight;

(il) general appearance of patient (e.g., development, nutrition, body habitus,
deformities, attention to grooming);

(iii) | examination of peripheral vascular system by observation (e.g., swelling,
varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

(iv) palpation of lymph nodes in neck, axillae, groin and/or other location,

(v) brief assessment of mental status;

(vi) | examination of gait and station;

(vii) inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
extremity; and (f) left lower extremity;

(viii) coordination;

(ix) | examination of deep tendon reflexes and/or nerve stretch test with notation of
pathological reflexes; and/or

(x) examination of sensation.

234. Inthe claims for initial examinations 99203 that are identified in Exhibits “1” and
“2” the Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira,
Strategic Medical, and Alford Smith P.C. falsely represented that they had provided “detailed”
physical examinations to the Insureds in order to create a false basis for their charges for the
examinations under CPT code 99203, because examinations billable under CPT code 99203 are
reimbursable at higher rates than examinations that do not require the examining physician or

chiropractor to provide “detailed” physical examinations.

50
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 51 of 163 PagelD #: 51

Cc. The Fraudulent Misrepresentations Regarding “Low Complexity” Medical
Decision-Making

235. Pursuant to the Fee Schedule, the use of CPT code 99203 to bill for a patient
examination represents that the chiropractor who performed the examination engaged in medical
decision-making of “low complexity”.

236. Pursuant to the CPT Assistant, the complexity of medical decision-making is
measured by: (i) the number of diagnoses and/or the number of management options to be
considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other
information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant
complications, morbidity, mortality, as well as co-morbidities associated with the patient’s
presenting problems, the diagnostic procedures, and/or the possible management options.

237. The CPT Assistant provides various clinical examples of the types of presenting
problems that require the kind of low complexity medical decision-making necessary to support
a charge under CPT code 99203, specifically:

(i) Office visit for initial evaluation of a 48-year-old man with recurrent low back
pain radiating to the leg. (General Surgery)

(ii) Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
with topical anesthesia. (Plastic Surgery)

(iii) Initial office evaluation for diagnosis and management of painless gross
hematuria in new patient, without cystoscopy. (Internal Medicine)

(iv) Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
(Physical Medicine and Rehabilitation)

(v) Initial office visit with couple for counseling concerning voluntary vasectomy for
sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
questions. (Urology)

238. Thus, pursuant to the CPT Assistant, the sort of presenting problems that could

support the use of CPT code 99203 to bill for an initial patient examination typically are either

51
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 52 of 163 PagelD #: 52

chronic and relatively serious problems, acute problems requiring immediate invasive treatment,
or issues that legitimately require physician counseling.

239. By contrast, to the limited extent that the Insureds in the claims identified in
Exhibits “1” and “2” had any presenting problems at all as the result of their minor automobile
accidents, the problems virtually always were garden-variety soft tissue injuries such as sprains
and strains, which either had completely resolved or were in the process of resolving at the time
of the purported initial examinations.

240. Though the Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa,
Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. routinely falsely represented that
their initial examinations involved medical decision-making of “low complexity” when billed
under CPT code 99203, in actuality the initial examinations did not involve any medical
decision-making at all.

241, First, the initial examinations did not involve the retrieval, review, or analysis of
any medical records, diagnostic tests, or other information. When the Insureds presented to
Strategic Medical and Alford Smith P.C. for “treatment” pursuant to the Defendants’ illegal
kickback scheme, they did not arrive with any medical records. Furthermore, prior to the initial
examinations, the Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen,
Okoyechira, Strategic Medical, and Alford Smith P.C. neither requested any medical records
from any other providers, nor conducted any diagnostic tests,

242. Second, there was no risk of significant complications or morbidity — much less
mortality — from the Insureds’ minor complaints, to the extent that they ever had any complaints

arising from automobile accidents at all.

52
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 53 of 163 PagelD #: 53

243. Nor, by extension, was there any risk of significant complications, morbidity, or
mortality from the diagnostic procedures or treatment options provided by the Defendants, to the
extent that the Defendants provided any such diagnostic procedures or treatment options in the
first instance.

244. In almost every instance, any diagnostic procedures and “treatments” that the
Defendants actually provided were limited to a series of medically unnecessary pain
management modalities and diagnostic tests, none of which were health- or life-threatening if
properly administered.

245. Third, neither Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, nor any
other physician, physician assistant, or nurse practitioner associated with Strategic Medical or
Alford Smith P.C., ever considered any significant number of diagnoses or treatment options for
Insureds during the initial examinations.

246. Rather, to the extent that the initial examinations were conducted in the first
instance, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, and Okoyechira provided a nearly
identical, pre-determined set of “diagnoses” for the Insureds, and prescribed a substantially
similar course of treatment for each Insured.

247. Specifically, in almost every instance, during the initial examinations the Insureds
did not report any continuing medical problems that legitimately could be traced to an underlying
automobile accident.

248. Even so, the Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa,
Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. prepared phony initial examination
reports in which they provided boilerplate back sprain/strain to virtually every Insured.

249, There are a substantial number of variables that can affect whether, how, and to

53
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 54 of 163 PagelD #: 54

what extent an individual is injured in a given automobile accident.

250. An individual’s age, height, weight, general physical condition, location within
the vehicle, and the location of the impact all will affect whether, how, and to what extent an
individual is injured in a given automobile accident.

251. Asset forth above, in the claims identified in Exhibits “1” and “2”, virtually all of
the Insureds whom Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical,
and Alford Smith P.C. purported to treat were involved in relatively minor, “fender-bender”
accidents, to the extent that they were involved in any actual accidents at all.

252. It is extremely improbable that any two or more Insureds involved in any one of
the minor automobile accidents in the claims identified in Exhibits “1” and “2” would suffer
substantially identical injuries as the result of their accidents, or require a substantially identical
course of treatment.

253. It is even more improbable — to the point of impossibility — that this would occur
repeatedly, often with the Insureds presenting at Strategic Medical or Alford Smith P.C. with
substantially identical injuries on the exact same dates weeks, or even months, after their
accidents.

254. Even so, in keeping with the fact that the Defendants’ putative “diagnoses” were
phony, in keeping with the fact that the putative initial examinations involved no actual medical
decision-making at all, and in keeping with the fact that many of the Defendants’ initial
examinations were provided pursuant to the kickbacks that the Management Defendants paid to
the Clinics, rather than medical necessity, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, and
Okoyechira — at the direction of the Management Defendants — frequently issued substantially

identical phony “diagnoses”, on the same date, to more than one Insured involved in a single

54
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 55 of 163 PagelD #: 55

accident, and recommended a substantially identical course of medically unnecessary
“treatment” to the Insureds.
255. For example:

(i) On May 12, 2018, two Insureds — CC and TL — were involved in the same minor
automobile accident. Pursuant to the kickbacks that the Management Defendants
paid to the owners of the Clinic at 552 E 180th Street, Bronx New York, CC and
TL presented — incredibly — on the exact same date, June 7, 2018, to Strategic
Medical and Etufugh-Nwankpa for an initial examination. CC and TL were
different ages, in different physical conditions, and experienced the minor impact
from different locations in the vehicle. To the extent that CC and TL suffered any
injuries at all in their minor accident, the injuries were different. Even so, at the
conclusion of the putative initial examinations, Strategic Medical and Etufugh-
Nwankpa — at the direction of the Management Defendants — provided CC and TL
with substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

(ii) On May 21, 2018, two Insureds - PA and PD — were involved in the same minor
automobile accident. Pursuant to the kickbacks that the Management Defendants
paid to the Runners and referrals from personal injury attorneys, PA and PD
presented to the Flatbush Clinic — incredibly — on the exact same date, June 5,
2018, to Strategic Medical and Okoyechira for an initial examination. PA and PD
were different ages, in different physical conditions, and experienced the minor
impact from different locations in the vehicle. To the extent that PA and PD
suffered any injuries at all in their minor accident, the injuries were different.
Even so, at the conclusion of the putative initial examinations, Strategic Medical
and Okoyechira — at the direction of the Management Defendants — provided PA
and PD with substantially identical, phony “diagnoses”, and recommended a
substantially identical course of medically unnecessary “treatment” for both of
them.

(iii) On July 23, 2018, two Insureds — JE and RR — were involved in the same minor
automobile accident. Pursuant to the kickbacks that the Management Defendants
paid to the owners of the Clinic at 95 East Merrick Road, Valley Stream, New
York, JE and RR presented — incredibly — on the exact same date more than a
month later, September 5, 2018, to Strategic Medical for an initial examination.
JE and RR were different ages, in different physical conditions, and experienced
the minor impact from different locations in the vehicle. To the extent that JE and
RR suffered any injuries at all in their minor accident, the injuries were different.
Even so, at the conclusion of the putative initial examinations, Strategic Medical —
at the direction of the Management Defendants — provided JE and RR with
substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

55
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 56 of 163 PagelD #: 56

(iv) On July 26, 2018, two Insureds — MF and LT — were involved in the same minor
automobile accident. Pursuant to the kickbacks that the Management Defendants
paid to the owners of the Clinic at 552 E 180th Street, Bronx New York, MF and
LT presented — incredibly — on the exact same date, August 20, 2018, to Strategic
Medical and Etufugh-Nwankpa for an initial examination. MF and LT were
different ages, in different physical conditions, and experienced the minor impact
from different locations in the vehicle. To the extent that MF and LT suffered any
injuries at all in their minor accident, the injuries were different. Even so, at the
conclusion of the putative initial examinations, Strategic Medical and Etufugh-
Nwankpa — at the direction of the Management Defendants — provided MF and
LT with substantially identical, phony “diagnoses”, and recommended a
substantially identical course of medically unnecessary “treatment” for both of
them.

(v) On July 30, 2018, two Insureds - AB and JR — were involved in the same minor
automobile accident. Thereafter, AB and JR presented — incredibly — on the exact
same date, July 31, 2018, to Strategic Medical and Smith for an_ initial
examination. AB and JR were different ages, in different physical conditions, and
experienced the minor impact from different locations in the vehicle. To the
extent that AB and JR suffered any injuries at all in their minor accident, the
injuries were different. Even so, at the conclusion of the putative initial
examinations, Strategic Medical and Smith — at the direction of the Management
Defendants — provided AB and JR with substantially identical, phony
“diagnoses”, and recommended a substantially identical course of medically
unnecessary “treatment” for both of them.

(vi) On August 3, 2018, two Insureds - MA and BP — were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the owners of the Clinic at 552 E 180th Street, Bronx New
York, MA and BP presented — incredibly — on the exact same date, August 9,
2018, to Strategic Medical and Jean-Baptiste for an initial examination. MA and
BP were different ages, in different physical conditions, and experienced the
minor impact from different locations in the vehicle. To the extent that MA and
BP suffered any injuries at all in their minor accident, the injuries were different.
Even so, at the conclusion of the putative initial examinations, Strategic Medical
and Jean-Baptiste — at the direction of the Management Defendants — provided
MA and BP with substantially identical, phony “diagnoses”, and recommended a
substantially identical course of medically unnecessary “treatment” for both of
them.

(vii) On August 9, 2018, three Insureds - DB and AD — were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the owners of the Clinic at 2363 Ralph Avenue, Brooklyn
New York, DB and AD presented on the exact same date, August 13, 2018, to
Strategic Medical and Jean-Baptiste for an initial examination. DB and AD were
different ages, in different physical conditions, and experienced the minor impact

56
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 57 of 163 PagelD #: 57

from different locations in the vehicle. To the extent that DB and AD suffered any
injuries at all in their minor accident, the injuries were different. Even so, at the
conclusion of the putative initial examinations, Strategic Medical and Jean-
Baptiste — at the direction of the Management Defendants — provided DB and AD
with substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

(viii) On August 24, 2018, two Insureds - AB and YB — were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the Runners and referrals from personal injury attorneys, AB
and YB presented to the Flatbush Clinic — incredibly — on the exact same date,
August 31, 2018, to Strategic Medical and Okoyechira for an initial examination.
AB and YB were different ages, in different physical conditions, and experienced
the minor impact from different locations in the vehicle. To the extent that AB
and YB suffered any injuries at all in their minor accident, the injuries were
different. Even so, at the conclusion of the putative initial examinations, Strategic
Medical and Okoyechira — at the direction of the Management Defendants —
provided AB and YB with substantially identical, phony “diagnoses”, and
recommended a substantially identical course of medically unnecessary
“treatment” for both of them.

(ix) On August 30, 2018, two Insureds - DB and AG — were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the owners of the Clinic at 95 East Merrick Road, Valley
Stream, New York, DB and AG presented — incredibly — on the exact same date,
September 5, 2018, to Strategic Medical for an initial examination. DB and AG
were different ages, in different physical conditions, and experienced the minor
impact from different locations in the vehicle. To the extent that DB and AG
suffered any injuries at all in their minor accident, the injuries were different.
Even so, at the conclusion of the putative initial examinations, Strategic Medical —
at the direction of the Management Defendants — provided DB and AG with
substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

(x) On September 29, 2018, three Insureds —- TB, MJ, and DL — were involved in the
same minor automobile accident. Thereafter, TB, MJ, and DL presented—
incredibly — on the exact same date, October 1, 2018, to Strategic Medical and
Jean-Baptiste for an initial examination. TB, MJ, and DL were different ages, in
different physical conditions, and experienced the minor impact from different
locations in the vehicle. To the extent that TB, MJ, and DL suffered any injuries
at all in their minor accident, the injuries were different. Even so, at the
conclusion of the putative initial examinations, Strategic Medical and Jean-
Baptiste — at the direction of the Management Defendants — provided TB, MJ, and
DL with substantially identical, phony “diagnoses”, and recommended a
substantially identical course of medically unnecessary “treatment” for both of
them.

57.
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 58 of 163 PagelD #: 58

(xi) October 9, 2018, two Insureds - TB and RF — were involved in the same minor
automobile accident. Pursuant to the kickbacks that the Management Defendants
paid to the owners of the Clinic at 552 E 180th Street, Bronx New York, TB and
RF presented — incredibly — on the exact same date, December 27, 2018, to Alford
Smith P.C. and Etufugh-Nwankpa for an initial examination. TB and RF were

’ different ages, in different physical conditions, and experienced the minor impact
from different locations in the vehicle. To the extent that TB and RF suffered any
injuries at all in their minor accident, the injuries were different. Even so, at the
conclusion of the putative initial examinations, Alford Smith P.C. and Etufugh-
Nwankpa — at the direction of the Management Defendants — provided TB and RF
with substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

(xii) On December 3, 2018, two Insureds —- LD and JB — were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the owners of the Clinic at 552 E 180th Street, Bronx New
York, LD and JB presented — incredibly — on the exact same date, December 27,
2018, to Alford Smith P.C. and Etufugh-Nwankpa for an initial examination. LD
and JB were different ages, in different physical conditions, and experienced the
minor impact from different locations in the vehicle. To the extent that LD and JB
suffered any injuries at all in their minor accident, the injuries were different.
Even so, at the conclusion of the putative initial examinations, Alford Smith P.C.
and Etufugh-Nwankpa — at the direction of the Management Defendants —
provided LD and JB with substantially identical, phony “diagnoses”, and
recommended a substantially identical course of medically unnecessary
“treatment” for both of them.

(xiii) On December 6, 2018, two Insureds - TD and MM ~ were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the owners of the Clinic at 3041 Avenue U, Bronx, New York,
TD and MM presented — incredibly — on the exact same date, December 12, 2018,
to Alford Smith P.C. and Jen for an initial examination. TD and MM were
different ages, in different physical conditions, and experienced the minor impact
from different locations in the vehicle. To the extent that TD and MM suffered
any injuries at all in their minor accident, the injuries were different. Even so, at
the conclusion of the putative initial examinations, Alford Smith P.C. and Jen — at
the direction of the Management Defendants — provided TD and MM with
substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

(xiv) On March 1, 2019, two Insureds - AA and DB — were involved in the same minor
automobile accident. Thereafter, AA and DB presented — incredibly — on the exact
same date, March 5, 2019, to Strategic Medical and Smith for an initial
examination. AA and DB were different ages, in different physical conditions,
and experienced the minor impact from different locations in the vehicle. To the

58
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 59 of 163 PagelD #: 59

extent that AA and DB suffered any injuries at all in their minor accident, the
injuries were different. Even so, at the conclusion of the putative initial
examinations, Strategic Medical and Smith — at the direction of the Management
Defendants — provided AA and DB with substantially identical, phony
“diagnoses”, and recommended a substantially identical course of medically
unnecessary “treatment” for both of them.

(xv) On March 11, 2019, two Insureds - CA and GV — were involved in the same
minor automobile accident. Pursuant to the kickbacks that the Management
Defendants paid to the owners of the Clinic at 3041 Avenue U, Bronx, New York,
CA and GV presented — incredibly — on the exact same date, March 11, 2018, to
Strategic Medical and Okoyechira for an initial examination. CA and GV were
different ages, in different physical conditions, and experienced the minor impact
from different locations in the vehicle. To the extent that CA and GV suffered any
injuries at all in their minor accident, the injuries were different. Even so, at the
conclusion of the putative initial examinations, Strategic Medical and Okoyechira
— at the direction of the Management Defendants — provided CA and GV with
substantially identical, phony “diagnoses”, and recommended a substantially
identical course of medically unnecessary “treatment” for both of them.

256. These are only representative examples. In the claims for initial examinations that
are identified in Exhibits “1” and “2”, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, and
Okoyechira — at the direction of the Management Defendants —frequently issued substantially
identical “diagnoses”, on or about the same date, to more than one Insured involved in a single
accident, and recommended a substantially identical course of medically unnecessary
“treatment” to the Insureds, despite the fact that the Insureds were differently situated.

257. Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, and Okoyechira routinely inserted
these false “diagnoses” in their initial examination reports in order to create the false impression
that the initial examinations required some legitimate medical decision-making, and in order to
create a false justification for the other Fraudulent Services that the Defendants purported to
provide to the Insureds.

258. In the claims for initial examinations identified in Exhibits “1” and “2”, the

Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic

59
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 60 of 163 PagelD #: 60

Medical, and Alford Smith P.C. routinely falsely represented that the initial examinations
involved “low complexity” medical decision-making in order to provide a false basis to bill for
the initial examinations under CPT code 99203, because examinations billable under CPT code
99203 are reimbursable at a higher rate than examinations that do not require any complex
medical decision-making at all.

2. The Fraudulent Charges for Follow-Up Examinations

259, In addition to the fraudulent initial examinations, the Management Defendants,
Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical, and Alford Smith
P.C. typically purported to subject Insureds to one or more fraudulent follow-up examinations
during the course of the Defendants’ fraudulent treatment protocol.

260. Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, or Okoyechira purported to
personally perform virtually all of the follow-up examinations in the claims identified in Exhibits
“1" and “2”.

261. The Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen,
Okoyechira, Strategic Medical, and Alford Smith P.C. then virtually always billed the follow-up
examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99213,
typically resulting in a charge of $70.36 for each follow-up examination they purported to
perform and/or provide.

262. The charges for the follow-up examinations were fraudulent in that they
misrepresented Strategic Medical and Alford Smith P.C.’s eligibility to bill for or to collect No-
Fault Benefits in the first instance. In fact, Strategic Medical and Alford Smith P.C. never were
eligible to bill for or to collect No-Fault Benefits, because they were unlawfully owned and

controlled by the Management Defendants in contravention of New York law.

60
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 61 of 163 PagelD #: 61

263. The charges for the follow-up examinations also were fraudulent in that the
follow-up examinations were medically unnecessary and were performed — to the extent that
they were performed at all — pursuant to fraudulent predetermined treatment protocols and the
Defendants’ illegal kickback scheme, not to treat or otherwise benefit the Insureds.

264. Furthermore, the charges for the follow-up examinations were fraudulent in that
they misrepresented the extent, nature, and results of the follow-up examinations.

265. Pursuant to the Fee Schedule, the use of CPT code 99213 to bill for a follow-up
examination represents that the Insured presented with problems of low-to-moderate severity.

266. The CPT Assistant provides various clinical examples of the types of presenting
problems that might qualify as problems of low-to-moderate severity, and thereby justify the use
of CPT code 99213 to bill for a follow-up patient examination. Specifically:

(i) Follow-up visit with 55-year-old male for management of hypertension, mild
fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

(ii) Follow-up office visit for an established patient with stable cirrhosis of the liver.
(Gastroenterology)

(iii) Outpatient visit with 37-year-old male, established patient, who is 3 years post
total colectomy for chronic ulcerative colitis, presents for increased irritation at

his stoma. (General Surgery)

(iv) Routine, follow-up office evaluation at a three-month interval for a 77-year-old
female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

(v) Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
in insulin requirement. (Internal Medicine/Nephrology)

(vi) Quarterly follow-up office visit for a 45-year-old male, with stable chronic
asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

(vii) Office visit with 80-year-old female established patient, for follow-up
osteoporosis, status-post compression fractures. (Rheumatology)

61
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 62 of 163 PagelD #: 62

267. Accordingly, pursuant to the CPT Assistant, even the low-to-moderate severity
presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient
examination typically are problems that pose some real threat to the patient’s health.

268. By contrast, and as set forth above, to the limited extent that the Insureds in the
claims identified in Exhibits “1” and “2” suffered any injuries at all in their minor automobile
accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains, which
were not severe at all.

269. For instance, and as set forth above, in virtually every case the Insureds who
presented to the Provider Defendants for treatment were involved in relatively minor, “fender-
bender” accidents, to the extent that they were involved in any actual accidents at all.

270. To the limited extent that the Insureds were treated at any hospital following their
accidents, they virtually always briefly were observed on an outpatient basis and then sent on
their way after an hour or two with — at most — a minor sprain or strain diagnosis.

271. Ordinary strains and sprains virtually always resolve after a short course of
conservative treatment, or no treatment at all.

272. Accordingly, by the time the Insureds in the claims identified in Exhibits “1” and
“2” presented to Strategic Medical or Alford Smith P.C. for follow-up examinations — typically
weeks or months after their minor accidents — they either had no continuing injuries at all as the
result of their minor accidents, or their presenting problems were minimal.

273. In the claims for follow-up examinations identified in Exhibits “1” and “2”,
Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic
Medical, and Alford Smith P.C. falsely represented that the Insureds presented with problems of

low-to-moderate severity (when billed under CPT code 99213) in order to create a false basis for

62
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 63 of 163 PagelD #: 63

their charges under CPT code 99213, because follow-up examinations billable under CPT codes
99213 are reimbursable at higher rates than examinations involving presenting problems of
minimal severity, or no severity.

274. Inthe claims for follow-up examinations identified in Exhibits “1” and “2”, the
Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic
Medical, and Alford Smith P.C. also falsely represented that the Insureds presented with
problems of low-to-moderate severity in order to create the false appearance that the Insureds
continued to suffer from injuries sustained in automobile accidents, and thereby create a false
basis for the other Fraudulent Services the Defendants purported to provide, including medically-
unnecessary “dry needling” injections, physical therapy, chiropractic, and acupuncture.

275. What is more, and pursuant to the Fee Schedule, the use of CPT code 99213 to
bill for a follow-up patient examination typically requires that the examining physician, nurse
practitioner, or physician assistant spend at least 15 minutes of face-to-face time with the Insured
or the Insured’s family during the examination.

276. Though the Management Defendants, Smith, Jean-Baptiste, Etufugh-Nwankpa,
Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. billed for their putative follow-up
examinations using CPT code 99213, neither Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen,
Okoyechira, nor any other physician, physician assistant, or nurse practitioner associated with
Strategic Medical or Alford Smith P.C., ever spent 15 minutes of face-to-face time with the
Insureds or their families in the follow-up examinations identified in Exhibits “1” and “2”.

277. Rather, the follow-up examinations in the claims identified in Exhibits “1” and

“2” rarely lasted more than five minutes, to the extent that they were conducted at all.

63
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 64 of 163 PagelD #: 64

278. In keeping with the fact that the follow-up examinations in the claims identified in
Exhibits “1” and “2” rarely lasted more than five minutes, to the extent that they were conducted
at all, Smith, Jean-Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical, and Alford
Smith P.C. used boilerplate checklist forms in documenting the follow-up examinations, setting
forth a very limited range of potential patient complaints, examination/diagnostic testing options,
potential diagnoses, and treatment recommendations.

279. All that was required to complete the boilerplate forms was a brief patient
interview and a brief physical examination of the Insureds, consisting of a check of some of the
Insureds’ vital signs, basic range of motion and muscle strength testing, and basic neurological
testing.

280. These interviews and examinations did not require any physician or nurse
practitioner associated with the Provider Defendants to spend more than five minutes of face-to-
face time with the Insureds or their families, let alone 15 minutes.

281. What is more — and in keeping with the fact that Strategic Medical and Alford
Smith P.C. were unlawfully owned and controlled by the Management Defendants —Smith, Tean-
Baptiste, Etufugh-Nwankpa, Jen, Okoyechira, Strategic Medical, and Alford Smith P.C. utilized
the same boilerplate checklist examination forms that were used by Parisien, Lacina, and Monroe
at the previous fraudulently-incorporated medical practices that had operated from the Flatbush
Clinic under the control of the Management Defendants.

282. In the claims for follow-up examinations identified in Exhibits “1” and “2”, the
Defendants routinely falsely represented that the examinations involved 15 minutes of face-to-
face time between the examining physicians and the Insureds or the Insureds’ families in order to

create a false basis to bill for the examinations under CPT codes 99213, because follow-up
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 65 of 163 PagelD #: 65

examinations billable under CPT codes 99213 are reimbursable at higher rates than examinations
that require less time to perform.

283. Furthermore, pursuant to the Fee Schedule, when the Defendants billed for their
putative follow-up examinations under CPT code 99213, they represented that Smith, Jean-
Baptiste, Etufugh-Nwankpa, Jen, or Okoyechira performed at least two of the following three
components during the putative follow-up examinations: (i) took an “expanded problem
focused” patient history; (ii) conducted an “expanded problem focused” physical examination;
and (iii) engaged in medical decision-making of “low complexity”.

284. In actuality, however, in the claims for follow-up examinations identified in
Exhibits “1” and “2”, neither Smith, nor any treating physicians, physician assistants, and nurse
practitioners associated with the Provider Defendants took any legitimate patient histories,
conducted any legitimate physical examinations, or engaged in any legitimate medical decision-
making at all.

285. Rather, following their purported follow-up examinations, and at the direction of
the Management Defendants, Smith and the other treating physicians, physician assistants, and
nurse practitioners simply: (i) reiterated the false, boilerplate “diagnoses” from the Insureds’
initial examinations; and (ii) referred the Insureds back to the Provider Defendants for medically-
unnecessary trigger point and/or “dry needling” injections.

286. As set forth above, there are a substantial number of variables that can affect
whether, how, and to what extent an individual is injured in a given automobile accident.

287. An individual’s age, height, weight, general physical condition, location within
the vehicle, and the location of the impact all will affect whether, how, and to what extent an

individual is injured in a given automobile accident.

65
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 66 of 163 PagelD #: 66

288. What is more, even in the unlikely event that two Insureds suffered substantially
identical injuries in a single automobile accident, their individual characteristics would determine
whether, how, and to what extent their respective injuries resolved over time.

289. It is improbable that any two or more Insureds involved in any one of the minor
automobile accidents in the claims identified in Exhibits “1” and “2” would suffer substantially
identical injuries that continued to manifest themselves, in the same way, during
contemporaneous follow-up examinations many weeks or even months after the underlying
accidents.

290. It is even more improbable — to the point of impossibility — that this would happen
over and over again.

291. Even so, in keeping with the fact that the Defendants’ putative follow-up
examinations were phony, Smith and the other treating physicians, physician assistants, and
nurse practitioners — at the direction of the Management Defendants — frequently falsely reported
that two or more Insureds who were involved in the same underlying accident suffered
substantially identical injuries that continued to manifest themselves, in the same way, during
contemporaneous follow-up examinations weeks or even months after the underlying accidents.

292. For example:

(i) On May 12, 2018, two Insureds — CC and TL — were involved in the same minor
automobile accident. CC and TF were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that CC and TF suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of CC and TF at Strategic
Medical on July 12, 2018, Jean-Baptiste — at the direction of the Management
Defendants — provided CFC and TF with substantially identical, phony

“diagnoses”, despite the fact that they were differently situated.

(ii) On May 20, 2018, two Insureds — MBI and FP — were involved in the same minor
automobile accident. MB and FP were different ages, in different physical

66
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 67 of 163 PagelD #: 67

condition, and experienced the minor impact from different locations in the
vehicle. To the extent that MB and FP suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of MB and FP at Strategic
Medical on July 17, 2018, Jean-Baptiste — at the direction of the Management
Defendants — provided MB and FP with substantially identical, phony
“diagnoses”, despite the fact that they were differently situated.

(iii) On May 21, 2018, two Insureds — PA and PD —~ were involved in the same minor
automobile accident. PA and PD were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that PA and PD suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of PA and PD at Strategic
Medical on August 6, 2018, Jean-Baptiste —~ at the direction of the Management
Defendants — provided PA and PD with substantially identical, phony
“diagnoses”, despite the fact that they were differently situated.

(iv) On July 30, 2018, two Insureds — AC and JR — were involved in the same minor
automobile accident. AC and JR were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that AC and JR suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of AC and JR at Strategic
Medical on September 27, 2018, Jen ~ at the direction of the Management
Defendants — provided AC and JR with substantially identical, phony
“diagnoses”, despite the fact that they were differently situated.

(v) On October 15, 2018, two Insureds - TB and RF — were involved in the same
minor automobile accident. TB and RF were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that TB and RF suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of TB and RF at Alford
Smith P.C, on January 17, 2019, Etufugh-Nwankpa — at the direction of the
Management Defendants — provided TB and RF with substantially identical,
phony “diagnoses”, despite the fact that they were differently situated.

(vi) On October 16, 2018, two Insureds - ET and ET — were involved in the same
minor automobile accident. ET and ET were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that ET and ET suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of ET and ET at Alford
Smith P.C. on December 27, 2018, Etufugh-Nwankpa — at the direction of the
Management Defendants — provided ET and ET with substantially identical,

67
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 68 of 163 PagelD #: 68

phony “diagnoses”, despite the fact that they were differently situated.

(vii) On October 16, 2018, two Insureds - ET and ET — were involved in the same
minor automobile accident. ET and ET were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that ET and ET suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of ET and ET at Strategic
Medical on April 11, 2019, Etufugh-Nwankpa — at the direction of the
Management Defendants — provided ET and ET with substantially identical,
phony “diagnoses”, despite the fact that they were differently situated.

(viii) On September 29, 2018, two Insureds — TB and DL — were involved in the same
minor automobile accident. TB and DL were different ages, in different physical
condition, and experienced the minor impact from different locations in the
vehicle. To the extent that TB and DL suffered any injuries at all in their minor
accident, their injuries were different, and resolved differently over time. Even so,
at the conclusion of putative follow-up examinations of TB and DL at Alford
Smith P.C. on January 9, 2019, Etufugh-Nwankpa — at the direction of the
Management Defendants — provided TB and DL with substantially identical,
phony “diagnoses”, despite the fact that they were differently situated.

293. These are only representative examples. In the claims for follow-up examinations
that are identified in Exhibits “1” and “2”, Smith and the other treating physicians, physician
assistants, and nurse practitioners — at the direction of the Management Defendants — frequently
falsely reported that two or more Insureds who were involved in the same underlying accident
suffered substantially identical injuries that continued to manifest themselves, in the same way,
during contemporaneous follow-up examinations weeks or even months after the underlying
accidents,

294. Smith and the other treating physicians, physician assistants, and nurse
practitioners routinely inserted these false “diagnoses” in their follow-up examination reports in
order to create the false impression that the follow-up examinations actually were legitimately

performed, and in order to create a false justification for the other Fraudulent Services that the

Defendants purported to provide to the Insureds.

68
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 69 of 163 PagelD #: 69

3. The Fraudulent Charges for Dry-Needling

295. Based upon the fraudulent, pre-determined, and phony “diagnoses” that Smith and
the other treating physicians, physician assistants, and nurse practitioners provided during their
ersatz initial and follow-up examinations, the Defendants purported to subject many Insureds in
the claims identified in Exhibits “1” and “2” to a series of medically unnecessary “dry needling”
injections.

296. The Defendants purported to perform and/or provide their putative dry needling
injections in order to treat trigger points in the Insureds, although the Insureds in the claims
identified in Exhibits “1” and “2” did not have any legitimate trigger point complaints, and did
not require any trigger point treatments.

297. Smith and the other treating physicians, physician assistants, and nurse
practitioners virtually always purported to personally administer the dry needling injections,
which the Defendants then billed through the Provider Defendants to GEICO as multiple charges
of either $100.00, $75.00, or $50.00 per Insured, per date of service, under CPT code 20999,
typically resulting in charges of thousands of dollars per Insured, per date of service, for each set
of dry needling injections the Defendants purported to perform and/or provide.

298. Like the Defendants’ charges for the other Fraudulent Services, the charges for
the dry needling injections were fraudulent in that they misrepresented the Provider Defendants’
eligibility to bill for or to collect No-Fault Benefits in the first instance. In fact, the Provider
Defendants never were eligible to bill for or to collect No-Fault Benefits, because they were
unlawfully owned and controlled by the Management Defendants in contravention of New York

law.

69
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 70 of 163 PagelD #: 70

299. The charges for the dry needling injections also were fraudulent in that the dry
needling injections were medically unnecessary and were performed — to the extent that they
were performed at all — pursuant to a fraudulent predetermined treatment protocol and the
Defendants’ illegal kickback scheme, not to treat or otherwise benefit the Insureds who
purportedly were subjected to them.

a. Legitimate Use of Dry Needling Injections

300. Dry needling is a technique in which a thin filiform needle is used to penetrate the
skin and stimulate underlying myofascial trigger points, muscular, and connective tissues. The
technique is used to treat dysfunctions in skeletal muscle, fascia, and connective tissue, diminish
persistent peripheral nociceptive input, and reduce or restore impairments of body structure and
function.

301. As set forth above, any legitimate trigger point treatment should begin with
conservative therapies such as bed rest, active exercises, physical therapy, heating or cooling
modalities, massage, and basic, non-steroidal, anti-inflammatory analgesic, such as ibuprofen or
naproxen sodium.

302. In a legitimate clinical setting, dry needling injections — like any other type of
pain management injections — should not be administered until a patient has pain symptoms that
have persisted for more than three months and has failed or been intolerant of conservative
therapies for at least one month.

303. This is because the substantial majority of soft tissue injuries such as sprains and
strains will resolve over a period of days or weeks through conservative treatment, and invasive
dry needling injections entail a degree of risk to the patient that is absent in more conservative

forms of treatment.

70
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 71 of 163 PagelD #: 71

304. Moreover, in a legitimate clinical setting, pain management injections should not
be administered more than once every two months, and multiple varieties of pain management
injections — including trigger point injections and dry needling injections — should not be
administered simultaneously.

305. This is because: (i) properly administered pain management injections should
provide pain relief lasting for at least two months; (ii) a proper interval between pain
management injections, and different types of pain management injections, is necessary to
determine whether or not the initial pain management injections were effective; and (iii) if a
patient’s pain is not relieved through the injections, the pain may be caused by something more
serious than a soft tissue injury caused by an automobile accident, and the perpetuating factors of
the pain must be identified and managed.

b. The Defendants’ Medically Unnecessary Dry Needling Injections

306. However, in the claims for dry needling injections that are identified in Exhibits
“1” and “2”, Smith and the other treating physicians, physician assistants, and nurse practitioners
— at the direction of the Management Defendants — routinely purported to subject Insureds to a
massive amount of dry needling injections within less than one month after the Insureds’
underlying automobile accidents, and often within days after the accidents, long before the
Insureds could have tried and failed any course of legitimate, conservative treatment.

307. What is more, in the claims for dry needling injections that are identified in
Exhibits “1° and “2”, Smith and the other treating physicians, physician assistants, and nurse
practitioners — at the direction of the Management Defendants — often purported to administer
dry needling injections to Insureds prior to determining whether the Insured experienced

persistent pain symptoms or failed conservative treatments.

71
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 72 of 163 PagelD #: 72

308. For example:

(1) On June 1, 2018, an Insured named RG was involved in an automobile accident.
Though RG could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Etufugh-Nwankpa and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to RG on June 7, 2018, less
than a week after the accident.

(i1) On June 3, 2018, an Insured named BO was involved in an automobile accident.
Though BO could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Jean-Baptiste and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to BO on June 6, 2018, three
days after the accident.

(iii) On July 17, 2018, an Insured named MR was involved in an automobile accident.
Though MR could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Etufugh-Nwankpa and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to RI on July 19, 2018, two
days after the accident.

(iv) On July 18, 2018, an Insured named LJ was involved in an automobile accident.
Though LJ could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Jean-Baptiste and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to LJ on July 23, 2018, less
than a week after the accident.

(v) On July 20, 2018, an Insured named RB was involved in an automobile accident.
Though RB could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Etufugh-Nwankpa and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to RB on July 26, 2018, less
than a week after the accident.

(vi) On July 24, 2018, an Insured named JS was involved in an automobile accident.
Though JS could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Etufugh-Nwankpa and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to JS on July 30, 2018, less
than a week after the accident.

(vii) On July 27, 2018, an Insured named DK was involved in an automobile accident.
Though DK could not have experienced persistent pain symptoms or failed

72
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 73 of 163 PagelD #: 73

conservative treatments less than a week after the accident, Etufugh-Nwankpa and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to DK on August 2, 2018,
less than a week after the accident.

(viii) On July 27, 2018, an Insured named FH was involved in an automobile accident.
Though FH could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Etufugh-Nwankpa and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to FH on August 2, 2018,
less than a week after the accident.

(ix) On July 30, 2018, an Insured named SW was involved in an automobile accident.
Though SW could not have experienced persistent pain symptoms or failed
conservative treatments less than a week after the accident, Jean-Baptiste and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to SW on August 2, 2018,
three days after the accident.

(x) On August 3, 2018, an Insured named MA was involved in an automobile
accident. Though MA could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jean-Baptiste
and Strategic Medical — at the direction of the Management Defendants —
purported to administer more than a dozen dry needling injections to DK on
August 9, 2018, less than a week after the accident.

(xi) On August 3, 2018, an Insured named BP was involved in an automobile
accident. Though BP could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jean-Baptiste
and Strategic Medical — at the direction of the Management Defendants -
purported to administer more than a dozen dry needling injections to BP on
August 9, 2018, less than a week after the accident.

(xii) On August 11, 2018, an Insured named SA was involved in an automobile
accident. Though SA could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Etufugh-
Nwankpa and Strategic Medical — at the direction of the Management Defendants
— purported to administer more than a dozen dry needling injections to SA on
August 15, 2018, four days after the accident.

(xiii) On September 30, 2018, an Insured named JF was involved in an automobile
accident. Though JF could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and
Strategic Medical — at the direction of the Management Defendants —purported to
administer more than a dozen dry needling injections to JF on October 4, 2018,
four days after the accident.

73
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 74 of 163 PagelD #: 74

(xiv) On October 13, 2018, an Insured named LD was involved in an automobile
accident. Though LD could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to LD on October 18, 2018,
less than a week after the accident.

(xv) On October 29, 2018, an Insured named SC was involved in an automobile
accident. Though SC could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to SC on October 31, 2018,
two days after the accident.

(xvi) On November 19, 2018, an Insured named KC was involved in an automobile
accident. Though KC could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and Alford
Smith P.C. — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to KC on November 21,
2018, two days after the accident.

(xvii) On November 30, 2018, an Insured named MG was involved in an automobile
accident. Though MG could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Etufugh-
Nwankpa and Alford Smith P.C. — at the direction of the Management Defendants
— purported to administer more than a dozen dry needling injections to MG on
December 6, 2018, less than a week after the accident.

(xviii) On December 6, 2018, an Insured named TD was involved in an automobile
accident. Though TD could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and Alford
Smith P.C. — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to TD on December 12,
2018, less than a week after the accident.

(xix) On December 6, 2018, an Insured named JD was involved in an automobile
accident. Though JD could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and Alford
Smith P.C. — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to JD on December 12,
2018, less than a week after the accident.

(xx) On December 6, 2018, an Insured named MM was involved in an automobile

accident. Though MM could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and Alford

74
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 75 of 163 PagelD #: 75

Smith P.C. — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to MM on December 12,
2018, less than a week after the accident.

(xxi) On January 4, 2019, an Insured named JM was involved in an automobile
accident. Though JM could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and Alford
Smith P.C. — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to JM on January 10, 2019,
less than a week after the accident.

(xxii) On February 15, 2019, an Insured named SL was involved in an automobile
accident. Though SL could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Jen and
Strategic Medical — at the direction of the Management Defendants — purported to
administer more than a dozen dry needling injections to SL on February 20, 2019
less than a week after the accident.

(xxiii) On March 22, 2019, an Insured named AJ was involved in an automobile
accident. Though AJ could not have experienced persistent pain symptoms or
failed conservative treatments less than a week after the accident, Etufugh-
Nwankpa and Strategic Medical — at the direction of the Management Defendants
— purported to administer more than a dozen dry needling injections to AJ on
March 28, 2019, less than a week after the accident.

309. These are only representative examples. In the dry needling injection claims
identified in Exhibits “1” and “2”, the Defendants routinely purported to perform and/or provide
medically unnecessary dry needling to Insureds within less than one month after the Insureds’
underlying automobile accidents, and often within days after the accidents, long before the
Insureds could have tried and failed any course of legitimate, conservative treatment.

310. The Defendants engaged in this conduct solely in order to maximize the
fraudulent billing they could submit, or cause to be submitted, to GEICO, rather than to treat or
otherwise benefit the Insureds who were subjected to the injections.

311. The Defendants purported to perform and/or provide these medically unnecessary

dry needling injections because their focus was on generating profit, rather than on patient case,

75
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 76 of 163 PagelD #: 76

and because the Provider Defendants were operated pursuant to the pecuniary interests of the
Management Defendants, rather than the legitimate medical judgment of true doctor-owners.
3. The Fraudulent Charges for Electrodiagnostic Testing

312. As set forth in Exhibit “1” based upon the fraudulent, predetermined “diagnoses”
provided during the initial examinations, the Defendants purported to subject many Insureds to a
series of medically unnecessary, useless, and illusory electrodiagnostic (“EDX”) tests, including
nerve conduction velocity (“NCV”) tests, and electromyography (“EMG”) tests.

313. Typically, Smith purported to perform the EDX tests, which then were billed to
GEICO through Strategic Medical.

314. The charges for the EDX tests were fraudulent in that the EDX tests were
medically unnecessary and were performed — to the extent that they were performed at all —
pursuant to the Defendants’ fraudulent treatment protocol and the kickbacks that the
Management Defendants paid at the Clinics, not to treat or otherwise benefit the Insureds.

a. The Human Nervous System and Electrodiagnostic Testing

315. The human nervous system is composed of the brain, spinal cord, and peripheral
nerves that extend throughout the body, including through the arms and legs and into the hands
and feet.

316. Two primary functions of the nervous system are to collect and relay sensory
information through the nerve pathways into the spinal cord and up to the brain, and to transmit
signals from the brain into the spinal cord and through the peripheral nerves to initiate muscle

activity throughout the body.

76
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 77 of 163 PagelD #: 77

317. The nerves responsible for collecting and relaying sensory information to the
brain are called sensory nerves, and the nerves responsible for transmitting signals from the brain
to initiate muscle activity throughout the body are called motor nerves.

318. Peripheral nerves consist of both sensory and motor nerves. They carry electrical
impulses throughout the body, originating from the spinal cord and extending, for example, into
the hands and feet through the arms and legs.

319. The segments of nerves closest to the spine and through which impulses travel
between the peripheral nerves and the spinal cord are called the nerve roots. A “pinched” nerve
root is called a radiculopathy, and can cause various symptoms including pain, altered sensation
and loss of muscle control.

320. EMGs and NCVs are forms of EDX tests, and purportedly were provided by the
Defendants because they were medically necessary to determine whether the Insureds had
radiculopathies.

321. The American Association of Neuromuscular Electrodiagnostic Medicine
(“AANEM”), which consists of thousands of neurologists and physiatrists and is dedicated solely
to the scientific advancement of neuromuscular medicine, has adopted a recommended policy
(the “Recommended Policy”) regarding the optimal use of electrodiagnostic medicine in the
diagnosis of various forms of neuropathies, including radiculopathies.

322. The Recommended Policy accurately reflects the demonstrated utility of various
forms of electrodiagnostic tests, and has been endorsed by two other premier professional
medical organizations, the American Academy of Neurology and the American Academy of

Physical Medicine and Rehabilitation.

77
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 78 of 163 PagelD #: 78

323. According to the Recommended Policy, the maximum number of NCV tests
necessary to diagnose a radiculopathy in 90 percent of all patients is: (i) NCV tests of three
motor nerves; (ii) NCV tests of two sensory nerves; and (iii) two H-reflex studies.

324. According to the Recommended Policy, the maximum number of EMG tests
necessary to diagnose a radiculopathy in 90 percent of all patients is EMG tests of two limbs.

325. According to the Recommended Policy, both NCV tests and EMG tests normally
must be performed together in order to provide a clinical diagnosis of peripheral nervous system
disorders, including radiculopathies. As the Recommended Policy states:

Radiculopathies cannot be diagnosed by NCS [Nerve Conduction Studies] alone; needle

EMG must be performed to confirm a radiculopathy. Therefore, these studies should be

performed together by one physician supervising and/or performing all aspects of the

study.

The EDX laboratory must have the ability to perform needle EMGs. NCSs should not be

performed without needle EMG except in unique circumstances.”
b. The Fraudulent Billing for Illusory EMG Tests

326. EMG tests involve insertion of a needle into various muscles in the spinal area
(“paraspinal muscles”) and in the arms and/or legs to measure electrical activity in each such
muscle. The sound and appearance of the electrical activity in each muscle are compared with
well-defined norms to identify the existence, nature, extent, and specific location of any
abnormalities in the muscles, peripheral nerves, and nerve roots.

327. Though Smith and Strategic Medical purported to provide and bill for EMG tests
to Insureds in order to determine whether the Insureds suffered from radiculopathies, Smith and
Strategic Medical never actually provided a single EMG to a single Insured.

328. At the EUO conducted of Strategic Medical, Smith affirmatively stated that

Strategic Medical had never performed EMGs.

78
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 79 of 163 PagelD #: 79

329, In keeping with the Management Defendants’ complete control over Strategic
Medical’s operations, Smith was unaware that, at the time of the EUO, the Management
Defendants were using Strategic Medical to submit numerous. bills to GEICO for EMGs
purportedly performed by Smith.

330. In many instances the Managements Defendants, Smith, and Strategic Medical
submitted billing to GEICO for NCVs, or caused such billing to be submitted, where no EMGs
were even alleged to have been performed, making the test results medically useless in the
diagnosis and treatment of an Insured.

331. In many other cases, the Managements Defendants, Smith, and Strategic Medical
submitted billing to GEICO, or caused billing to be submitted to GEICO, which falsely
represented that NCVs and EMGs were performed together on the same patient at the same time,
despite the fact that Smith under oath at his January 2019 EUO testified that Strategic Medical
had not performed any EMGs.

332. For example, in the claims identified in Exhibit “1”, the Defendants falsely
represented that Smith and Strategic Medical provided EMGs to the following Insureds, when in

fact, Smith and Strategic Medical had never performed a single EMG test on any Insured:

(i) CS
(ii) PD
(iii) CJ

(iv) SF

(v) DB
(vi) WP
(vii) AC

79
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 80 of 163 PagelD #: 80

(viii) DF
(ix) AB
(x) CB
(xi) KS
(xii) CM
(xiii) JA
(xiv) WC
(xv) FG
(xvi) PS
(xvii) YB
(xviii) IR
(xix) JL
(xx) TM
(xxi) AM
(xxii) KK
(xxiii) DD
(xxiv) DL
(xxv) TB
(xxvi) JF

C. The Fraudulent NCV Tests
333. NCYV tests are non-invasive tests in which peripheral nerves in the arms and legs
are stimulated with an electrical impulse to cause the nerve to depolarize. The depolarization, or

“firing,” of the nerve is transmitted, measured, and recorded with electrodes attached to the

80
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 81 of 163 PagelD #: 81

surface of the skin. An EMG machine then documents the timing of the nerve response (the
“latency”), the magnitude of the response (the “amplitude”), and the speed at which the nerve
conducts the impulse over a measured distance from one stimulus to another (the “conduction
velocity”).

334. In addition, the EMG machine displays the changes in amplitude over time as a
“waveform,” The amplitude, latency, velocity, and shape of the response then should be
compared with well-defined normal values to identify the existence, nature, extent, and specific
location of any abnormalities in the sensory and motor nerve fibers.

335. In order to be clinically useful in the diagnoses of peripheral nervous system
disorders, NCVs and EMGs must be performed together.

336. There are several motor and sensory peripheral nerves in the arms and legs that
can be tested with NCV tests. Moreover, most of these peripheral nerves have both sensory and
motor nerve fibers, either or both of which can be tested with NCV tests.

337. F-wave and H-reflex studies are additional types of NCV tests that may be
conducted in addition to the sensory and motor nerve NCV tests. F-wave and H-reflex studies
generally are used to derive the time required for an electrical impulse to travel from a stimulus
site on a nerve in the peripheral part of a limb, up to the spinal cord, and then back again. The
motor and sensory NCV studies are designed to evaluate nerve conduction in nerves within a
limb.

338. As set forth above, in many instances, the Managements Defendants, Smith, and
Strategic Medical submitted billing to GEICO for NCVs — or caused such billing to be submitted
— despite the fact that no corresponding EMGs had been performed, making the tests useless in

the diagnosis and treatment of the Insureds.

81
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 82 of 163 PagelD #: 82

339, In many other cases, the Managements Defendants, Smith, and Strategic Medical
submitted billing to GEICO, or caused billing to be submitted, which falsely represented that
NCVs and EMGs were performed together on the same patient at the same time, despite the fact
that Smith under oath at his January 2019 EUO testified that Strategic Medical had not
performed any EMGs.

340. In an attempt to extract the maximum billing out of each Insured who supposedly
received NCV tests, Smith and Strategic — at the direction of the Management Defendants —
routinely purported to test far more nerves than recommended by the Recommended Policy.

341. Specifically, to maximize the fraudulent charges that they could submit to GEICO
and other insurers, the Defendants routinely purported to perform and/or provide: (i) NCV tests
of 8 motor nerves; (ii) NCV tests of 10 sensory nerves; (iii) multiple F-wave studies; and (iv)
multiple H-reflex studies.

342. For example, in the claims identified in Exhibit “1”, the Defendants purported to
provide this massive, medically unnecessary amount of NCV tests to - among many others — the

following Insureds:

Gi) PA;
(ii) JA;

(iii) YB;
(iv) AB;
(v) DB;
(vi) WC;
(vii) TD;
(viii) PD;

82
Case 1:19-cv-04882-DLI-RML ._Document 1 Filed 08/26/19 Page 83 of 163 PagelD #: 83

(ix) SF;
(x) DF;
(xi) TH;
(xii) CJ;
(xill) KK;
(xiv) JL;
(xv) TM;
(xvi) AM;
(xvii) WP;
(xvili) MR;
(xix) CS;
(xx) JS;

(xxi) PS; and

(xxii) TS

343. The Management Defendants were concerned that the massive, medically
unnecessary number of NCV tests they were causing Smith and Strategic Medical to purport to
provide would draw attention to their fraudulent scheme.

344. Accordingly, the Management Defendants, Smith, and Strategic Medical acted to
conceal the number of NCV tests they provided to any individual Insured, by purporting to
provide the tests on multiple days and splitting the billing for the NCV tests into two separate
bills for each individual Insured.

345. Other than to conceal the massive number of NCV tests they purported to provide

to each individual Insured, there was no reason why the Management Defendants, Smith, and

83
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 84 of 163 PagelD #: 84

Strategic Medical would perform the NCV tests on multiple days and split the billing for the
NCYV tests into two separate bills for each individual Insured.

346. The decision of which peripheral nerves to test in each limb and whether to test
the sensory fibers, motor fibers, or both sensory and motor fibers in any such peripheral nerve
must be tailored to each patient’s unique circumstances.

347. In a legitimate clinical setting, this decision is determined based upon a history
and physical examination of the individual patient, as well as the real-time results obtained as the
NCV tests are performed on particular peripheral nerves and their sensory and/or motor fibers.
As a result, the nature and number of the peripheral nerves and the type of nerve fibers tested
with NCV tests should vary from patient-to-patient.

348. This concept is emphasized in the Recommended Policy, which states that:

EDX studies [such as NCVs] are individually designed by the electrodiagnostic consultant for
each patient. The examination design is dynamic and often changes during the course of the
study in response to new information obtained.

349, This concept also is emphasized in the CPT Assistant, which states that “Pre-set
protocols automatically testing a large number of nerves are not appropriate.”

350. Smith and Strategic Medical did not tailor the NCVs they purported to perform
and/or provide to the unique circumstances of each individual Insured.

351. Instead, they applied a fraudulent “protocol” and purported to perform and/or
provide NCVs on the same peripheral nerves and nerve fibers in virtually all of the NCV claims.

identified in Exhibit “1”.

84
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 85 of 163 PagelD #: 85

352. In particular, Smith and Strategic Medical purported to test some combination of
the following peripheral nerves and nerve fibers — and, in most cases, all of them — in virtually all
of the NCV test claims identified in Exhibit “1”:

(i) left and right median motor nerves;

(41) left and right ulnar motor nerves;

(iii) left and right peroneal motor nerves;

(iv) left and right tibial motor nerves,

(v) left and right median sensory nerves;

(vi) left and right radial sensory nerves;

(vii) left and right ulnar sensory nerves.

(viii) left and right superficial peroneal sensory nerves; and

(ix) left and right sural sensory nerves;

353. The cookie-cutter approach to the NCV tests that Smith and Strategic purported to
provide to Insureds clearly was not based on medical necessity. Instead, the cookie-cutter
approach to the NCV tests was designed solely to maximize the charges that the Defendants
could submit to GEICO and other insurers, and to maximize their ill-gotten profits.

354. Assuming that all other conditions of coverage are satisfied, the NY Fee Schedule
permitted lawfully licensed healthcare providers in the New York metropolitan area to submit
maximum charges of: (i) $106.47 under CPT code 95904 for each sensory nerve in any limb on
which an NCV test was performed; (ii) $166.47 under CPT code 95903 for each motor nerve in
any limb on which an NCV test was performed; and (iti) $119.99 under CPT code 95934 for

each H-Reflex test that was performed on the nerves of any limb.

85
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 86 of 163 PagelD #: 86

355. Smith and Strategic Medical — at the direction of the Management Defendants —
purported to provide and/or perform NCV tests on far more nerves than recommended by the
Recommended Policy so as to maximize the fraudulent charges that could be submitted to
GEICO and other insurers, not because the NCV tests were medically necessary.

6. The Fraudulent Charges for Acupuncture

356. In addition to the other Fraudulent Services, the Defendants routinely subjected
Insureds to a course of medically unnecessary acupuncture services.

357. The Defendants submitted or caused to be submitted bills for these acupuncture
services through Kings Acupuncture and Zhou Acupuncture.

358. Deng purported to provide all of the acupuncture services on behalf of Kings
Acupuncture to the Insureds in Exhibit “7”.

359. Zhou purported to provide all of the acupuncture services on behalf of Zhou
Acupuncture to the Insureds in Exhibit “8”.

360. Like the Defendants’ charges for the other Fraudulent Services, the charges for
acupuncture services were fraudulent in that the services were performed — to the extent they
were performed at all — pursuant to the illegal kickback arrangement and Defendants’
predetermined fraudulent billing and treatment protocol designed solely to maximize profits.
This predetermined, fraudulent protocol was grounded on boilerplate examinations and reports
used to support excessive and medically unnecessary acupuncture services not warranted by the
patients’ conditions.

361. Pursuant to the Defendants’ fraudulent predetermined treatment and billing

protocol, virtually every insured was referred to Deng and Kings Acupuncture or Zhou and Zhou

86
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 87 of 163 PagelD #: 87

Acupuncture for a course of acupuncture services that involved an identical treatment plan
consisting of the same acupuncture services being rendered 3 times per week for months.
a. Legitimate Acupuncture Practices

362. Acupuncture is predicated upon the theory that there are twelve main meridians
(“the Meridians”) in the human body through which energy flows. Every individual has a unique
energy flow (“Qi” or Chi’), When an individual’s unique Chi becomes disrupted or imbalanced
for any reason (such as trauma), needles can be inserted or pressure can be applied to very
specific points (“Acupuncture Points”) along the Meridians to remove the disruption or
imbalance and restore the patient’s unique Chi.

363. The goal of any legitimate acupuncture treatment is to effectively treat and benefit
the patient by restoring his or her unique Chi, relieving his or her symptoms, and returning him
or her to normal activity.

364. The first step in any legitimate acupuncture treatment is a physical examination of
the patient which is comprised of three components: (1) palpation of the areas of complaint; (2)
an assessment of the patient’s functionality (i.e., range of motion, ability to perform activities of
daily living, etc.); and (3) an assessment of the patient’s energy system which includes an
examination of the appearance of the patient’s tongue (i.e., color, shape, texture, etc.) and
measurements of the patient’s pulse (i.e., rate, rhythm, strength, etc.).

365. In cases involving trauma, a physical examination is appropriate to identify the
location of the injury and the consequent pain and, by extension, to identify Meridians, if any,
that have been disrupted. Examination of the appearance of the patient’s tongue and various

measurements of the patient’s pulse assist with the diagnosis of the patient’s condition and

87
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 88 of 163 PagelD #: 88

thereby helps develop an acupuncture treatment plan designed to benefit the patient by restoring
his unique Chi.

366. The second step in any legitimate acupuncture treatment is the development of an
acupuncture treatment plan. In developing a legitimate treatment plan, an acupuncturist will
consider both the injuries sustained by the patient, as well as the tongue and pulse information
obtained during the physical examination. Using this information, the acupuncturist will identify
a unique, cohesive, and individualized set of Acupuncture Points into which needles can be
inserted or pressure can be applied to restore the patient’s Chi and address the patient’s discrete
injuries.

367. In developing a legitimate acupuncture treatment plan, an acupuncturist must
choose from at least 360 discrete Acupuncture Points. Any legitimate acupuncture treatment plan
should include the use of both “local” Acupuncture Points (i.e., points near the affected areas of
the relevant Meridian), and “distal” Acupuncture Points (i.e., points that are distant from the
affected areas of the relevant Meridian).

368. The third step in any legitimate acupuncture treatment is the implementation of
the acupuncture treatment plan. If performed legitimately, this step typically will involve
insertion of between 10 and 20 acupuncture needles into between 5 and 10 Acupuncture Points
for a minimum of 20 minutes. Within these parameters, the number and location of the
Acupuncture Points generally will vary based upon the unique circumstances presented by each
patient as well as each patient’s individual therapeutic response to each acupuncture treatment.

369. As part of a legitimate acupuncture treatment plan, the weekly treatment sessions

typically should decrease the first two weeks, leaving more time between treatments to assess

88
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 89 of 163 PagelD #: 89

how long the patient remains pain-free between treatments and/or how long the therapeutic effect
of such treatments can be maintained between treatments.

370. Any legitimate acupuncture treatment plan requires a continuous assessment of
the patient’s condition and energy flow, as well as the therapeutic effect of previous treatments.
Acupuncture treatment plans are fluid and evolve over time. Therefore, the goal of any legitimate
acupuncture treatment plan is to make appropriate adjustments as treatment progresses in order
to improve the therapeutic effectiveness of each treatment, and eventually to return the patient to
maximum health by restoring his or her unique energy flow.

371. Any legitimate acupuncture treatment requires meaningful documentation of the:
(i) physical examination; (ii) diagnosis; (iii) treatment plan; (iv) results of each session; and (v)
the patient’s progress throughout the course of treatment.

b. The Defendants’ Fraudulent Initial Acupuncture Examinations

372. Deng, Kings Acupuncture, Zhou, and Zhou Acupuncture (collectively the
“Acupuncture Defendants”) — at the direction of the Management Defendants — routinely
purported to begin their treatment of Insureds with an initial acupuncture examination which was
billed under CPT code 99203 resulting in a charge of $54.73.

373. The charges for the initial examinations were fraudulent in that they
misrepresented the Acupuncture Defendants’ eligibility to bill for or to collect No-Fault Benefits
in the first instance. In fact, Kings Acupuncture and Zhou Acupuncture never were eligible to
bill for or to collect No-Fault Benefits, because they were unlawfully owned and controlled by
the Management Defendants in contravention of New York law.

374. Furthermore, the Acupuncture Defendants’ charges for the initial acupuncture

examinations were fraudulent in that they misrepresented the extent of the examinations.

89
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 90 of 163 PagelD #: 90

375. The use of CPT code 99203 typically requires that the examining acupuncturist
spend 30 minutes of face-to-face time with the Insured or the Insured’s family.

376, Though the Acupuncture Defendants virtually always billed for their putative
initial examinations in the claims identified in Exhibits “7” and “8” under CPT code 99203,
neither Deng, Zhou, nor any other acupuncturist associated with the Acupuncture Defendants,
ever spent 30 minutes of face-to-face time with the Insureds or their families during the initial
examinations. Rather, the initial examinations rarely lasted more than 10-15 minutes, to the
extent that they were conducted at all.

377. In keeping with the fact that the initial examinations rarely lasted more than 10-15
minutes, the Acupuncture Defendants used template forms in conducting the examinations which
consisted primarily of boilerplate language and pre-printed checklists.

378. The pre-printed checklist and template forms that Acupuncture Defendants used
in conducting the initial acupuncture examinations set forth a very limited range of potential
patient complaints, potential diagnoses, and treatment recommendations and did not document
any objective clinical findings.

379, The pre-printed checklist and template forms that the Acupuncture Defendants
used do not reflect any genuine examination of the Insureds and contain purported findings that
were, at best, a reiteration of the Insureds’ alleged subjective complaints.

380. What is more, and in keeping with the fact that Kings Acupuncture and Zhou
Acupuncture are both unlawfully owned and controlled by the Management Defendants—despite
purporting to be independent acupuncture practices owned by different licensed acupuncturists—
Kings Acupuncture and Zhou Acupuncture utilized the same exact boilerplate checklist forms. It

is improbable, to the point of impossibility, that Deng and Zhou would coincidentally “just

90
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 91 of 163 PagelD #: 91

happen” to use the exact same boilerplate checklist forms in purporting to perform and/or
provide initial examinations.

381. In the claims for initial examinations identified in Exhibits “7” and “8”, the
Defendants routinely falsely represented that the examinations involved 30 minutes of face-to-
face time between the examining acupuncturist and the Insureds or the Insureds’ families in
order to create a false basis to bill for the examinations under CPT codes 99203, because
examinations billable under CPT codes 99203 are reimbursable at higher rates than examinations
that require less time to perform.

c. The Acupuncture Defendants’ Fraudulent Acupuncture Treatment

382. Following the fraudulent initial acupuncture examinations, the Acupuncture
Defendants purported to provide acupuncture treatments that were billed to GEICO primarily
under CPT codes 97810, 97811, and 97813 typically resulting in charges of between $30.00 and
$54.73 per unit of acupuncture.

383. The Acupuncture Defendants also purported to provide “cupping” treatments to
virtually every Insured resulting in charges of $50.00 for each session.

384. The purported acupuncture services provided by the Acupuncture Defendants did
not remotely comport with any of the aforesaid basic, legitimate acupuncture requirements.

385. All patients were treated with a small number of repetitive and virtually identical
point prescriptions, without regard to any necessary individual treatment strategies, without
regard to any necessary adjustments in treatment as treatment progresses over time, and without
meaningful, genuine, and individualized documentation. As such, these acupuncture treatments
were not medically necessary. Indeed, they were designed solely to enrich the Defendants

through the submission of fraudulent charges to GEICO and other insurers.

91
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 92 of 163 PagelD #: 92

386. At best, the purported acupuncture services provided by the Acupuncture
Defendants consisted of inserting needles into Insureds in an assembly-line fashion that bore
little, if any, relation to the Insureds’ conditions and were not designed to effectively treat or
otherwise benefit the Insureds.

387. The services billed for by the Acupuncture Defendants also reflect a lack of
independent professional acupuncture judgment and instead reflect a predetermined protocol
designed to enrich the Defendants through the submission of fraudulent charges to GEICO and
other insurers. |

388. The predetermined fraudulent treatment protocol is further established by the fact
that The Acupuncture Defendants routinely billed for one unit of acupuncture and one unit of
cupping per treatment date per patient, instead of providing varying or individualized treatment
that was aimed at legitimately treating the Insureds.

389. Furthermore, cupping is at best an intermittent treatment, since the act of cupping
dredges up stagnant blood and leaves bruises in the application area. Once stagnant blood has
been moved, additional cupping is unnecessary — yet the Acupuncture Defendants billed for
cupping as a matter of course, without any evidence of need or effectiveness.

390. Through this fraudulent treatment and billing protocol, the Defendants
substantially inflated the bills they submitted or caused to be submitted to GEICO for the
purported acupuncture services.

391. The Acupuncture Defendants’ boilerplate approach to the acupuncture treatments
that they purportedly performed, or caused to be performed, on virtually every Insured was
designed solely to maximize the charges that they could submit to GEICO and other insurers,

and to maximize the Defendants’ ill-gotten profits.

92
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 93 of 163 PagelD #: 93

7. The Fraudulent Charges for Chiropractic and Physical Therapy

392, As part of the Defendants’ fraudulent treatment protocol, Mollo, Energy Chiro,
ACH Chiro, Buslon, MSB PT, and M Buslon PT (collectively, “Chiro-PT Defendants”)
purported to subject many Insureds to a series of medically unnecessary treatments, including
chiropractic manipulation, ligament laxity testing, and temperature gradient studies.

393. Like the Defendants’ charges for the other Fraudulent Services, the charges for
chiropractic treatment and physical therapy treatment were fraudulent in that the services were
performed — to the extent they were performed at all — pursuant to the illegal kickback
arrangements and Defendants’ predetermined fraudulent billing and treatment protocol designed
solely to maximize profits. This predetermined, fraudulent protocol was grounded on boilerplate
examinations and reports used to support excessive and medically unnecessary acupuncture
services not warranted by the patients’ conditions.

394, Virtually none of the Insureds who presented to the Chiro-PT Defendants for
treatment suffered any injuries at all as the result of the minor automobile accidents they
purportedly experienced, much less any injuries requiring months of physical therapy or
chiropractic services.

395, In most cases, the Insureds did not go to the hospital at all following their putative
accidents and, to the extent that they did visit a hospital or other legitimate healthcare provider
after their accidents, they virtually always were briefly observed on an outpatient basis and then
sent on their way after an hour or two.

396. Nonetheless, pursuant to the Defendants’ fraudulent treatment and_ billing

protocol, following their initial examination/consultations and follow-up examinations, virtually

93
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 94 of 163 PagelD #: 94

every Insured was prescribed a medically unnecessary, extended course of physical therapy and
chiropractic services.
8. The Fraudulent Billing for Services Provided by Independent Contractors

397, The Defendants’ fraudulent scheme also included submission of claims to GEICO
seeking payment for services performed by independent contractors. Under the No-Fault Laws,
healthcare providers are ineligible to bill or receive payment for goods or services provided by
independent contractors — the healthcare services must be provided by the healthcare providers
themselves, or by their employees.

398. Since 2001, the New York State Insurance Department consistently has
reaffirmed its longstanding position that professional corporations are not entitled to receive
reimbursement under the No-Fault Laws for healthcare providers performing services as
independent contractors. See DOI Opinion Letter, February 21, 2001 (“where the health services
are performed by a provider who is an independent contractor with the PC and is not an
employee under the direct supervision of a PC owner, the PC is not authorized to bill under No-
Fault as a licensed provider of those services”); DOI Opinion Letter, February 5, 2002 (refusing
to modify position set forth in 2-11-01 Opinion letter despite a request from the New York State
Medical Society); DOI Opinion Letter, March 11, 2002 (“If the physician has contracted with the
PC as an independent contractor, and is not an employee or shareholder of the PC, such
physician may not represent himself or herself as an employee of the PC eligible to bill for health
services rendered on behalf of the PC, under the New York Comprehensive Motor Vehicle
Insurance Reparations Act...”); DOI Opinion Letter, October 29, 2003 (extending the
independent contractor rule to hospitals); DOI Opinion Letter, March 21, 2005 (DOI refused to

modify its earlier opinions based upon interpretations of the Medicare statute issued by the

94
Case 1:19-cv-04882-DLI-RML: Document 1. Filed 08/26/19 Page 95 of 163 PagelD #: 95

CMS).

399. Smith was the only healthcare services provider employed by Strategic Medical
or Alford Smith P.C.

400. Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen were not employed by
Strategic Medical or Alford Smith P.C. — rather, they were independent contractors of Strategic
Medical and Alford Smith, P.C.

401. Buslon was the only healthcare services provider employed by MSB PT or M
Buslon PT.

402. Mollo was the only healthcare services provider employed by Energy Chiro or
ACH Chiro.

403. Deng was the only healthcare services provider employed by Kings Acupuncture.

404. Zhou was the only healthcare services provider employed by Zhou Acupuncture.

405. Even so, the Defendants routinely submitted charges to GEICO and other insurers
under the tax identification numbers of Strategic Medical, Alford Smith, P.C., MSB PT, M
Buslon PT, Energy Chiro, ACH Chiro, Kings Acupuncture, and Zhou Acupuncture for
Fraudulent Services that were provided — to the extent that they were provided at all — by
professionals other than Smith, Buslon Mollo, Deng, or Zhou.

406. To the extent that they were performed in the first instance, all of the Fraudulent
Services performed by healthcare providers other than Smith, Buslon Mollo, Deng, or Zhou —
including but not limited to Fraudulent Services performed by Jean-Baptiste, Etufugh-Nwankpa,
Okoyechira, and Jen — were performed by physicians, physician assistants, nurse practitioners,
chiropractors, acupuncturists, physical therapists, or unlicensed individuals whom the Defendants

treated as independent contractors.

95
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 96 of 163 PagelD #: 96

407. For instance, the Defendants:

(i) paid the physicians, physician assistants, nurse practitioners, chiropractors,
acupuncturists, physical therapists, or unlicensed individuals, either in whole or in
part, on a 1099 basis rather than a W-2 basis;

(ii) established an understanding with the physicians, physician assistants, nurse
practitioners, chiropractors, acupuncturists, physical therapists, or unlicensed
individuals that they were independent contractors, rather than employees,

(iii) paid no employee benefits to the physicians, physician assistants, nurse
practitioners, chiropractors, acupuncturists, physical therapists, or unlicensed
individuals;

(iv) failed to secure and maintain W-4 or I-9 forms for the physicians, physician
assistants, nurse practitioners, chiropractors, acupuncturists, physical therapists, or
unlicensed individuals;

(v) failed to withhold federal, state or city taxes on behalf of the physicians, physician
assistants, nurse practitioners, chiropractors, acupuncturists, physical therapists, or
unlicensed individuals;

(vi) compelled the physicians, physician assistants, nurse practitioners, chiropractors,
acupuncturists, physical therapists, or unlicensed individuals to pay for their own
malpractice insurance at their own expense;

(vii) permitted the physicians, physician assistants, nurse practitioners, chiropractors,
acupuncturists, physical therapists, or unlicensed individuals to set their own
schedules and days on which they desired to perform services;

(viii) permitted the physicians, physician assistants, nurse practitioners, chiropractors,
acupuneturists, physical therapists, or unlicensed individuals to maintain non-
exclusive relationships and perform services for their own practices and/or on
behalf of other medical practices;

(ix) failed to cover the physicians, physician assistants, nurse practitioners,
chiropractors, acupuncturists, physical therapists, or unlicensed individuals for
either unemployment or workers’ compensation benefits, and

(x) filed corporate and payroll tax returns (e.g. Internal Revenue Service (“IRS”) forms
1120 and 941) that represented to the IRS and to the New York State Department of
Taxation that the physicians, physician assistants, nurse practitioners, chiropractors,
acupuncturists, physical therapists, or unlicensed individuals were independent
contractors.

96
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 97 of 163 PagelD #: 97

408. By electing to treat the physicians, physician assistants, nurse practitioners,
chiropractors, acupuncturists, physical therapists, or unlicensed individuals as independent
contractors, the Defendants realized significant economic benefits — for instance:

(i) avoiding the obligation to collect and remit income tax as required by 26 U.S.C. §
3102;

(i) avoiding payment of the FUTA excise tax required by 26 U.S.C. § 3301 (6.2
percent of all income paid);

(iii) | avoiding payment of the FICA excise tax required by 26 U.S.C. § 3111 (7.65
percent of all income paid);

(iv) avoiding payment of workers’ compensation insurance as required by New York
Workers’ Compensation Law § 10;

(v) avoiding the need to secure any malpractice insurance; and

(vi) avoiding claims of agency-based liability arising from work performed by the
physicians, physician assistants, nurse practitioners, chiropractors, acupuncturists,
physical therapists, or unlicensed individuals.

409. Because the physicians, physician assistants, nurse practitioners, chiropractors,
acupuncturists, physical therapists, or unlicensed individuals were independent contractors and
performed the Fraudulent Services, the Defendants never had any right to bill for or collect No-
Fault Benefits in connection with those services.

410. The Defendants billed for the Fraudulent Services as if they were provided by
actual employees of the Provider Defendants to make it appear as if the services were eligible for
reimbursement. The Defendants’ misrepresentations were consciously designed to mislead GEICO
into believing that it was obligated to pay for these services, when in fact GEICO was not.

411. In some cases, the Defendants attempted to conceal the fact that the Fraudulent
Services were performed by independent contractors by falsely listing Smith, Buslon, Mollo,
Deng, or Zhou on the billing as the treating provider, or by falsely contending — in their billing for
the Fraudulent Services — that the physicians, physician assistants, nurse practitioners,

97
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 98 of 163 PagelD #: 98

chiropractors, acupuncturists, physical therapists, or unlicensed individuals were employees of the
Provider Defendants.

IV. The Fraudulent Billing the Defendants Submitted or Caused to be Submitted _to
GEICO

412. To support their fraudulent charges, the Defendants systematically submitted or
caused to be submitted thousands of NF-3 forms and treatment reports through the Provider
Defendants to GEICO seeking payment for the Fraudulent Services for which the Defendants
were not entitled to receive payment.

413, The NF-3 forms and treatment reports submitted to GEICO by and on behalf of
the Defendants were false and misleading in the following material respects:

(i) The NF-3 forms and treatment reports submitted by and on behalf of the
Defendants uniformly misrepresented to GEICO that the Fraudulent Services
were medically necessary and, in many cases, misrepresented to GEICO that the
Fraudulent Services actually were performed. In fact, the Fraudulent Services
were not medically necessary, in many cases were not actually performed, and
were performed — to the extent that they were performed at all — pursuant to
predetermined fraudulent protocols designed solely to financially enrich the
Defendants, rather than to treat or otherwise benefit the Insureds who purportedly
were subjected to them.

(ii) The NF-3 forms and treatment reports submitted by and on behalf of the
Defendants uniformly misrepresented and exaggerated the level of the Fraudulent
Services and the nature of the Fraudulent Services that purportedly were provided.

(iii) The NF-3 forms and treatment reports submitted by and on behalf of the
Defendants uniformly misrepresented to GEICO that the Provider Defendants
were lawfully licensed, and therefore, eligible to receive No-Fault Benefits
pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In
fact, the Provider Defendants were not properly licensed in they were putative
healthcare practices that illegally were owned and controlled by unlicensed
individuals, and which illegally split fees with unlicensed individuals.

(iv) The NF-3 forms and treatment reports submitted by and on behalf of the
Defendants uniformly misrepresented to GEICO that the Provider Defendants
were are in compliance with all material licensing laws and, therefore, eligible to
receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11
N.Y.C.R.R. § 65-3.16(a)(12). In fact, the Provider Defendants were not in

98
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 99 of 163 PagelD #: 99

compliance with all material licensing laws in that they paid illegal kickbacks for
patient referrals.

(v) In many cases, the NF-3 forms and treatment reports submitted by and on behalf
of the Defendants misrepresented to GEICO that the Provider Defendants were
eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and
11 N.Y.C.R.R. § 65-3.11 for the services that supposedly were performed. In fact,
the Provider Defendants were not eligible to seek or pursue collection of No-Fault

Benefits for the services that supposedly were performed because the services
were not provided by the Provider Defendants’ employees

V. The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

414. The Defendants legally and ethically were obligated to act honestly and with
integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

415. To induce GEICO to promptly pay the fraudulent charges for the Fraudulent
Services, the Defendants systemically concealed their fraud and went to great lengths to
accomplish this concealment.

416. Specifically, they knowingly misrepresented and concealed facts related to the
Provider Defendants in an effort to prevent discovery that the Provider Defendants were
fraudulently licensed, unlawfully split fees with unlicensed persons, and/or unlawfully paid
kickbacks for patient referrals.

417. Additionally, the Defendants entered into complex financial arrangements with one
another and with others that were designed to, and did, conceal that fact that the Provider
Defendants were fraudulently licensed, unlawfully split fees with unlicensed persons, and
unlawfully paid kickbacks in exchange for patient referrals.

418. Furthermore, the Defendants knowingly misrepresented and concealed facts in
order to prevent GEICO from discovering that the Fraudulent Services were medically
unnecessary and performed pursuant to a fraudulent predetermined protocol designed to

maximize the charges that could be submitted.

99
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 100 of 163 PagelD #: 100

419. In addition, the Defendants knowingly misrepresented and concealed facts related
to the employment status of the physicians, nurse practitioners, physical therapists, and unlicensed
individuals with the Provider Defendants in order to prevent GEICO from discovering that the
physicians, nurse practitioners, physical therapists, and unlicensed individuals performing many of
the Fraudulent Services — to the extent that they were performed at all — were not employed by the
Provider Defendants. In many cases, the Defendants actually misrepresented the identity of the
individual who purportedly performed the Fraudulent Services, or falsely claimed that the
individuals providing the Fraudulent Services were employees of the Provider Defendants, in order
to conceal the fact that the services were performed by independent contractors.

420. What is more, the Defendants billed for the Fraudulent Services through multiple
individuals and entities using multiple tax identification numbers in order to reduce the amount of
billing submitted through any single individual or entity or under any single tax identification
number, thereby preventing GEICO from identifying the pattern of fraudulent charges submitted
through any one entity.

421. Once GEICO began to suspect that the Defendants were engaged in fraudulent
billing and treatment activities, GEICO requested that they submit additional verification,
including but not limited to, examinations under oath to determine whether the charges submitted
through the Defendants were legitimate. Nevertheless, in an attempt to conceal their fraud, the
Defendants systematically failed and/or refused to respond to repeated requests for verification
of the charges submitted.

422. GEICO maintains standard office practices and procedures that are designed to

and do ensure that no-fault claim denial forms or requests for additional verification of no-fault

100
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 101 of 163 PagelD #: 101

claims are properly addressed and mailed in a timely manner in accordance with the No-Fault
Laws.

423. In accordance with the No-Fault Laws, and GEICO’s standard office practices
and procedures, GEICO either: (i) timely and appropriately denied the pending claims for No-
Fault Benefits submitted through the Defendants; or (ii) timely issued requests for additional
verification with respect to all of the pending claims for No-Fault Benefits submitted through the
defendants (yet GEICO failed to obtain compliance with the requests for additional verification),
and, therefore, GEICO’s time to pay or deny the claims has not yet expired.

424, The Defendants hired law firms to pursue collection of the fraudulent charges from
GEICO and other insurers. These law firms routinely filed expensive and time-consuming
litigation against GEICO and other insurers if the charges were not promptly paid in full.

425, GEICO is under statutory and contractual obligations to promptly and fairly process
claims within 30 days. The facially-valid documents submitted to GEICO in support of the
fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation
activity described above, were designed to and did cause GEICO to rely upon them. As a result,
GEICO incurred damages of more than $340,000.00 based upon the fraudulent charges.

426. Based upon the Defendants’ material misrepresentations and other affirmative acts
to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have
discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

FIRST CAUSE OF ACTION
Against the Provider Defendants
(Declaratory Judgment — 28 U.S.C. §§ 2201 and 2202)

427. GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

101
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 102 of 163 PagelD #: 102

428. There is an actual case in controversy between GEICO and the Provider Defendants
regarding more than $1,000,000.00 in fraudulent billing for the Fraudulent Services that has been
submitted to GEICO.

429, The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because the Fraudulent Services were not medically necessary and were
provided — to the extent that they were provided at all — pursuant to predetermined fraudulent
protocols designed solely to financially enrich the Defendants, rather than to treat or otherwise
benefit the Insureds who purportedly were subjected to them.

430, The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because, in many cases, the Fraudulent Services never were provided in the
first instance.

431. The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because the billing codes used for the Fraudulent Services misrepresented
and exaggerated the level of services that purportedly were provided in order to inflate the
charges submitted to GEICO.

432, The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because the Fraudulent Services were provided — to the extent that they
were provided at all — pursuant to illegal kickback arrangements between the Defendants and
others.

433. The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because, in many cases, the Fraudulent Services — to the extent that they were
provided at all — were provided by independent contractors, rather than by the Provider

Defendants’ employees.

102
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 103 of 163 PagelD #: 103

434, The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because the Provider Defendants were fraudulently licensed, owned, and
controlled by unlicensed individuals and, therefore, were ineligible to bill for or to collect no-
fault benefits.

435. The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because the Provider Defendants unlawfully split fees with unlicensed
individuals and, therefore, were ineligible to bill for or to collect No-Fault Benefits.

436. The Provider Defendants have no right to receive payment for any pending bills
submitted to GEICO because the Provider Defendants have failed and/or refused to comply with
GEICO’s lawful requests for additional verification.

437, Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment
Act, 28 U.S.C. §§ 2201 and 2202, declaring that the Provider Defendants have no right to receive
payment for any pending bills submitted to GEICO.

SECOND CAUSE OF ACTION
Against Smith and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

438. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

439. Strategic Medical is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961(4), that engages in activities which affect interstate commerce.

440. Smith, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the Strategic Medical’s
affairs through a pattern of racketeering activity consisting of repeated violations of the federal

mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or

103
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 104 of 163 PagelD #: 104

cause to be submitted thousands of fraudulent charges on a continuous basis for over a year
seeking payments that Strategic Medical was not eligible to receive under the No-Fault Laws
because: (i) it was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged
in fee-splitting with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the
billed-for services were not medically necessary, were performed pursuant to a pre-determined,
fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed
at all; (iv) the billed-for services were performed by independent contractors, rather than by
Strategic Medical employees; and v) the billing codes used for the services misrepresented and
exaggerated the level of services that purportedly were provided in order to inflate the charges
that could be submitted. A representative sample of the fraudulent bills and corresponding
mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity
identified through the date of this Complaint are described, in part, in the chart annexed hereto as
Exhibit “1.”

441. Strategic Medical’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Smith and the Management Defendants operated Strategic
Medical, inasmuch as Strategic Medical never was eligible to bill for or collect No-Fault
Benefits, and acts of mail fraud therefore were essential in order for Strategic Medical to
function. Furthermore, the intricate planning required to carry out and conceal the predicate acts
of mail fraud implies a threat of continued criminal activity, as does the fact that the Defendants
continue to attempt collection on the fraudulent billing submitted through Strategic Medical to

the present day.

104
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 105 of 163 PagelD #: 105

442. Strategic Medical is engaged in inherently unlawful acts inasmuch as its very
existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by
non-physicians, and unlawfully pays for patient referrals. Strategic Medical likewise is engaged in
inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing
submitted to GEICO and other insurers. These inherently unlawful acts are taken by Strategic
Medical in pursuit of inherently unlawful goals — namely, the theft of money from GEICO and
other insurers through fraudulent no-fault billing.

443, GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $61,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Strategic Medical.

444, By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 

proper.
THIRD CAUSE OF ACTION
Against Smith, the Management Defendants, Jean-Baptiste, Etufugh-Nwankpa,
Okoyechira, and Jen

(Violation of RICO, 18 U.S.C. § 1962(d))
445, GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.
446. Strategic Medical is an ongoing “enterprise”, as that term is defined in 18 US.C. §
1961(4), that engaged in activities which affected interstate commerce.
447, Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste,
Etufugh-Nwankpa, Okoyechira, and Jen are employed by and/or associated with Strategic

Medical.

105
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 106 of 163 PagelD #: 106

448. Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste,
Etufugh-Nwankpa, Okoyechira, and Jen knowingly have agreed, combined and conspired to
conduct and/or participate, directly or indirectly, in the conduct of the Strategic Medical’s affairs
through a pattern of racketeering activity consisting of repeated violations of the federal mail fraud
statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be
submitted thousands of fraudulent charges on a continuous basis for over a year seeking
payments that Strategic Medical was not eligible to receive under the No-Fault Laws because: (i)
it was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged in fee-
splitting with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-
for services were not medically necessary, were performed pursuant to a pre-determined,
fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed
at all; (iv) the billed-for services were performed by independent contractors, rather than by
Strategic Medical employees; and ) the billing codes used for the services misrepresented and
exaggerated the level of services that purportedly were provided in order to inflate the charges
that could be submitted. A representative sample of the fraudulent bills and corresponding
mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity identified
through the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit
“1”. Bach such mailing was made in furtherance of the mail fraud scheme.

449, Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste,
Etufugh-Nwankpa, Okoyechira, and Jen knew of, agreed to and acted in furtherance of the
common and overall objective (i.e., to defraud GEICO and other insurers of money) by submitting

or facilitating the submission of the fraudulent charges to GEICO.

106
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 107 of 163 PagelD #: 107

450. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $61,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the Strategic Medical.

451, By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

FOURTH CAUSE OF ACTION
Against Strategic Medical, Smith, the Management Defendants, Jean-Baptiste, Etufugh-
Nwankpa, Okoyechira, and Jen
(Common Law Fraud)

452. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

453. Strategic Medical, Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10,
Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen intentionally and knowingly made false
and fraudulent statements of material fact to GEICO and concealed material facts from GEICO in
the course of their submission of thousands of fraudulent charges seeking payment for the
Fraudulent Services.

454. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that Strategic Medical was properly
licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
§102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually
owned and controlled by non-physicians; (ii) in every claim, the representation that Strategic
Medical was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to

Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Strategic Medical was

not properly licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal

107
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 108 of 163 PagelD #: 108

kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for services
were medically necessary, when in fact the billed-for services were not medically necessary,
were performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and in many cases were not performed at all; (iv) in every claim for services not
actually performed by Smith, the representation that the billed-for services were performed by
Strategic Medical’s employees, when in fact the billed-for services were performed — to the
extent that they were performed at all — by independent contractors.

455. Strategic Medical, Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10,
Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen intentionally made the above-described
false and fraudulent statements and concealed material facts in a calculated effort to induce GEICO
to pay charges submitted through Strategic Medical that were not compensable under the No-Fault
Laws.

456. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $61,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Strategic Medical.

457. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

458. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

FIFTH CAUSE OF ACTION
Against Strategic Medical, Smith, the Management Defendants, Jean-Baptiste, Etufugh-
Nwankpa, Okoyechira, and Jen
(Unjust Enrichment)

459. GEICO incorporates, as though fully set forth herein, each and every allegation in

108
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 109 of 163 PagelD #: 109

paragraphs 1-426, above.

460. As set forth above, Strategic Medical, Smith, Rybak, Tuano, Tanglao, John Doe
Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen have engaged in
improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

461. When GEICO paid the bills and charges submitted by or on behalf of Strategic
Medical for No-Fault Benefits, it reasonably believed that it was legally obligated to make such
payments based on the Defendants’ improper, unlawful, and/or unjust acts.

462. Strategic Medical, Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10,
Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen have been enriched at GEICO’s expense
by GEICO’s payments, which constituted a benefit that Defendants voluntarily accepted
notwithstanding their improper, unlawful, and unjust billing scheme.

463. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

464. By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $61,816.96.

SIXTH CAUSE OF ACTION
Against Smith and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

465. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

466. Alford Smith P.C. is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961(4), that engages in activities which affect interstate commerce.

467. Smith, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly

conducted and/or participated, directly or indirectly, in the conduct of the Alford Smith P.C.’s

109
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 110 of 163 PagelD #: 110

affairs through a pattern of racketeering activity consisting of repeated violations of the federal
mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or
cause to be submitted thousands of fraudulent charges on a continuous basis for over eight
months seeking payments that Alford Smith P.C. was not eligible to receive under the No-Fault
Laws because: (i) it was unlawfully licensed, owned and controlled by non-physicians; (ii) it
engaged in fee-splitting with non-physicians and paid kickbacks in exchange for patient referrals;
(iii) the billed-for services were not medically necessary, were performed pursuant to a pre-
determined, fraudulent protocol designed solely to enrich the Defendants, and frequently were
not performed at all; (iv) the billed-for services were performed by independent contractors,
rather than by Alford Smith P.C. employees; and (v) the billing codes used for the services
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges that could be submitted. A representative sample of the fraudulent bills and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the date of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “2.”

468. Alford Smith P.C.’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Smith and the Management Defendants operated Alford
Smith P.C., inasmuch as Alford Smith P.C. never was eligible to bill for or collect No-Fault
Benefits, and acts of mail fraud therefore were essential in order for Alford Smith P.C. to
function. Furthermore, the intricate planning required to carry out and conceal the predicate acts

of mail fraud implies a threat of continued criminal activity, as does the fact that the Defendants

110
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 111 of 163 PagelD #: 111

continue to attempt collection on the fraudulent billing submitted through Alford Smith P.C. to
the present day.

469. Alford Smith P.C. is engaged in inherently unlawful acts inasmuch as its very
existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by
non-physicians, and unlawfully pays for patient referrals. Alford Smith P.C. likewise is engaged
in inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing
submitted to GEICO and other insurers. These inherently unlawful acts are taken by Alford
Smith P.C. in pursuit of inherently unlawful goals — namely, the theft of money from GEICO and
other insurers through fraudulent no-fault billing.

470. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $15,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Alford Smith P.C..

471. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

SEVENTH CAUSE OF ACTION
Against Smith, the Management Defendants, Jean-Baptiste, Etufugh-Nwankpa, and Jen
(Violation of RICO, 18 U.S.C. § 1962(d))

472. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

473, Alford Smith P.C. is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engaged in activities which affected interstate commerce.

474. Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste,

Etufugh-Nwankpa, and Jen are employed by and/or associated with Alford Smith P.C..

111
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 112 of 163 PagelD #: 112

475. Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste,
Etufugh-Nwankpa, and Jen knowingly have agreed, combined and conspired to conduct and/or
participate, directly or indirectly, in the conduct of the Alford Smith P.C.’s affairs through a pattern
of racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.
§ 1341, based upon the use of the United States mails to submit or cause to be submitted
thousands of fraudulent charges on a continuous basis for over eight months seeking payments
that Alford Smith P.C. was not eligible to receive under the No-Fault Laws because: (i) it was
unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged in fee-splitting with
non-physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-for services
were not medically necessary, were performed pursuant to a pre-determined, fraudulent protocol
designed solely to enrich the Defendants, and frequently were not performed at all; (iv) the
billed-for services were performed by independent contractors, rather than by Alford Smith P.C.
employees; and (v) the billing codes used for the services misrepresented and exaggerated the
level of services that purportedly were provided in order to inflate the charges that could be
submitted. A representative sample of the fraudulent bills and corresponding mailings submitted to
GEICO that comprise, in part, the pattern of racketeering activity identified through the date of this
Complaint are described, in part, in the chart annexed hereto as Exhibit “2”. Each such mailing was
made in furtherance of the mail fraud scheme.

476. Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste,
Etufugh-Nwankpa, and Jen knew of, agreed to and acted in furtherance of the common and
overall objective (i.e., to defraud GEICO and other insurers of money) by submitting or facilitating

the submission of the fraudulent charges to GEICO.

112
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 113 of 163 PagelD #: 113

477. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $15,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the Alford Smith P.C..

478. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

EIGHTH CAUSE OF ACTION
Against Alford Smith P.C., Smith, the Management Defendants, Jean-Baptiste, Etufugh-
Nwankpa, and Jen
(Common Law Fraud)

479, GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

480, Alford Smith P.C., Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10,
Jean-Baptiste, Etufugh-Nwankpa, and Jen intentionally and knowingly made false and fraudulent
statements of material fact to GEICO and concealed material facts from GEICO in the course of
their submission of thousands of fraudulent charges seeking payment for the Fraudulent Services.

481. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that Alford Smith P.C. was properly
licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually
owned and controlled by non-physicians; (ii) in every claim, the representation that Alford Smith
P.C. was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Alford Smith P.C. was
not properly licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal

kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for services

113
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 114 of 163 PagelD #: 114

were medically necessary, when in fact the billed-for services were not medically necessary,
were performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and in many cases were not performed at all; (iv) in every claim for services not
actually performed by Smith, the representation that the billed-for services were performed by
Alford Smith P.C.’s employees, when in fact the billed-for services were performed — to the
extent that they were performed at all — by independent contractors.

482. Alford Smith P.C., Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10,
Jean-Baptiste, Etufugh-Nwankpa, and Jen intentionally made the above-described false and
fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay
charges submitted through Alford Smith P.C. that were not compensable under the No-Fault Laws.

483, GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $15,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Alford Smith P.C..

484. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

485. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

NINTH CAUSE OF ACTION
Against Alford Smith P.C., Smith, the Management Defendants, Jean-Baptiste, Etufugh-
Nwankpa, and Jen
(Unjust Enrichment)

486. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1-426, above.

114
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 115 of 163 PagelD #: 115

487. As set forth above, Alford Smith P.C., Smith, Rybak, Tuano, Tanglao, John Doe
Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, and Jen have engaged in improper, unlawful,
and/or unjust acts, all to the harm and detriment of GEICO.

488. When GEICO paid the bills and charges submitted by or on behalf of Alford Smith
P.C. for No-Fault Benefits, it reasonably believed that it was legally obligated to make such
payments based on the Defendants’ improper, unlawful, and/or unjust acts.

489, Alford Smith P.C., Smith, Rybak, Tuano, Tanglao, John Doe Defendants 1-10,
Jean-Baptiste, Etufugh-Nwankpa, and Jen have been enriched at GEICO’s expense by GEICO’s
payments, which constituted a benefit that Defendants voluntarily accepted notwithstanding their
improper, unlawful, and unjust billing scheme.

490. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

491, By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $15,000.00.

TENTH CAUSE OF ACTION
Against Buslon and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

492. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

493, MSB PT is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affect interstate commerce,

494. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the MSB PT’s affairs

through a pattern of racketeering activity consisting of repeated violations of the federal mail

115
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 116 of 163 PagelD #: 116

fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause
to be submitted thousands of fraudulent charges on a continuous basis for over two years seeking
payments that MSB PT was not eligible to receive under the No-Fault Laws because: (i) it was
unlawfully licensed, owned and controlled by non-physical therapists; (ii) it engaged in fee-
splitting with non-physical therapists and paid kickbacks in exchange for patient referrals; (ili)
the billed-for services were not medically necessary, were performed pursuant to a pre-
determined, fraudulent protocol designed solely to enrich the Defendants, and frequently were
not performed at all; (iv) the billed-for services were performed by independent contractors,
rather than by MSB PT employees; and (v) the billing codes used for the services misrepresented
and exaggerated the level of services that purportedly were provided in order to inflate the
charges that could be submitted. A representative sample of the fraudulent bills and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the dale of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “3.”

495, MSB PT’s business is racketeering activity, inasmuch as the enterprise exists for
the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the
regular way in which Buslon and the Management Defendants operated MSB PT, inasmuch as
MSB PT never was eligible to bill for or collect No-Fault Benefits, and acts of mail fraud
therefore were essential in order for MSB PT to function. Furthermore, the intricate planning
required to carry out and conceal the predicate acts of mail fraud implies a threat of continued
criminal activity, as does the fact that the Defendants continue to attempt collection on the

fraudulent billing submitted through MSB PT to the present day.

116
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 117 of 163 PagelD #: 117

496. MSB PT is engaged in inherently unlawful acts inasmuch as its very existence is
an unlawful act, considering that it is fraudulently licensed, owned and controlled by non-
physicians, and unlawfully pays for patient referrals. MSB PT likewise is engaged in inherently
unlawful acts inasmuch as it continues to attempt collection on fraudulent billing submitted to
GEICO and other insurers. These inherently unlawful acts are taken by MSB PT in pursuit of
inherently unlawful goals — namely, the theft of money from GEICO and other insurers through
fraudulent no-fault billing.

497. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $38,000.00 pursuant to the fraudulent bills submitted
by the Defendants through MSB PT.

498. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

ELEVENTH CAUSE OF ACTION
Against Buslon and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(d))

499. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

500. MSB PT is an ongoing “enterprise”, as that term is defined in 18 U.S.C. § 1961(4),
that engaged in activities which affected interstate commerce.

501. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 are employed by
and/or associated with MSB PT.

502. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly have

agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct

117
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 118 of 163 PagelD #: 118

of the MSB PT’s affairs through a pattern of racketeering activity consisting of repeated violations
of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails
to submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over
two years seeking payments that MSB PT was not eligible to receive under the No-Fault Laws
because: (i) it was unlawfully licensed, owned and controlled by non-physical therapists; (ii) it
engaged in fee-splitting with non-physical therapists and paid kickbacks in exchange for patient
referrals; (iii) the billed-for services were not medically necessary, were performed pursuant to a
pre-determined, fraudulent protocol designed solely to enrich the Defendants, and frequently
were not performed at all; (iv) the billed-for services were performed by independent contractors,
rather than by MSB PT employees; and (v) the billing codes used for the services misrepresented
and exaggerated the level of services that purportedly were provided in order to inflate the
charges that could be submitted. A representative sample of the fraudulent bills and corresponding
mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity identified
through the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit
“3” Each such mailing was made in furtherance of the mail fraud scheme.

503. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knew of, agreed
to and acted in furtherance of the common and overall objective (i.¢., to defraud GEICO and other
insurers of money) by submitting or facilitating the submission of the fraudulent charges to
~ GEICO.

504. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $38,000.00 pursuant to the fraudulent bills submitted

by the Defendants through the MSB PT.

118
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 119 of 163 PagelD #: 119

505. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

TWELFTH CAUSE OF ACTION
Against MSB PT, Buslon, and the Management Defendants
(Common Law Fraud)

506. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

507. MSB PT, Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally and knowingly made false and fraudulent statements of material fact to GEICO and
concealed material facts from GEICO in the course of their submission of thousands of fraudulent
charges seeking payment for the Fraudulent Services.

508. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that MSB PT was properly licensed, and
therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11
NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually owned and
controlled by non-physical therapists; (ii) in every claim, the representation that MSB PT was
properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
§102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact MSB PT was not properly licensed in
that it engaged in illegal fee-splitting with non- physical therapists and paid illegal kickbacks for
patient referrals; (iii) in every claim, the representation that the billed-for services were medically
necessary, when in fact the billed-for services were not medically necessary, were performed
pursuant to a pre-determined, fraudulent protocol designed solely to enrich the Defendants, and

in many cases were not performed at all; (iv) in every claim for services not actually performed

119
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 120 of 163 PagelD #: 120

by Buslon, the representation that the billed-for services were performed by MSB PT’s
employees, when in fact the billed-for services were performed — to the extent that they were
performed at all — by independent contractors.

509. MSB PT, Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally made the above-described false and fraudulent statements and concealed material
facts in a calculated effort to induce GEICO to pay charges submitted through MSB PT that were
‘not compensable under the No-Fault Laws.

510. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $38,000.00 pursuant to the fraudulent bills submitted
by the Defendants through MSB PT.

511. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

512. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

THIRTEENTH CAUSE OF ACTION
Against MSB PT, Buslon, and the Management Defendants
(Unjust Enrichment)

513. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

514. As set forth above, MSB PT, Buslon, Rybak, Tuano, Tanglao, and John Doe

Defendants 1-10 have engaged in improper, unlawful, and/or unjust acts, all to the harm and

detriment of GEICO.

120
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 121 of 163 PagelD #: 121

515. When GEICO paid the bills and charges submitted by or on behalf of MSB PT for
No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments
based on the Defendants’ improper, unlawful, and/or unjust acts.

516. MSB PT, Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 have
been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that
Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing
scheme.

517. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience,

518. By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $38,000.00.

FOURTEENTH CAUSE OF ACTION
Against Buslon and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

519. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

520. M Buslon PT is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affect interstate commerce.

521. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the M Buslon PT’s affairs
through a pattern of racketeering activity consisting of repeated violations of the federal mail
fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause

to be submitted thousands of fraudulent charges on a continuous basis for over ten months

seeking payments that M Buslon PT was not eligible to receive under the No-Fault Laws

121
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 122 of 163 PagelD #: 122

because: (i) it was unlawfully licensed, owned and controlled by non- physical therapists; (ii) it
engaged in fee-splitting with non- physical therapists and paid kickbacks in exchange for patient
referrals; (iii) the billed-for services were not medically necessary, were performed pursuant to a
pre-determined, fraudulent protocol designed solely to enrich the Defendants, and frequently
were not performed at all; (iv) the billed-for services were performed by independent contractors,
rather than by M Buslon PT employees; and (v) the billing codes used for the services
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges that could be submitted. A representative sample of the fraudulent bills and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the date of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “4.”

522. M Buslon PT’s business is racketeering activity, inasmuch as the enterprise exists
for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are
the regular way in which Buslon and the Management Defendants operated M Buslon PT,
inasmuch as M Buslon PT never was eligible to bill for or collect No-Fault Benefits, and acts of
mail fraud therefore were essential in order for M Buslon PT to function. Furthermore, the
intricate planning required to carry out and conceal the predicate acts of mail fraud implies a
threat of continued criminal activity, as does the fact that the Defendants continue to attempt
collection on the fraudulent billing submitted through M Buslon PT to the present day.

523. MBuslon PT is engaged in inherently unlawful acts inasmuch as its very existence
is an unlawful act, considering that it is fraudulently licensed, owned and controlled by non-
physicians, and unlawfully pays for patient referrals. M Buslon PT likewise is engaged in

inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing

122
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 123 of 163 PagelD #: 123

submitted to GEICO and other insurers. These inherently unlawful acts are taken by M Buslon
PT in pursuit of inherently unlawful goals — namely, the theft of money from GEICO and other
insurers through fraudulent no-fault billing.

524. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $41,000.00 pursuant to the fraudulent bills submitted
by the Defendants through M Buslon PT.

525. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

FIFTEENTH CAUSE OF ACTION
Against Buslon, the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(d))

526. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

527. M Buslon PT is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engaged in activities which affected interstate commerce.

528. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 are employed by
and/or associated with M Buslon PT.

529. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly have
agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct
of the M Buslon PT’s affairs through a pattern of racketeering activity consisting of repeated
violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United
States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

basis for over ten months seeking payments that M Buslon PT was not eligible to receive under

123
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 124 of 163 PagelD #: 124

the No-Fault Laws because: (i) it was unlawfully licensed, owned and controlled by non-
physical therapists; (ii) it engaged in fee-splitting with non- physical therapists and paid
kickbacks in exchange for patient referrals; (iii) the billed-for services were not medically
necessary, were performed pursuant to a pre-determined, fraudulent protocol designed solely to
enrich the Defendants, and frequently were not performed at all; (iv) the billed-for services were
performed by independent contractors, rather than by M Buslon PT employees; and (v) the
billing codes used for the services misrepresented and exaggerated the level of services that
purportedly were provided in order to inflate the charges that could be submitted. A
representative sample of the fraudulent bills and corresponding mailings submitted to GEICO that
comprise, in part, the pattern of racketeering activity identified through the date of this Complaint
are described, in part, in the chart annexed hereto as Exhibit “4”. Each such mailing was made in
furtherance of the mail fraud scheme.

530. Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knew of, agreed
to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other
insurers of money) by submitting or facilitating the submission of the fraudulent charges to
GEICO.

531. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $41,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the M Buslon PT.

532. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

124
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 125 of 163 PagelD #: 125

SIXTEENTH CAUSE OF ACTION
Against M Buslon PT, Buslon, and the Management Defendants
(Common Law Fraud)

533. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

534. M Buslon PT, Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally and knowingly made false and fraudulent statements of material fact to GEICO and
concealed material facts from GEICO in the course of their submission of thousands of fraudulent
charges seeking payment for the Fraudulent Services.

535, The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that M Buslon PT was properly
licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
§102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually
owned and controlled by non- physical therapists; (ii) in every claim, the representation that M
Buslon PT was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact M Buslon PT was not
properly licensed in that it engaged in illegal fee-splitting with non- physical therapists and paid
illegal kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for
services were medically necessary, when in fact the billed-for services were not medically
necessary, were performed pursuant to a pre-determined, fraudulent protocol designed solely to
enrich the Defendants, and in many cases were not performed at all; (iv) in every claim for
services not actually performed by Buslon, the representation that the billed-for services were

performed by M Buslon PT’s employees, when in fact the billed-for services were performed —

to the extent that they were performed at all — by independent contractors.

125
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 126 of 163 PagelD #: 126

536. M Buslon PT, Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally made the above-described false and fraudulent statements and concealed material
facts in a calculated effort to induce GEICO to pay charges submitted through M Buslon PT that
were not compensable under the No-Fault Laws.

537. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $41,000.00 pursuant to the fraudulent bills submitted
by the Defendants through M Buslon PT.

538. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

539. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

SEVENTEENTH CAUSE OF ACTION
Against M Buslon PT, Buslon, and the Management Defendants
(Unjust Enrichment)

540. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

541, As set forth above, M Buslon PT, Buslon, Rybak, Tuano, Tanglao, and John Doe
Defendants 1-10 have engaged in improper, unlawful, and/or unjust acts, all to the harm and
detriment of GEICO.

542, When GEICO paid the bills and charges submitted by or on behalf of M Buslon PT

for No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments

based on the Defendants’ improper, unlawful, and/or unjust acts.

126
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 127 of 163 PagelD #: 127

543. M Buslon PT, Buslon, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
have been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that
Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing
scheme.

544. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

545. By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $41,000.00.

EIGHTEENTH CAUSE OF ACTION
Against Mollo and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

546. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

547, Energy Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affect interstate commerce.

548. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the Energy Chiro’s affairs
through a pattern of racketeering activity consisting of repeated violations of the federal mail
fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause
to be submitted thousands of fraudulent charges on a continuous basis for over two years seeking
payments that Energy Chiro was not eligible to receive under the No-Fault Laws because: (i) it
was unlawfully licensed, owned and controlled by non-chiropractors; (ii) it engaged in fee-
splitting with non- chiropractors and paid kickbacks in exchange for patient referrals; (iii) the

billed-for services were not medically necessary, were performed pursuant to a pre-determined,

127
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 128 of 163 PagelD #: 128

fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed
at all; (iv) the billed-for services were performed by independent contractors, rather than by
Energy Chiro employees; and (v) the billing codes used for the services misrepresented and
exaggerated the level of services that purportedly were provided in order to inflate the charges
that could be submitted. A representative sample of the fraudulent bills and corresponding
mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity
identified through the date of this Complaint are described, in part, in the chart annexed hereto as
Exhibit “5.”

549. Energy Chiro’s business is racketeering activity, inasmuch as the enterprise exists
for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are
the regular way in which Mollo and the Management Defendants operated Energy Chiro,
inasmuch as Energy Chiro never was eligible to bill for or collect No-Fault Benefits, and acts of
mail fraud therefore were essential in order for Energy Chiro to function. Furthermore, the
intricate planning required to carry out and conceal the predicate acts of mail fraud implies a
threat of continued criminal activity, as does the fact that the Defendants continue to attempt
collection on the fraudulent billing submitted through Energy Chiro to the present day.

550. Energy Chiro is engaged in inherently unlawful acts inasmuch as its very existence
is an unlawful act, considering that it is fraudulently licensed, owned and controlled by non-
physicians, and unlawfully pays for patient referrals. Energy Chiro likewise is engaged in
inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing
submitted to GEICO and other insurers. These inherently unlawful acts are taken by Energy
Chiro in pursuit of inherently unlawful goals — namely, the theft of money from GEICO and

other insurers through fraudulent no-fault billing.

128
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 129 of 163 PagelD #: 129

551. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $63,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Energy Chiro.

552. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

NINETEENTH CAUSE OF ACTION
Against Mollo, the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(d))

553. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

554. Energy Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engaged in activities which affected interstate commerce.

555. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 are employed by
and/or associated with Energy Chiro.

556. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly have
agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct
of the Energy Chiro’s affairs through a pattern of racketeering activity consisting of repeated
violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United
States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous
basis for over two years seeking payments that Energy Chiro was not eligible to receive under
the No-Fault Laws because: (i) it was unlawfully licensed, owned and controlled by non-
chiropractors; (ii) it engaged in fee-splitting with non- chiropractors and paid kickbacks in

exchange for patient referrals; (iii) the billed-for services were not medically necessary, were

129
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 130 of 163 PagelD #: 130

performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and frequently were not performed at all; (iv) the billed-for services were performed
by independent contractors, rather than by Energy Chiro employees; and (v) the billing codes
used for the services misrepresented and exaggerated the level of services that purportedly were
provided in order to inflate the charges that could be submitted. A representative sample of the
fraudulent bills and corresponding mailings submitted to GEICO that comprise, in part, the pattern
of racketeering activity identified through the date of this Complaint are described, in part, in the
chart annexed hereto as Exhibit “5”. Each such mailing was made in furtherance of the mail fraud
scheme.

557. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knew of, agreed
to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other
insurers of money) by submitting or facilitating the submission of the fraudulent charges to
GEICO.

558. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $63,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the Energy Chiro.

559. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

TWENTIETH CAUSE OF ACTION
Against Energy Chiro, Mollo, and the Management Defendants
(Common Law Fraud)

560. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1-426, above.

130
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 131 of 163 PagelD #: 131

561. Energy Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally and knowingly made false and fraudulent statements of material fact to GEICO and
concealed material facts from GEICO in the course of their submission of thousands of fraudulent
charges seeking payment for the Fraudulent Services.

562. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that Energy Chiro was properly
licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
§102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually
owned and controlled by non- chiropractors; (ii) in every claim, the representation that Energy
Chiro was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Energy Chiro was not
properly licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal
kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for services
were medically necessary, when in fact the billed-for services were not medically necessary,
were performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and in many cases were not performed at all; (iv) in every claim for services not
actually performed by Mollo, the representation that the billed-for services were performed by
Energy Chiro’s employees, when in fact the billed-for services were performed — to the extent
that they were performed at all — by independent contractors.

563. Energy Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally made the above-described false and fraudulent statements and concealed material
facts in a calculated effort to induce GEICO to pay charges submitted through Energy Chiro that

were not compensable under the No-Fault Laws.

131
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 132 of 163 PagelD #: 132

564. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $63,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Energy Chiro.

565. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

566. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

TWENTY-FIRST CAUSE OF ACTION
Against Energy Chiro, Mollo, and the Management Defendants
(Unjust Enrichment)

567. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

568. As set forth above, Energy Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe
Defendants 1-10 have engaged in improper, unlawful, and/or unjust acts, all to the harm and
detriment of GEICO.

569. When GEICO paid the bills and charges submitted by or on behalf of Energy Chiro
for No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments
based on the Defendants’ improper, unlawful, and/or unjust acts.

570. Energy Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
have been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that

Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing

scheme.

132
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 133 of 163 PagelD #: 133

571. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

572. By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $63,000.00.

TWENTY-SECOND CAUSE OF ACTION
Against Mollo and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

573. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

574. ACH Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affect interstate commerce.

575. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the ACH Chiro’s affairs
through a pattern of racketeering activity consisting of repeated violations of the federal mail
fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause
to be submitted thousands of fraudulent charges on a continuous basis for over two years seeking
payments that ACH Chiro was not eligible to receive under the No-Fault Laws because: (i) it was
unlawfully licensed, owned and controlled by non- chiropractors; (ii) it engaged in fee-splitting
with non- chiropractors and paid kickbacks in exchange for patient referrals; (iii) the billed-for
services were not medically necessary, were performed pursuant to a pre-determined, fraudulent
protocol designed solely to enrich the Defendants, and frequently were not performed at all; (iv)
the billed-for services were performed by independent contractors, rather than by ACH Chiro
employees; and (v) the billing codes used for the services misrepresented and exaggerated the

level of services that purportedly were provided in order to inflate the charges that could be

133
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 134 of 163 PagelD #: 134

submitted. A representative sample of the fraudulent bills and corresponding mailings submitted
to GEICO that comprise, in part, the pattern of racketeering activity identified through the date
of this Complaint are described, in part, in the chart annexed hereto as Exhibit “6.”

576. ACH Chiro’s business is racketeering activity, inasmuch as the enterprise exists
for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are
the regular way in which Mollo and the Management Defendants operated ACH Chiro, inasmuch
as ACH Chiro never was eligible to bill for or collect No-Fault Benefits, and acts of mail fraud
therefore were essential in order for ACH Chiro to function. Furthermore, the intricate planning
required to carry out and conceal the predicate acts of mail fraud implies a threat of continued
criminal activity, as does the fact that the Defendants continue to attempt collection on the
fraudulent billing submitted through ACH Chiro to the present day.

577. ACH Chiro is engaged in inherently unlawful acts inasmuch as its very existence
is an unlawful act, considering that it is fraudulently licensed, owned and controlled by non-
physicians, and unlawfully pays for patient referrals. ACH Chiro likewise is engaged in inherently
unlawful acts inasmuch as it continues to attempt collection on fraudulent billing submitted to
GEICO and other insurers. These inherently unlawful acts are taken by ACH Chiro in pursuit of
inherently unlawful goals — namely, the theft of money from GEICO and other insurers through
fraudulent no-fault billing.

578. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $71,000.00 pursuant to the fraudulent bills submitted

by the Defendants through ACH Chiro.

134
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 135 of 163 PagelD #: 135

579, By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

TWENTY-THIRD CAUSE OF ACTION
Against Mollo, the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(d))

580. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

581. ACH Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engaged in activities which affected interstate commerce.

582. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 are employed by
and/or associated with ACH Chiro.

583. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly have
agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct
of the ACH Chiro’s affairs through a pattern of racketeering activity consisting of repeated
violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United
States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous
basis for over two years seeking payments that ACH Chiro was not eligible to receive under the
No-Fault Laws because: (i) it was unlawfully licensed, owned and controlled by non-
chiropractors; (ii) it engaged in fee-splitting with non-chiropractors and paid kickbacks in
exchange for patient referrals; (iii) the billed-for services were not medically necessary, were
performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and frequently were not performed at all; (iv) the billed-for services were performed

by independent contractors, rather than by ACH Chiro employees; and (v) the billing codes used

135
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 136 of 163 PagelD #: 136

for the services misrepresented and exaggerated the level of services that purportedly were
provided in order to inflate the charges that could be submitted. A representative sample of the
fraudulent bills and corresponding mailings submitted to GEICO that comprise, in part, the pattern
of racketeering activity identified through the date of this Complaint are described, in part, in the
chart annexed hereto as Exhibit “6”. Each such mailing was made in furtherance of the mail fraud
scheme.

584. Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knew of, agreed
to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other
insurers of money) by submitting or facilitating the submission of the fraudulent charges to
GEICO.

585. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $71,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the ACH Chiro.

586. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

TWENTY-FOURTH CAUSE OF ACTION
Against ACH Chiro, Mollo, and the Management Defendants
(Common Law Fraud)

587, GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

588. ACH Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally and knowingly made false and fraudulent statements of material fact to GEICO and

concealed material facts from GEICO in the course of their submission of thousands of fraudulent

136
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 137 of 163 PagelD #: 137

charges seeking payment for the Fraudulent Services.

589. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that ACH Chiro was properly licensed,
and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11
NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually owned and
controlled by non-chiropractors; (ii) in every claim, the representation that ACH Chiro was
properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
§102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact ACH Chiro was not properly licensed in
that it engaged in illegal fee-splitting with non-chiropractors and paid illegal kickbacks for patient
referrals; (iii) in every claim, the representation that the billed-for services were medically
necessary, when in fact the billed-for services were not medically necessary, were performed
pursuant to a pre-determined, fraudulent protocol designed solely to enrich the Defendants, and
in many cases were not performed at all; (iv) in every claim for services not actually performed
by Mollo, the representation that the billed-for services were performed by ACH Chiro’s
employees, when in fact the billed-for services were performed — to the extent that they were
performed at all — by independent contractors.

590. ACH Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally made the above-described false and fraudulent statements and concealed material
facts in a calculated effort to induce GEICO to pay charges submitted through ACH Chiro that
were not compensable under the No-Fault Laws.

591. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $71,000.00 pursuant to the fraudulent bills submitted

by the Defendants through ACH Chiro.

137
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 138 of 163 PagelD #: 138

592. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

593. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

TWENTY-FIFTH CAUSE OF ACTION
Against ACH Chiro, Mollo, and the Management Defendants
(Unjust Enrichment)

594. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

595. As set forth above, ACH Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe
Defendants 1-10 have engaged in improper, unlawful, and/or unjust acts, all to the harm and
detriment of GEICO.

596. When GEICO paid the bills and charges submitted by or on behalf of ACH Chiro
for No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments
based on the Defendants’ improper, unlawful, and/or unjust acts.

597. ACH Chiro, Mollo, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 have
been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that
Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing
scheme.

598. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

599. By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than $71,000.00.

138
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 139 of 163 PagelD #: 139

TWENTY-SIXTH CAUSE OF ACTION
Against Deng and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

600. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

601. Kings Acupuncture is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

602. Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the Kings Acupuncture’s
affairs through a pattern of racketeering activity consisting of repeated violations of the federal
mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or
cause to be submitted thousands of fraudulent charges on a continuous basis for over sixteenth
months seeking payments that Kings Acupuncture was not eligible to receive under the No-Fault
Laws because: (i) it was unlawfully licensed, owned and controlled by non-acupuncturists; (ii) it
engaged in fee-splitting with non- acupuncturists and paid kickbacks in exchange for patient
referrals; (iii) the billed-for services were not medically necessary, were performed pursuant to a
pre-determined, fraudulent protocol designed solely to enrich the Defendants, and frequently
were not performed at all; (iv) the billed-for services were performed by independent contractors,
rather than by Kings Acupuncture employees; and (v) the billing codes used for the services
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges that could be submitted. A representative sample of the fraudulent bills and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

activity identified through the date of this Complaint are described, in part, in the chart annexed

hereto as Exhibit “7.”

139
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 140 of 163 PagelD #: 140

603. Kings Acupuncture’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Deng and the Management Defendants operated Kings
Acupuncture, inasmuch as Kings Acupuncture never was eligible to bill for or collect No-Fault
Benefits, and acts of mail fraud therefore were essential in order for Kings Acupuncture to
function. Furthermore, the intricate planning required to carry out and conceal the predicate acts
of mail fraud implies a threat of continued criminal activity, as does the fact that the Defendants
continue to attempt collection on the fraudulent billing submitted through Kings Acupuncture to
the present day.

604. Kings Acupuncture is engaged in inherently unlawful acts inasmuch as its very
existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by
non-physicians, and unlawfully pays for patient referrals. Kings Acupuncture likewise is engaged
in inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing
submitted to GEICO and other insurers. These inherently unlawful acts are taken by Kings
Acupuncture in pursuit of inherently unlawful goals — namely, the theft of money from GEICO
and other insurers through fraudulent no-fault billing.

605. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $30,000.00 pursuant to the fraudulent bills
submitted by the Defendants through Kings Acupuncture.

606. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

140
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 141 of 163 PagelD #: 141

TWENTY-SEVENTH CAUSE OF ACTION
Against Deng, the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(d))

607. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

608. Kings Acupuncture is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961(4), that engaged in activities which affected interstate commerce.

609. Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 are employed by
and/or associated with Kings Acupuncture.

610. Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly have
agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct
of the Kings Acupuncture’s affairs through a pattern of racketeering activity consisting of repeated
violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United
States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous
basis for over sixteen months seeking payments that Kings Acupuncture was not eligible to
receive under the No-Fault Laws because: (i) it was unlawfully licensed, owned and controlled
by non-acupuncturists; (ii) it engaged in fee-splitting with non-acupuncturists and paid kickbacks
in exchange for patient referrals; (iii) the billed-for services were not medically necessary, were
performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and frequently were not performed at all; (iv) the billed-for services were performed
by independent contractors, rather than by Kings Acupuncture employees; and (v) the billing
codes used for the services misrepresented and exaggerated the level of services that purportedly

were provided in order to inflate the charges that could be submitted. A representative sample of

141
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 142 of 163 PagelD #: 142

the fraudulent bills and corresponding mailings submitted to GEICO that comprise, in part, the
pattern of racketeering activity identified through the date of this Complaint are described, in part,
in the chart annexed hereto as Exhibit “7”. Each such mailing was made in furtherance of the mail
fraud scheme.

611. Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knew of, agreed to
and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other
insurers of money) by submitting or facilitating the submission of the fraudulent charges to
GEICO.

612. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $30,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the Kings Acupuncture.

613. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

TWENTY-EIGHTH CAUSE OF ACTION
Against Kings Acupuncture, Deng, and the Management Defendants
(Common Law Fraud)

614. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

615. Kings Acupuncture, Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-
10 intentionally and knowingly made false and fraudulent statements of material fact to GEICO

and concealed material facts from GEICO in the course of their submission of thousands of

fraudulent charges seeking payment for the Fraudulent Services.

142
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 143 of 163 PagelD #: 143

616. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that Kings Acupuncture was properly
licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
5102(a)(1) and 11 NYCRR § 65-3,16(a)(12), when in fact it was fraudulently licensed and actually
owned and controlled by non-acupuncturists; (ii) in every claim, the representation that Kings
Acupuncture was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Kings Acupuncture
was not properly licensed in that it engaged in illegal fee-splitting with non-acupuncturists and paid
illegal kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for
services were medically necessary, when in fact the billed-for services were not medically
necessary, were performed pursuant to a pre-determined, fraudulent protocol designed solely to
enrich the Defendants, and in many cases were not performed at all; (iv) in every claim for
services not actually performed by Parisien, the representation that the billed-for services were
performed by Kings Acupuncture’s employees, when in fact the billed-for services were
performed — to the extent that they were performed at all — by independent contractors.

617. Kings Acupuncture, Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-
10 intentionally made the above-described false and fraudulent statements and concealed material
facts in a calculated effort to induce GEICO to pay charges submitted through Kings Acupuncture
that were not compensable under the No-Fault Laws.

618. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $30,000.00 pursuant to the fraudulent bills submitted

by the Defendants through Kings Acupuncture.

143
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 144 of 163 PagelD #: 144

619. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

620. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

TWENTY-NINTH CAUSE OF ACTION
Against Kings Acupuncture, Deng, and the Management Defendants
(Unjust Enrichment)

621. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

622. As set forth above, Kings Acupuncture, Deng, Rybak, Tuano, Tanglao, and John
Doe Defendants 1-10 have engaged in improper, unlawful, and/or unjust acts, all to the harm and
detriment of GEICO.

623. When GEICO paid the bills and charges submitted by or on behalf of Kings
Acupuncture for No-Fault Benefits, it reasonably believed that it was legally obligated to make
such payments based on the Defendants’ improper, unlawful, and/or unjust acts.

624. Kings Acupuncture, Deng, Rybak, Tuano, Tanglao, and John Doe Defendants 1-
10 have been enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit
that Defendants voluntarily accepted notwithstanding their improper, unlawful, and unjust billing
scheme.

625. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

626. By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than $30,000.00.

144
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 145 of 163 PagelD #: 145

THIRTIETH CAUSE OF ACTION
Against Zhou and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

627. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

628. Zhou Acupuncture is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961(4), that engages in activities which affect interstate commerce.

629. Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly
conducted and/or participated, directly or indirectly, in the conduct of the Zhou Acupuncture’s
affairs through a pattern of racketeering activity consisting of repeated violations of the federal
mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or
cause to be submitted thousands of fraudulent charges on a continuous basis for over fifteen
months seeking payments that Zhou Acupuncture was not eligible to receive under the No-Fault
Laws because: (i) it was unlawfully licensed, owned and controlled by non- acupuncturists; (ii) it
engaged in fee-splitting with non- acupuncturists and paid kickbacks in exchange for patient
referrals; (iii) the billed-for services were not medically necessary, were performed pursuant to a
pre-determined, fraudulent protocol designed solely to enrich the Defendants, and frequently
were not performed at all; (iv) the billed-for services were performed by independent contractors,
rather than by Zhou Acupuncture employees; and (v) the billing codes used for the services
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges that could be submitted. A representative sample of the fraudulent bills and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

activity identified through the date of this Complaint are described, in part, in the chart annexed

hereto as Exhibit “8.”

145
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 146 of 163 PagelD #: 146

630. Zhou Acupuncture’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Zhou and the Management Defendants operated Zhou
Acupuncture, inasmuch as Zhou Acupuncture never was eligible to bill for or collect No-Fault
Benefits, and acts of mail fraud therefore were essential in order for Zhou Acupuncture to
function. Furthermore, the intricate planning required to carry out and conceal the predicate acts
of mail fraud implies a threat of continued criminal activity, as does the fact that the Defendants
continue to attempt collection on the fraudulent billing submitted through Zhou Acupuncture to
the present day.

631. Zhou Acupuncture is engaged in inherently unlawful acts inasmuch as its very
existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by
non-physicians, and unlawfully pays for patient referrals. Zhou Acupuncture likewise is engaged
in inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing
submitted to GEICO and other insurers. These inherently unlawful acts are taken by Zhou
Acupuncture in pursuit of inherently unlawful goals — namely, the theft of money from GEICO
and other insurers through fraudulent no-fault billing.

632. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $21,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Zhou Acupuncture.

633. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

146
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 147 of 163 PagelD #: 147

THIRTY-FIRST CAUSE OF ACTION
Against Zhou and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(d))

634. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

635. Zhou Acupuncture is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engaged in activities which affected interstate commerce.

636. Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 are employed by
and/or associated with Zhou Acupuncture.

637. Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knowingly have
agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct
of the Zhou Acupuncture’s affairs through a pattern of racketeering activity consisting of repeated
violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United
States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous
basis for over fifteen months seeking payments that Zhou Acupuncture was not eligible to
receive under the No-Fault Laws because: (i) it was unlawfully licensed, owned and controlled
by non- acupuncturists; (ii) it engaged in fee-splitting with non- acupuncturists and paid
kickbacks in exchange for patient referrals; (iii) the billed-for services were not medically
necessary, were performed pursuant to a pre-determined, fraudulent protocol designed solely to
enrich the Defendants, and frequently were not performed at all; (iv) the billed-for services were
performed by independent contractors, rather than by Zhou Acupuncture employees; and (v) the
billing codes used for the services misrepresented and exaggerated the level of services that

purportedly were provided in order to inflate the charges that could be submitted. A

representative sample of the fraudulent bills and corresponding mailings submitted to GEICO that

147
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 148 of 163 PagelD #: 148

comprise, in part, the pattern of racketeering activity identified through the date of this Complaint
are described, in part, in the chart annexed hereto as Exhibit “8”. Each such mailing was made in
furtherance of the mail fraud scheme.

638. Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 knew of, agreed to
and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other
insurers of money) by submitting or facilitating the submission of the fraudulent charges to
GEICO,

639. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $21,000.00 pursuant to the fraudulent bills submitted
by the Defendants through the Zhou Acupuncture.

640. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

THIRTY-SECOND CAUSE OF ACTION
Against Zhou and the Management Defendants
(Common Law Fraud)

641. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

642. Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 intentionally and
knowingly made false and fraudulent statements of material fact to GEICO and concealed material
facts from GEICO in the course of their submission of thousands of fraudulent charges seeking
payment for the Fraudulent Services.

643. The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that Zhou Acupuncture was properly

148
Case 1:19-cv-04882-DLI-RML Document 1 Filed'08/26/19 Page 149 of 163 PagelD #: 149

licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually
owned and controlled by non-physicians; (ii) in every claim, the representation that Zhou
Acupuncture was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Zhou Acupuncture was
not properly licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal
kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for services
were medically necessary, when in fact the billed-for services were not medically necessary,
were performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the
Defendants, and in many cases were not performed at all; (iv) in every claim for services not
actually performed by Zhou, the representation that the billed-for services were performed by
Zhou Acupuncture’s employees, when in fact the billed-for services were performed — to the
extent that they were performed at all — by independent contractors.

644. Zhou Acupuncture, Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
intentionally made the above-described false and fraudulent statements and concealed material
facts in a calculated effort to induce GEICO to pay charges submitted through Zhou Acupuncture
that were not compensable under the No-Fault Laws.

645, GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $21,000.00 pursuant to the fraudulent bills submitted
by the Defendants through Zhou Acupuncture.

646. The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

149
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 150 of 163 PagelD #: 150

647. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

THIRTY-THIRD CAUSE OF ACTION
Against Zhou and the Management Defendants
(Unjust Enrichment)

648. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

649. As set forth above, Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10
have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

650. When GEICO paid the bills and charges submitted by or on behalf of Zhou
Acupuncture for No-Fault Benefits, it reasonably believed that it was legally obligated to make
such payments based on the Defendants’ improper, unlawful, and/or unjust acts.

651. Zhou, Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 have been enriched
at GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants
voluntarily accepted notwithstanding their improper, unlawful, and unjust billing scheme.

652. Defendants’ retention of GEICO’s payments violates fundamental principles of
justice, equity and good conscience.

653. By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than $21,000.00.

150
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 151 of 163 PagelD #: 151

THIRTY-FOURTH CAUSE OF ACTION
Against Smith, Buslon, Mollo, Deng, Zhou, and the Management Defendants
(Violation of RICO, 18 U.S.C. § 1962(c))

654. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

655. Strategic Medical, Alford Smith P.C., MSB PT, M Buslon PT, ACH Chiro,
Energy Chiro, Kings Acupuncture, and Zhou Acupuncture together constitute an association-in-
fact “enterprise” (the “Flatbush Clinic Fraud Enterprise”) as that term is defined in 18 U.S.C. §
1961(4), that engaged in, and the activities of which affected, interstate commerce.

656. The members of the Flatbush Clinic Fraud Enterprise are and have been
associated through time, joined in purpose and organized in a manner amenable to hierarchal and
consensual decision making, with each member fulfilling a specific and necessary role to carry
out and facilitate its common purpose. Specifically, Strategic Medical, Alford Smith P.C., MSB
PT, M Buslon PT, ACH Chiro, Energy Chiro, Kings Acupuncture, and Zhou Acupuncture
ostensibly are independent entities and an unincorporated sole proprietorship — with different
names and tax identification numbers — that were created as vehicles to achieve a common
purpose — namely, to facilitate the submission of fraudulent charges to GEICO and other
insurers.

657. The Flatbush Clinic Fraud Enterprise has been operated under at least eight
different names in order to reduce the number of bills submitted under any individual name, in
an attempt to avoid attracting the attention and scrutiny of GEICO and other insurers to the
volume of billing and the pattern of fraudulent charges originating from any one source. The
Flatbush Clinic Fraud Enterprise also has been operated under at least eight names in order to

give the false appearance that the patient referrals between and among the members of the

151
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 152 of 163 PagelD #: 152

Flatbush Clinic Fraud Enterprise for the Fraudulent Services were arm’s-length, legitimate
referrals for medically necessary services, when in fact they were not. Accordingly, the
execution of this scheme would be beyond the capacity of each member of the Flatbush Clinic
Fraud Enterprise acting singly or without the aid of the others.

658. The Flatbush Clinic Fraud Enterprise is distinct from and has an existence beyond
the pattern of racketeering that is described herein, namely by recruiting, employing overseeing
and coordinating many professionals and non-professionals who have been responsible for
facilitating and performing a wide variety of administrative and professional functions beyond
the acts of mail fraud (i.e., the submission of the fraudulent bills to GEICO and other insurers),
by creating and maintaining patient files and other records, by recruiting and supervising
personnel, by negotiating and executing various contracts, by maintaining the bookkeeping and
accounting functions necessary to manage the receipt and distribution of the insurance proceeds,
and by retaining collection lawyers whose services also were used to generale pay:ments from
insurance companies to support all of the aforesaid functions.

659. Smith, Buslon, Mollo, Deng, Zhou, Rybak, Tuano, Tanglao, and John Doe
Defendants 1-10 were employed by and/or associated with the Flatbush Clinic Fraud Enterprise.

660, Smith, Buslon, Mollo, Deng, Zhou, Rybak, Tuano, Tanglao, and John Doe
Defendants 1-10 knowingly conducted and/or participated, directly or indirectly, in the conduct
of the Flatbush Clinic Fraud Enterprise’s affairs through a pattern of racketeering activity
consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon
the use of the United States mails to submit or cause to be submitted thousands of fraudulent
charges on a continuous basis seeking payments that the Flatbush Clinic Fraud Enterprise was

not eligible to receive under the No-Fault Laws because the billed-for services were medically

152
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 153 of 163 PagelD #: 153

unnecessary, illusory, unlawful, and otherwise non-reimburseable as set forth herein. A
representative sample of the fraudulent bills and corresponding mailings submitted to GEICO
that comprise, in part, the pattern of racketeering activity identified through the date of this
Complaint are described, in part, in the charts annexed hereto as Exhibits “17-8.”

661, The Flatbush Clinic Fraud Enterprise’s business is racketeering activity, inasmuch
as the enterprise exists for the purpose of submitting fraudulent charges to insurers. The
predicate acts of mail fraud are the regular way in which Smith, Buslon, Mollo, Deng, Zhou,
Rybak, Tuano, Tanglao, and John Doe Defendants 1-10 operate the Flatbush Clinic Fraud
Enterprise, insofar as the enterprise is not engaged in a legitimate healthcare practice, and acts of
mail fraud therefore are essential in order for the enterprise to function. Furthermore, the intricate
planning required to carry out and conceal the predicate acts of mail fraud implies a threat of
continued criminal activity, as does the fact that the Defendants continue to attempt collection on
the fraudulent billing submitted through the Flatbush Clinic Fraud Enterprise to the present day.

662. The Flatbush Clinic Fraud Enterprise is engaged in inherently unlawful acts,
inasmuch as it continues to submit and attempt collection on fraudulent billing submitted to
GEICO and other insurers. These inherently unlawful acts are taken by the Flatbush Clinic Fraud
Enterprise in pursuit of inherently unlawful goals — namely, the theft of money from GEICO and
other insurers through fraudulent PIP billing.

663. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $340,000.00 pursuant to the fraudulent bills

submitted through the Flatbush Clinic Fraud Enterprise.

153
Case 1:19-cv-04882-DLI-RML Document1 Filed 08/26/19 Page 154 of 163 PagelD #: 154

664. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and
proper.

THIRTY-FIFTH CAUSE OF ACTION
Against Smith, Buslon, Mollo, Deng, Zhou, the Management Defendants, Jean-Baptiste,
Etufugh-Nwankpa, Jen, and Okoyechira
(Violation of RICO, 18 U.S.C. § 1962(d))

665. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

666. Smith, Buslon, Mollo, Deng, Zhou, Rybak, Tuano, Tanglao, John Doe Defendants
1-10, Jean-Baptiste, Etufugh-Nwankpa, Jen, and Okoyechira are employed by and/or associated
with the Flatbush Clinic Fraud Enterprise.

667. Smith, Buslon, Mollo, Deng, Zhou, Rybak, Tuano, Tanglao, John Doe Defendants
1-10, Jean-Baptiste, Etufugh-Nwankpa, Jen, and Okoyechira knowingly have agreed, combined
and conspired to conduct and/or participate, directly or indirectly, in the conduct of the J acobson
Fraud Enterprise’s affairs through a pattern of racketeering activity consisting of repeated
violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United
States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous
basis seeking payments that the Flatbush Clinic Fraud Enterprise was not eligible to receive
under the No-Fault Laws because the billed-for services were medically unnecessary, illusory,
unlawful, and otherwise non-reimburseable as set forth herein. A representative sample of the
fraudulent bills and corresponding mailings submitted to GEICO that comprise, in part, the
pattern of racketeering activity identified through the date of this Complaint are described, in

part, in the charts annexed hereto as Exhibits “1”-"8.” Each such mailing was made in

furtherance of the mail fraud scheme.

154
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 155 of 163 PagelD #: 155

668. Smith, Buslon, Mollo, Deng, Zhou, Rybak, Tuano, Tanglao, John Doe Defendants
1-10, Jean-Baptiste, Etufugh-Nwankpa, Jen, and Okoyechira knew of, agreed to and acted in
furtherance of the common and overall objective (Le., to defraud GEICO and other insurers of
money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

669. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $340,000.00 pursuant to the fraudulent bills
submitted through the Flatbush Clinic Fraud Enterprise.

670. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

THIRTY-SIXTH CAUSE OF ACTION
Against Mollo
(Breach of Contract and Warranty)

671. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1-426, above.

672. As set forth above, pursuant to the August 2016 settlement agreement in the First
Parisien Action, Mollo warranted and represented that he did not own any entities, other than
Island Life Chiropractic Pain Care, P.L.L.C. and Mollo Chiropractic P.L.L.C., that had submitted
any outstanding billing to GEICO.

673. However, on August 24, 2016 — the date when Mollo executed the settlement

agreement in the First Parisien Action — Mollo purported to be the owner of record of ACH

Chiro.

155
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 156 of 163 PagelD #: 156

674. What is more, on August 24, 2016 — the date when Mollo executed the settlement
agreement in the First Parisien Action - ACH Chiro had a substantial amount in outstanding
billing to GEICO.

675. Plaintiffs relied on Mollo’s representations and warranties, and entered into the
settlement agreement in the First Parisien Action in reliance on Mollo’s representations and
warranties.

676. Plaintiffs fully performed their obligations under the settlement agreement in the
First Parisien Action.

677. Mollo’s breach of his representations and warranties have caused Plaintiffs to be
damaged in an amount to be determined at trial.

JURY DEMAND

678. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

jury.

WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO
Indemnity Company, GEICO General Insurance Company, and GEICO Casualty Company
demand that a Judgment be entered in their favor:

A. On the First Cause of Action against the Provider Defendants, a declaration
pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that the Provider
Defendants have no right to receive payment for any pending bills submitted to GEICO;

B. On the Second Cause of Action against Smith, Tuano, Tanglao, and John Doe
Defendants 1-10, compensatory damages in favor of GEICO in an amount to be determined at
trial but in excess of $61,816.96, together with treble damages, costs, and reasonable attorneys’

fees pursuant to 18 U.S.C. § 1964(c) plus interest;

156
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 157 of 163 PagelD #: 157

Cc, On the Third Cause of Action against Smith, Rybak, Tuano, Tanglao, John Doe
Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen, compensatory damages
in favor of GEICO in an amount to be determined at trial but in excess of $61,000.00, together
with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

D. On the Fourth Cause of Action against Strategic Medical, Smith, Rybak, Tuano,
Tanglao, John Doe Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen,
compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of
$61,000.00, together with punitive damages, costs, interest and such other and further relief as
this Court deems just and proper;

E. On the Fifth Cause of Action against Strategic Medical, Smith, Rybak, Tuano,
Tanglao, John Doe Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, Okoyechira, and Jen,
more than $61,000.00 tor unjust enrichment, plus costs and interest and such other and further
relief as this Court deems just and proper; |

F, On the Sixth Cause of Action against Smith, Rybak, Tuano, Tanglao, and John
Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be determined
at trial but in excess of $15,000.00, together with treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

G. On the Seventh Cause of Action against Smith, Rybak, Tuano, Tanglao, John Doe
Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, and Jen, compensatory damages in favor of
GEICO in an amount to be determined at trial but in excess of $15,000.00, together with treble

damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

157
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 158 of 163 PagelD #: 158

H. On the Eighth Cause of Action against Alford Smith P.C., Smith, Rybak, Tuano,
Tanglao, John Doe Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, and Jen, compensatory
damages in favor of GEICO in an amount to be determined at trial but in excess of $15,000.00,
together with punitive damages, costs, interest and such other and further relief as this Court
deems just and proper;

I], On the Ninth Cause of Action against Alford Smith P.C., Smith, Rybak, Tuano,
Tanglao, John Doe Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, and Jen, more than
$15,000.00 for unjust enrichment, plus costs and interest and such other and further relief as this
Court deems just and proper;

J. On the Tenth Cause of Action against Buslon, Rybak, Tuano, Tanglao, and John
Doe Defendants 1-10 , compensatory damages in favor of GEICO in an amount to be determined
at trial but in excess of $38,000.00, together with treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

K, On the Eleventh Cause of Action against Buslon, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $38,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

L. On the Twelfth Cause of Action against MSB PT, Buslon, Rybak, Tuano,
Tanglao, and John Doe Defendants 1-10, compensatory damages in favor of GEICO in an
amount to be determined at trial but in excess of $38,000.00, together with punitive damages,

costs, interest and such other and further relief as this Court deems just and proper;

158
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 159 of 163 PagelD #: 159

M. On the Thirteenth Cause of Action against MSB PT, Buslon, Rybak, Tuano,
Tanglao, and John Doe Defendants 1-10, more than $38,000.00 for unjust enrichment, plus costs
and interest and such other and further relief as this Court deems just and proper;

N. On the Fourteenth Cause of Action against Buslon, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10 , compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $41,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

O. On the Fifteenth Cause of Action against Buslon, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $41,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

P, On the Sixteenth Cause of Action against M Bulson PT, Buslon, Rybak, Tuano,
Tanglao, and John Doe Defendants 1-10, compensatory damages in favor of GEICO in an
amount to be determined at trial but in excess of $41,000.00, together with punitive damages,
costs, interest and such other and further relief as this Court deems just and proper;

Q. On the Seventeenth Cause of Action against M Bulson PT, Buslon, Rybak,
Tuano, Tanglao, and John Doe Defendants 1-10, more than $41,000.00 for unjust enrichment,
plus costs and interest and such other and further relief as this Court deems just and proper;

R, On the Eighteenth Cause of Action against Mollo, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10 , compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $63,000.00, together with treble damages, costs, and

reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

159
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 160 of 163 PagelD #: 160

Ss. On the Nineteenth Cause of Action against Mollo, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $63,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest,

T. On the Twentieth Cause of Action against Energy Chiro, Mollo, Rybak, Tuano,
Tanglao, and John Doe Defendants 1-10, compensatory damages in favor of GEICO in an
amount to be determined at trial but in excess of $63,000.00, together with punitive damages,
costs, interest and such other and further relief as this Court deems just and proper;

U. On the Twenty-First Cause of Action against Energy Chiro, Mollo, Rybak,
Tuano, Tanglao, and John Doe Defendants 1-10, more than $63,000.00, for unjust enrichment,
plus costs and interest and such other and further relief as this Court deems just and proper;

V. On the Twenty-Second Cause of Action against Mollo, Rybak, Tuano, Tanglao,
and John Doe Defendants 1-10 , compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $71,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

W. On the Twenty-Third Cause of Action against Mollo, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $71,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

X. On the Twenty-Fourth Cause of Action against ACH Chiro, Mollo, Rybak,
Tuano, Tanglao, and John Doe Defendants 1-10, compensatory damages in favor of GEICO in
an amount to be determined at trial but in excess of $71,000.00, together with punitive damages,

costs, interest and such other and further relief as this Court deems just and proper;

160
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 161 of 163 PagelD #: 161

Y. On the Twenty-Fifth Cause of Action against ACH Chiro, Mollo, Rybak, Tuano,
Tanglao, and John Doe Defendants 1-10, more than $71,000.00 for unjust enrichment, plus costs
and interest and such other and further relief as this Court deems just and proper;

Z. On the Twenty-Sixth Cause of Action against Deng, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10 , compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $30,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

AA, On the Twenty-Seventh Cause of Action against Deng, Rybak, Tuano, Tanglao,
and John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $30,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

BB. On the Twenty-Eighth Cause of Action against Kings Acupuncture, Deng, Rybak,
Tuano, Tanglao, and John Doe Defendants 1-10, compensatory damages in favor of GEICO in
an amount to be determined at trial but in excess of $30,000.00, together with punitive damages,
costs, interest and such other and further relief as this Court deems just and proper;

CC. On the Twenty-Ninth Cause of Action against Kings Acupuncture, Deng, Rybak,
Tuano, Tanglao, and John Doe Defendants 1-10, more than $30,000.00 for unjust enrichment,
plus costs and interest and such other and further relief as this Court deems just and proper;

DD. On the Thirtieth Cause of Action against Zhou, Rybak, Tuano, Tanglao, and John
Doe Defendants 1-10 , compensatory damages in favor of GEICO in an amount to be determined
at trial but in excess of $21,000.00, together with treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

161
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 162 of 163 PagelD #: 162

EE. On the Thirty-First Cause of Action against Zhou, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $21,000.00, together with treble damages, costs, and
reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

FF. On the Thirty-Second Cause of Action against Zhou, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $21,000.00, together with punitive damages, costs, interest
and such other and further relief as this Court deems just and proper;

GG. On the Thirty-Third Cause of Action against Zhou, Rybak, Tuano, Tanglao, and
John Doe Defendants 1-10, more than $21,000.00 for unjust enrichment, plus costs and interest
and such other and further relief as this Court deems just and proper;

HH. On the Thirty-Fourth Cause of Action against Smith, Buslon, Mollo, Deng, Zhou,
Rybak, Tuano, Tanglao, and John Doe Defendants 1-10, compensatory damages in favor of
GEICO in an amount to be determined at trial but in excess of $340,000.00, together with treble
damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

II. On the Thirty-Fifth Cause of Action against Smith, Buslon, Mollo, Deng, Zhou,
Rybak, Tuano, Tanglao, John Doe Defendants 1-10, Jean-Baptiste, Etufugh-Nwankpa, Jen, and
Okoyechira, compensatory damages in favor of GEICO in an amount to be determined at trial
but in excess of $340,000.00, together with treble damages, costs, and reasonable attorneys’ fees
pursuant to 18 U.S.C. § 1964(c) plus interest; and

JJ. On the Thirty-Sixth Cause of Action against Mollo, for an amount to be
determined at trial, plus attorneys’ fees, costs, and interest and such other and further relief as

this Court deems just and proper.

162
Case 1:19-cv-04882-DLI-RML Document 1 Filed 08/26/19 Page 163 of 163 PagelD #: 163

Dated: August 26, 2019

RIVKIN RADLER LLP

By: LL. Max Gershenoff
‘Barry I. Levy (BL 2190)
Max Gershenoff (MG 4648)
Joshua D. Smith JS 3989)
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000
Counsel for Plaintiffs | Government
Employees Insurance Company, GEICO
Indemnity Company, GEICO General
Insurance Company, and GEICO Casualty
Company

163
